 



EXHIBIT 10.25
EXECUTION COPY
 
LOAN AGREEMENT
among
THE ENTITIES LISTED ON SCHEDULE 1 ATTACHED HERETO,
collectively as Borrowers
and
UBS REAL ESTATE INVESTMENTS INC.,
as Lender
Dated as of November 14, 2005
Ashford Hotel Portfolio, Pool 1
 
Pool 1





--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION
    1  
1.1 Specific Definitions
    1  
1.2 Principles of Construction
    19  
ARTICLE 2 THE LOAN
    20  
2.1 The Loan
    20  
2.1.1 Agreement to Lend and Borrow
    20  
2.1.2 Single Disbursement to Borrowers
    20  
2.1.3 The Note
    20  
2.1.4 Use of Proceeds
    20  
2.2 Interest Rate
    20  
2.2.1 Interest Rate
    20  
2.2.2 Default Rate
    20  
2.2.3 Interest Calculation
    20  
2.2.4 Usury Savings
    21  
2.3 Loan Payments
    21  
2.3.1 Payments
    21  
2.3.2 Payments Generally
    21  
2.3.3 Payment on Maturity Date
    22  
2.3.4 Late Payment Charge
    22  
2.3.5 Method and Place of Payment
    22  
2.4 Prepayments
    22  
2.4.1 Voluntary Prepayments
    22  
2.4.2 Mandatory Prepayments
    23  
2.4.3 Prepayments After Default
    23  
2.5 Defeasance
    24  
2.5.1 Conditions to Defeasance
    24  
2.5.2 Release of Property
    27  
2.5.3 Successor Borrower
    27  
2.5.4 Appointment as Attorney in Fact
    28  
2.6 Substitution of Properties
    28  
2.6.1 Conditions to Substitution
    28  
2.6.2 Definition of Property
    37  
2.6.3 Definition of Borrower
    37  
2.7 Contribution
    37  
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
    38  
3.1 Borrowers’ Representations
    38  
3.1.1 Organization
    38  
3.1.2 Proceedings
    39  
3.1.3 No Conflicts
    39  
3.1.4 Litigation
    39  
3.1.5 Agreements
    39  
3.1.6 Consents
    39  

Pool 1

i



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page  
3.1.7 Title
    40  
3.1.8 No Plan Assets
    40  
3.1.9 Compliance
    40  
3.1.10 Financial Information
    41  
3.1.11 Condemnation
    41  
3.1.12 Easements; Utilities and Public Access
    41  
3.1.13 Separate Lots
    41  
3.1.14 Assessments
    42  
3.1.15 Enforceability
    42  
3.1.16 Assignment of Leases
    42  
3.1.17 Insurance
    42  
3.1.18 Licenses
    42  
3.1.19 Flood Zone
    42  
3.1.20 Physical Condition
    42  
3.1.21 Boundaries
    43  
3.1.22 Leases
    43  
3.1.23 Filing and Recording Taxes
    43  
3.1.24 Single Purpose
    44  
3.1.25 Tax Filings
    50  
3.1.26 Solvency
    50  
3.1.27 Federal Reserve Regulations
    50  
3.1.28 Organizational Chart and Status
    50  
3.1.29 Bank Holding Company
    51  
3.1.30 No Casualty
    51  
3.1.31 Purchase Options
    51  
3.1.32 FIRPTA
    51  
3.1.33 PUHCA
    51  
3.1.34 Investment Company Act
    51  
3.1.35 Use of Properties
    51  
3.1.36 Fiscal Year
    51  
3.1.37 No Other Financing
    51  
3.1.38 Contracts
    51  
3.1.39 Full and Accurate Disclosure
    52  
3.1.40 Other Obligations and Liabilities
    52  
3.1.41 REAs
    52  
3.1.42 Franchise Agreements
    52  
3.1.43 Recycled Entities
    53  
3.2 Survival of Representations
    53  
ARTICLE 4 BORROWERS’ COVENANTS
    53  
4.1 Borrowers’ Affirmative Covenants
    53  
4.1.1 Payment and Performance of Obligations
    53  
4.1.2 Existence; Compliance with Legal Requirements
    53  

Pool 1

ii



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page  
4.1.3 Taxes, Other Charges and Liens
    53  
4.1.4 Litigation
    54  
4.1.5 Access to Properties
    54  
4.1.6 Further Assurances; Supplemental Mortgage Affidavits
    54  
4.1.7 Financial Reporting
    55  
4.1.8 Title to the Properties
    57  
4.1.9 Estoppel Statements
    57  
4.1.10 Leases
    57  
4.1.11 Alterations
    59  
4.1.12 Approval of Major Contracts
    60  
4.1.13 Patriot Act Compliance
    60  
4.1.14 Hotel Covenants
    61  
4.1.15 Zoning Matters
    62  
4.1.16 Representations and Warranties
    62  
4.2 Borrowers’ Negative Covenants
    63  
4.2.1 Due on Sale and Encumbrance; Transfers of Interests
    63  
4.2.2 Liens
    63  
4.2.3 Dissolution
    63  
4.2.4 Change in Business
    64  
4.2.5 Debt Cancellation
    64  
4.2.6 Affiliate Transactions
    64  
4.2.7 Zoning
    64  
4.2.8 Assets
    64  
4.2.9 No Joint Assessment
    64  
4.2.10 Principal Place of Business
    65  
4.2.11 Change of Name, Identity or Structure
    65  
4.2.12 Special Purpose
    65  
4.2.13 ERISA
    65  
4.2.14 Modification of Permitted Encumbrances
    66  
4.2.15 Embargoed Person
    66  
4.2.16 REAs
    66  
4.2.17 Hotel Covenants
    66  
ARTICLE 5 INSURANCE, CASUALTY AND CONDEMNATION
    67  
5.1 Insurance
    67  
5.1.1 Insurance Policies
    67  
5.1.2 Insurance Company
    71  
5.2 Casualty
    72  
5.3 Condemnation
    75  
5.4 Casualty and Condemnation Proceeds
    76  
5.5 Additional Conditions for Disbursement of Net Proceeds
    77  
ARTICLE 6 CASH MANAGEMENT AND RESERVE FUNDS
    78  
6.1 Cash Management Arrangements
    78  

Pool 1

iii



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

                Page  
6.2 Required Repairs
    79  
6.2.1 Performance of Work
    79  
6.2.2 Lender Not Liable
    79  
6.2.3 Inspections
    79  
6.2.4 Insurance
    80  
6.3 Tax Funds
    80  
6.3.1 Deposits of Tax Funds
    80  
6.3.2 Release of Tax Funds
    80  
6.4 Insurance Funds
    80  
6.4.1 Deposits of Insurance Funds
    80  
6.4.2 Release of Insurance Funds
    81  
6.5 FF&E Reserve Funds
    81  
6.5.1 Deposits of FF&E Reserve Funds
    81  
6.5.2 Release of FF&E Reserve Funds
    81  
6.6 Security Interest in Reserve Funds
    83  
6.6.1 Grant of Security Interest
    83  
6.6.2 Income Taxes; Interest
    83  
6.6.3 Prohibition Against Further Encumbrance
    83  
6.7 Property Cash Flow Allocation
    84  
6.7.1 Order of Priority of Funds in Deposit Account
    84  
6.7.2 Failure to Make Payments
    85  
6.7.3 Application After Event of Default
    85  
ARTICLE 7 PROPERTY MANAGEMENT
    85  
7.1 The Management Agreements
    85  
7.2 Prohibition Against Termination or Modification
    85  
7.3 Replacement of Manager
    86  
ARTICLE 8 PERMITTED TRANSFERS
    87  
8.1 Permitted Transfer of the Properties
    87  
8.2 Permitted Transfers of Interest in Borrowers
    88  
8.3 Cost and Expenses
    90  
ARTICLE 9 SALE AND SECURITIZATION OF MORTGAGE
    90  
9.1 Sale of Mortgages and Securitization
    90  
9.2 Securitization Indemnification
    93  
9.3 Intentionally Deleted
    95  
9.4 Severance Documentation
    95  
ARTICLE 10 DEFAULTS
    96  
10.1 Events of Default
    96  
10.2 Remedies
    100  
10.3 Lender’s Right to Perform
    101  
10.4 Remedies Cumulative
    101  
ARTICLE 11 MISCELLANEOUS
    102  
11.1 Successors and Assigns
    102  

Pool 1

iv



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

                Page    
11.2 Lender’s Discretion
    102  
11.3 Governing Law
    102  
11.4 Modification, Waiver in Writing
    104  
11.5 Delay Not a Waiver
    104  
11.6 Notices
    104  
11.7 Trial by Jury
    106  
11.8 Headings
    106  
11.9 Severability
    106  
11.10 Preferences
    106  
11.11 Waiver of Notice
    106  
11.12 Remedies of Borrowers
    107  
11.13 Expenses; Indemnity
    107  
11.14 Schedules Incorporated
    108  
11.15 Offsets, Counterclaims and Defenses
    108  
11.16 No Joint Venture or Partnership; No Third Party Beneficiaries
    109  
11.17 Publicity
    109  
11.18 Cross-Collateralization; Waiver of Marshalling of Assets
    109  
11.19 Waiver of Offsets/Defenses/Counterclaims
    109  
11.20 Conflict; Construction of Documents; Reliance
    110  
11.21 Brokers and Financial Advisors
    110  
11.22 Exculpation
    111  
11.23 Prior Agreements
    114  
11.24 Servicer
    114  
11.25 Joint and Several Liability
    115  
11.26 Creation of Security Interest
    115  
11.27 Assignments and Participations
    115  
11.28 Counterparts
    115  
11.29 Set-Off
    116  

Pool 1

v



--------------------------------------------------------------------------------



 



Table of Contents
(continued)
SCHEDULES AND EXHIBITS

           
 
        Page
Schedule 1
  -   List of Borrowers and Their Tax Identification Numbers and Delaware
Organizational ID Numbers  
Schedule 2
  -   Allocated Loan Amounts and Alteration Thresholds
Schedule 3
  -   List of Franchise Agreements
Schedule 4
  -   List of Management Agreements
Schedule 5
  -   List of Operating Leases
Schedule 6
  -   Exceptions to Representations and Warranties
Schedule 7
  -   Rent Rolls
Schedule 8
  -   Organizational Charts of Borrowers
Schedule 9
  -   Umbrella Liability Insurance Limits
 
       
Exhibits A-1
Through A-8
  -   Legal Descriptions of the Properties
Exhibit B
  -   Form of Joinder Agreement

Pool 1

vi



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     THIS LOAN AGREEMENT, dated as of November 14, 2005 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), is among UBS REAL ESTATE INVESTMENTS INC., a Delaware corporation,
having an address at 1285 Avenue of the Americas, 11th Floor, New York, New York
10019 (together with its successors and assigns, collectively, “Lender”), and
the entities listed on Schedule 1 attached hereto and by this reference
incorporated herein, each a Delaware limited partnership and each having its
principal place of business at 14185 Dallas Parkway, Suite 1100, Dallas, Texas
75254 (referred to herein individually as a “Borrower” and collectively as
“Borrowers”), jointly and severally.
     All capitalized terms used herein shall have the respective meanings set
forth in Article I hereof.
W I T N E S S E T H :
     WHEREAS, Borrowers desire to obtain the Loan (as hereinafter defined) from
Lender; and
     WHEREAS, Lender has advised Borrowers that, subject to the terms of this
Agreement and the documents to be executed in connection herewith, and based
upon the representations, warranties, covenants and undertakings of Borrowers
herein and therein contained, Lender is willing to make the Loan to Borrowers,
on the terms and conditions set forth herein and therein.
     NOW, THEREFORE, in consideration of the making of the Loan by Lender and
the covenants, agreements, representations and warranties set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lender and Borrowers hereby agree,
represent and warrant as follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
     1.1 Specific Definitions. For all purposes of this Agreement, except as
otherwise expressly provided:
     “Accounts” shall have the meaning set forth in Section 6.1.
     “Acquired Property Statements” shall have the meaning set forth in
Section 9.1(c)(i).
     “Act” shall have the meaning set forth in Section 3.1.24(s).
     “Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly forty-nine percent (49%) or more of all equity interests
in such Person, and/or (ii) is in Control of, is Controlled by or is under
common Control with such Person, and/or (iii) is a director or officer of such
Person or of an Affiliate of such Person, and/or (iv) is the spouse, issue or
parent of such Person or of an Affiliate of such Person. As used in this
definition, the term
Pool 1





--------------------------------------------------------------------------------



 



“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management, policies or activities of such Person,
whether through ownership of voting securities, by contract or otherwise.
     “Agreement” shall have the meaning set forth in the introductory paragraph
hereto.
     “Aggregate Deficit Amount” shall have the meaning set forth in
Section 2.7(a).
     “Aggregate Excess Amount” shall have the meaning set forth in
Section 2.7(a).
     “Allocated Loan Amount” shall mean, with respect to each Property, that
amount set forth for such Property on Schedule 2 attached hereto and made a part
hereof.
     “ALTA” shall mean American Land Title Association, or any successor
thereto.
     “Alteration Threshold” shall mean, with respect to each Property, the
amount set forth for such Property on Schedule 2 attached hereto and made a part
hereof.
     “Annual Budget” shall mean, with respect to each Property, the operating
and capital budget for such Property setting forth, on a month-by-month basis,
in reasonable detail, each line item of Borrower’s or Operating Lessee’s good
faith estimate of anticipated Gross Revenue, Operating Expenses, Capital
Expenditures and FF&E Expenses for the applicable Fiscal Year.
     “Approved Capital Expenditures” shall mean, with respect to each Property,
normal and customary Capital Expenditures relating to such Property incurred by
the Borrower owning such Property or Operating Lessee in the ordinary course of
business, which Capital Expenditures are evidenced by written invoices and
payable to third parties unrelated to such Borrower or Operating Lessee.
     “Approved FF&E Expense” shall mean, with respect to each Property, a normal
and customary FF&E Expense relating to such Property incurred by the Borrower
owning such Property or Operating Lessee in the ordinary course of business,
which FF&E Expense is evidenced by a written invoice and payable to a third
party unrelated to such Borrower or Operating Lessee.
     “Assignment of Leases” shall mean, with respect to each Property, the first
priority Assignment of Leases and Rents, dated as of the date hereof, from the
Borrower owning such Property, as assignor, to Lender, as assignee, assigning to
Lender all of the right, title and interest of such Borrower in and to the
Leases (including, without limitation, the Operating Lease) and the Rents of
such Property as security for the Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
     “Assignment of Management Agreement” shall mean, with respect to each
Property, that certain Assignment and Subordination of Management Agreement,
dated as of the date hereof, among the Borrower owning such Property, Operating
Lessee, the Manager of such Property and Lender, as each of the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
Pool 1

2



--------------------------------------------------------------------------------



 



     “Award” shall have the meaning set forth in Section 5.3(b).
     “Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
     “Benefit Amount” shall have the meaning set forth in Section 2.7(a).
     “Borrower” and “Borrowers” shall have the meanings set forth in the
introductory paragraph hereto, together with its or their successors and
permitted assigns, subject, however, to Section 2.6.3 hereof.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday on which national banks are not open for general business in
(i) the State of New York, (ii) the state where the corporate trust office of
the Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.
     “Capital Expenditures” shall mean, for any period, the amount expended for
replacements and alterations to the Properties (excluding tenant improvements)
and required to be capitalized according to GAAP.
     “Capital Expenditures Work” shall mean any labor performed or materials
installed in connection with any Capital Expenditure.
     “Carveout Guaranty” shall mean each Guaranty of Recourse Obligations dated
as of the date hereof, from a Guarantor in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
     “Cash Management Agreement” shall mean that certain Cash Management
Agreement, dated as of the date hereof, by and among each Borrower, Operating
Lessee, each Manager, Lender and Deposit Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
     “Casualty” shall have the meaning set forth in Section 5.2(a).
     “Casualty and Condemnation Account” shall have the meaning set forth in the
Cash Management Agreement.
     “Casualty Consultant” shall have the meaning set forth in Section 5.5(a).
     “Casualty Retainage” shall have the meaning set forth in Section 5.5(b).
     “Clearing Account” and “Clearing Accounts” shall have the meanings set
forth in Section 6.1.
Pool 1

3



--------------------------------------------------------------------------------



 



     “Clearing Account Agreement” shall mean that certain Clearing Account
Agreement dated the date hereof, made by and among Borrowers, Operating Lessee,
Lender, Managers and Clearing Bank.
     “Clearing Bank” shall have the meaning set forth in Section 6.1.
     “Closing Date” shall mean the date of the funding of the Loan.
     “Closing DSCR” shall mean the actual Debt Service Coverage Ratio in respect
of the Loan for the twelve (12) full calendar months immediately preceding the
Closing Date, which the parties agree is 1.36 to 1.0.
     “Closing LTV” shall mean the actual Loan-to-Value Ratio in respect of the
Loan on the Closing Date, which the parties agree is 75.4%.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and as it
may be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
     “Comfort Letter” shall mean, with respect to each Property, that certain
letter agreement, dated as of the date hereof, among the Borrower owning such
Property, Operating Lessee, the Franchisor for such Property and Lender,
relating to the Franchise Agreement entered into with respect to such Property,
as each of the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
     “Condemnation” shall mean a temporary or permanent taking by any
Governmental Authority as the result or in lieu or in anticipation of the
exercise of the right of condemnation or eminent domain, of all or any part of
any Property, or any interest therein or right accruing thereto, including any
right of access thereto or any change of grade affecting any Property or any
part thereof.
     “Contributor” shall have the meaning set forth in Section 2.7(a).
     “Contribution Percentage” shall have the meaning set forth in
Section 2.7(a).
     “Correspondent” shall have the meaning set forth in Section 11.21.
     “Debt” shall mean the Outstanding Principal Balance, together with all
interest accrued and unpaid thereon and all other sums (including the Yield
Maintenance Premium, if applicable) due to Lender in respect of the Loan under
the Note, this Agreement, the Mortgages, the Environmental Indemnity or any
other Loan Document.
     “Debt Service” shall mean, with respect to any particular period of time,
the aggregate amount of principal and interest payments that would be due and
payable under the Note or, if a partial defeasance has occurred pursuant to
Section 2.5.1 hereof, under the Undefeased Note, computed using the Interest
Rate and a twenty-five (25) year amortization schedule.
Pool 1

4



--------------------------------------------------------------------------------



 



     “Debt Service Account” shall have the meaning set forth in the Cash
Management Agreement.
     “Debt Service Coverage Ratio” shall mean a ratio for the applicable period
in which: (a) the numerator is the Net Cash Flow for such period; and (b) the
denominator is the Debt Service for such period under the Note or, if a partial
defeasance has occurred pursuant to Section 2.5.1 hereof, under the Undefeased
Note.
     “Default” shall mean the occurrence of any event hereunder or under any
other Loan Document which, but for the giving of notice or passage of time, or
both, would constitute an Event of Default.
     “Default Rate” shall mean, with respect to the Loan, a rate per annum equal
to the lesser of (i) the Maximum Legal Rate or (ii) five percent (5.00%) above
the Interest Rate.
     “Defeasance Collateral” shall have the meaning set forth in
Section 2.5.1(a)(iv)(A).
     “Defeasance Event” shall have the meaning set forth in Section 2.5.1(a).
     “Defeasance Security Agreement” shall have the meaning set forth in Section
2.5.1(a)(iv)(B).
     “Defeased Note” shall have the meaning set forth in Section 2.5.1(a)(iii).
     “Deposit Account” shall have the meaning set forth in Section 6.1.
     “Deposit Bank” shall mean Wachovia Bank, National Association and any
successor Eligible Institution thereto.
     “Disclosure Document” shall have the meaning set forth in Section 9.2(a).
     “Disclosure Document Date” shall have the meaning set forth in
Section 9.1(c)(iv).
     “Dulles Property” shall have the meaning set forth in Section 4.1.15.
     “Easements” shall have the meaning set forth in Section 3.1.12.
     “Eligible Account” shall mean a separate and identifiable account from all
other funds held by the holding institution that is either (i) an account or
accounts maintained with a federal or state-chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(ii) a segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authorities. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
Pool 1

5



--------------------------------------------------------------------------------



 



     “Eligible Institution” shall mean a depository institution insured by the
Federal Deposit Insurance Corporation the short term unsecured debt obligations
or commercial paper of which are rated at least “A-1” by S&P, “P-1” by Moody’s
or “F-1+” by Fitch in the case of accounts in which funds are held for thirty
(30) days or less or, in the case of letters of credit or accounts in which
funds are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “A” by Fitch and S&P and “A2” by
Moody’s.
     “Embargoed Person” shall have the meaning set forth in Section 4.2.15.
     “Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrowers and Guarantors for
the benefit of Lender in connection with the Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
     “Equipment” shall have the meaning set forth in the granting clause of the
Mortgages.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Event of Default” shall have the meaning set forth in Section 10.1.
     “Exchange Act” shall have the meaning set forth in Section 9.2(a).
     “Exchange Act Filing” shall have the meaning set forth in
Section 9.1(c)(vi).
     “Fees” shall have the meaning set forth in Section 11.21.
     “FF&E Expense” shall mean, for any period, the amount expended for FF&E
Work in, at or to any Property.
     “FF&E Reserve Account” shall have the meaning set forth in Section 6.5.1.
     “FF&E Reserve Funds” shall have the meaning set forth in Section 6.5.1.
     “FF&E Work” shall have the meaning set forth in Section 6.5.1.
     “Fiscal Year” shall mean each twelve (12) month period commencing on
January 1 and ending on December 31 during each year of the Term.
     “Fitch” shall mean Fitch, Inc.
     “Franchise Agreement” shall mean, with respect to each Property, the
Franchise Agreement relating to such Property pursuant to which Operating Lessee
has the right to operate the hotel located on such Property under a name and/or
hotel system controlled by the applicable Franchisor, as the same has been and
may be amended, modified or supplemented from time to time. The Franchise
Agreements as of the Closing Date are listed on Schedule 3 attached hereto and
by this reference incorporated herein.
Pool 1

6



--------------------------------------------------------------------------------



 



     “Franchisor” shall mean, with respect to each Property, the franchisor
under the Franchise Agreement relating to such Property.
     “Full Replacement Cost” shall have the meaning set forth in
Section 5.1.1(a)(i).
     “GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
     “Governmental Authority” shall mean any court, board, agency, commission,
office or authority of any nature whatsoever or any governmental unit (federal,
state, commonwealth, county, district, municipal, city or otherwise) whether now
or hereafter in existence.
     “Government Lists” shall have the meaning set forth in Section 4.1.13(b).
     “Gross Revenue” shall mean, for any period, all revenue derived from the
ownership and operation of the Properties from whatever source during such
period, including, but not limited to, Rents, but excluding (i) sales, use and
occupancy or other taxes on receipts required to be accounted for by any
Borrower or Operating Lessee to any Governmental Authority, (ii) non-recurring
revenues as determined by Lender, (iii) security deposits (except to the extent
determined by Lender to be properly utilized to offset a loss of Rent),
(iv) refunds and uncollectible accounts, (v) Insurance Proceeds (other than any
such Insurance Proceeds that Lender elects to treat as rental loss or business
income interruption Insurance Proceeds pursuant to Section 5.4 hereof),
(vi) Awards, (vii) any disbursements to Borrower or Operating Lessee from the
Reserve Funds or any other fund established by the Loan Documents, and
(viii) rental paid by Operating Lessee under the Operating Leases.
     “Guarantors” shall mean, collectively, Ashford Hospitality Limited
Partnership, a Delaware limited partnership, and Ashford Hospitality Trust,
Inc., a Maryland corporation. Each of the Guarantors is sometimes referred to
herein as a “Guarantor”.
     “Hedge Losses” shall mean all actual losses incurred by Lender in
connection with the hedge positions taken by Lender in order to fix the Interest
Rate on the Loan. Borrowers acknowledge that in order for Lender to fix the
Interest Rate on the Loan, Lender entered into hedging transactions by selling
U.S. Obligations, which hedging transactions would have to be “unwound” if all
or any portion of the Loan is paid down.
     “Improvements” shall have the meaning set forth in the granting clause of
the Mortgages.
     “Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts
Pool 1

7



--------------------------------------------------------------------------------



 



under a loan agreement, letter of credit, or other credit facility for which
such Person would be liable if such amounts were advanced thereunder, (iii) all
amounts required to be paid by such Person as a guaranteed payment to partners
or a preferred or special dividend, including any mandatory redemption of shares
or interests, (iv) all indebtedness guaranteed by such Person, directly or
indirectly, (v) all obligations under leases that constitute capital leases for
which such Person is liable, and (vi) all obligations of such Person under
interest rate swaps, caps, floors, collars and other interest hedge agreements,
in each case whether such Person is liable contingently or otherwise, as
obligor, guarantor or otherwise, or in respect of which obligations such Person
otherwise assures a creditor against loss.
     “Indemnified Liabilities” shall have the meaning set forth in
Section 11.13(b).
     “Independent Director” shall have the meaning set forth in
Section 3.1.24(p).
     “Initial Interest Period” shall have the meaning set forth in
Section 2.3.1.
     “Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Backenroth, Frankel & Krinsky,
LLP in connection with the Loan.
     “Insurance Account” shall have the meaning set forth in Section 6.4.1.
     “Insurance Funds” shall have the meaning set forth in Section 6.4.1.
     “Insurance Premiums” shall have the meaning set forth in Section 5.1.1(b).
     “Insurance Proceeds” shall have the meaning set forth in Section 5.2(b).
     “Interest Period” shall have the meaning set forth in Section 2.3.2.
     “Interest Rate” shall mean a fixed rate of five and seven thousand four
hundred ninety-two ten-thousandths percent (5.7492%) per annum.
     “Joinder Agreement” shall mean a Joinder Agreement among Borrowers, a
Qualified Substitute Borrower and Lender, substantially in the form of Exhibit B
attached hereto and made a part hereof.
     “Key Principal” shall mean any indirect owner of Borrowers that is publicly
traded on a national exchange (including, for so long as it is an indirect owner
of Borrowers, Ashford Hospitality Trust, Inc.).
     “Key Principal Transfer” and “Key Principal Transfers” shall have the
respective meanings set forth in Section 8.2(b).
     “Lease” shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion
Pool 1

8



--------------------------------------------------------------------------------



 



of any space in any Property, including, but not limited to, each Operating
Lease, and every modification, amendment or other agreement relating to such
lease, sublease, sub-sublease or other agreement entered into in connection with
such lease, sublease, sub-sublease or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
     “Legal Requirements” shall mean all statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities affecting any Borrower or any Property or any part thereof or the
construction, use, alteration or operation thereof, or any part thereof, whether
now or hereafter enacted and in force, including the Americans with Disabilities
Act of 1990, and all permits, licenses and authorizations and regulations
relating thereto, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to any Borrower, at any
time in force affecting any Property or any part thereof, including any which
may (i) require repairs, modifications or alterations in or to any Property or
any part thereof, or (ii) in any way limit the use and enjoyment thereof.
     “Lender” shall have the meaning set forth in the introductory paragraph
hereto.
     “Letter of Credit” shall mean an irrevocable, unconditional, transferable,
clean sight draft letter of credit acceptable to Lender and the Rating Agencies
(either an evergreen letter of credit or one which does not expire until at
least thirty (30) Business Days after the Stated Maturity Date) in favor of
Lender and entitling Lender to draw thereon in New York, New York, issued by a
domestic Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution. If at any time the bank issuing any such Letter of Credit shall
cease to be an Eligible Institution, Lender shall have the right immediately to
draw down the same in full and hold the proceeds of such draw in accordance with
the applicable provisions hereof.
     “Liabilities” shall have the meaning set forth in Section 9.2(b).
     “Lien” shall mean any mortgage, deed of trust, lien (statutory or
otherwise), pledge, hypothecation, easement, restrictive covenant, preference,
assignment, security interest, or any other encumbrance, charge or transfer of,
or any agreement to enter into or create any of the foregoing, on or affecting
any Borrower, SPE Party, Operating Lessee, any Property or any portion of any
Property or any interest therein, or any direct or indirect interest in any
Borrower, SPE Party, the sole member of SPE Party or Operating Lessee,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.
     “Loan” shall mean the loan in the original principal amount of One Hundred
Ten Million Eight Hundred Ninety-Nine Thousand and No/100 Dollars
($110,899,000.00) made by Lender to Borrowers pursuant to this Agreement.
     “Loan Documents” shall mean, collectively, this Agreement, the Note, each
Mortgage, each Assignment of Leases, the Cash Management Agreement, the Clearing
Account
Pool 1

9



--------------------------------------------------------------------------------



 



Agreement, the Environmental Indemnity, each Assignment of Management Agreement,
each Comfort Letter, each Carveout Guaranty, the Security Agreement, each
Subordination Agreement, and any other documents, agreements and instruments now
or hereafter evidencing, securing or delivered to Lender in connection with the
Loan.
     “Loan-to-Value Ratio” shall mean the ratio, as of a particular date, the
numerator of which is an amount equal to the Outstanding Principal Balance (or,
if one or more Defeasance Events have occurred pursuant to Section 2.5.1 hereof,
the outstanding principal balance of the Undefeased Note) as of such date and
the denominator of which is an amount equal to the aggregate appraised value of
all of the Properties then subject to the lien of a Mortgage as determined by
current appraisals of the Properties prepared at Borrowers’ sole cost and
expense by, with respect to each Property, an appraiser doing business in the
State where such Property is located with at least five (5) years experience in
appraising properties similar to such Property and who is selected by Borrowers
and is reasonably acceptable to Lender.
     “Major Contract” shall mean (i) any management, brokerage or leasing
agreement, (ii) any cleaning, maintenance, service or other contract or
agreement of any kind (other than Leases, equipment leases and cable or
television service agreements) with annual payments due in excess of $250,000.00
and which extend beyond one year (unless cancelable by the applicable Borrower
or Operating Lessee on thirty (30) days or less notice without payment of any
fee), or (iii) any agreement entered into with an Affiliate or otherwise upon
terms and conditions that are not intrinsically fair or substantially similar to
those that would be available on an arms-length basis with third parties, in any
case of the preceding clauses (i) through (iii), relating to the ownership,
leasing, management, use, operation, maintenance, repair or restoration of any
Property, whether written or oral, excluding Permitted Encumbrances.
     “Major Lease” shall mean any Lease which, either individually, or when
taken together with any other Lease with the same Tenant or its Affiliates,
generates more than five percent 5.0% of the total annual Rents of the Property
affected by such Lease. The parties acknowledge and agree that the Operating
Lease for each Property is a Major Lease.
     “Management Agreement” shall mean, with respect to each Property, the hotel
management agreement relating to such Property entered into by and between
Operating Lessee and the Manager for such Property, pursuant to which such
Manager is to provide management and other services with respect to such
Property, as the same has been and may be amended, modified or supplemented from
time to time. The Management Agreements as of the Closing Date are listed on
Schedule 4 attached hereto and by this reference incorporated herein.
     “Manager” shall mean, with respect to each Property, the manager under the
Management Agreement relating to such Property, or any other manager for such
Property approved by Lender and the Rating Agencies in accordance with the terms
and conditions of the Loan Documents.
     “Manager Termination Ratio” shall have the meaning set forth in
Section 7.3.
     “Material Alteration” shall have the meaning set forth in Section 4.1.11.
Pool 1

10



--------------------------------------------------------------------------------



 



     “Maturity Date” shall mean the date on which the final payment of principal
of the Note becomes due and payable as herein and therein provided, whether at
the Stated Maturity Date, by declaration of acceleration, or otherwise.
     “Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if
any, that at any time or from time to time may be contracted for, taken,
reserved, charged or received on the indebtedness evidenced by the Note and as
provided for herein or the other Loan Documents, under the laws of such
Governmental Authority whose laws are held by any court of competent
jurisdiction to govern the interest rate provisions of the Loan.
     “Monthly Debt Service Payment Amount” shall mean a constant monthly payment
of principal and interest determined by applying a twenty-five (25) year
amortization schedule at the Interest Rate to the Outstanding Principal Balance
as of December 11, 2009.
     “Monthly Interest Payment” shall have the meaning set forth in
Section 2.3.1.
     “Monthly Payment Date” shall mean the eleventh (11th) day of every calendar
month occurring during the Term. The first Monthly Payment Date shall be
January 11, 2006.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Mortgage” shall mean, with respect to each Property, the first priority
mortgage, deed of trust or deed to secure debt dated as of the date hereof,
executed and delivered by the Borrower owning such Property, as mortgagor,
trustor or grantor, as applicable, in favor of Lender, as mortgagee, beneficiary
or grantee, as applicable, as security for the Loan and encumbering such
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time; and all of the Mortgages, collectively,
the “Mortgages”.
     “Net Cash Flow” shall mean, for any period, the amount obtained by
subtracting from Gross Revenue for such period, the following: (a) Operating
Expenses, and (b) deposits to (but not withdrawals from) the Reserve Funds, in
each case, for such period.
     “Net Proceeds” shall mean: (i) the net amount of all Insurance Proceeds
payable as a result of a Casualty to any Property, after deduction of reasonable
costs and expenses (including, but not limited to, reasonable attorneys’ fees
and costs), if any, in collecting such Insurance Proceeds, or (ii) the net
amount of the Award, after deduction of reasonable costs and expenses
(including, but not limited to, reasonable attorneys’ fees and costs), if any,
in collecting such Award.
     “Net Proceeds Deficiency” shall have the meaning set forth in
Section 5.5(d).
     “Note” shall have the meaning set forth in Section 2.1.3.
     “Notice” shall have the meaning set forth in Section 11.6.
     “Obligations” shall mean, collectively, Borrowers’ obligations for the
payment of the Debt and the performance of the Other Obligations.
Pool 1

11



--------------------------------------------------------------------------------



 



     “Obligor” shall have the meaning set forth in Section 2.7(a).
     “OFAC” shall have the meaning set forth in Section 4.1.13(b).
     “Officer’s Certificate” shall mean a certificate delivered to Lender by any
Borrower that is signed by an authorized officer of an SPE Party.
     “Operating Expenses” shall mean all costs and expenses relating to the
operation, maintenance and/or management of the Properties, including utilities,
repairs and maintenance, insurance, property taxes and assessments, advertising
expenses, payroll and related taxes, equipment lease payments and management
fees payable under the Management Agreements (which managements fees shall not
exceed three percent (3.0%) or, in the case of any Management Agreement with
Dunn Hospitality Group Manager, Inc. or Sivica Hospitality, Inc. in effect as of
the Closing Date or any renewal of any such Management Agreement with Dunn
Hospitality Group Manager, Inc. or Sivica Hospitality, Inc. in effect as of the
Closing Date, four percent (4.0%) of the monthly Gross Revenue collected by
Operating Lessee from each Property, except that in the case of any Management
Agreement with Remington Lodging & Hospitality, L.P., such managements fees
shall in no event be less that $10,000.00 per month for each Property covered by
such Management Agreement), but excluding (i) actual Capital Expenditures,
(ii) depreciation and amortization, (iii) income or estate taxes or other
impositions in the nature of income or estate taxes, (iv) Debt Service,
(v) rental paid by Operating Lessee under the Operating Leases, and
(vi) deposits required to be made to the Reserve Funds; provided, however such
costs and expenses shall be subject to adjustment by Lender to normalize such
costs and expenses.
     “Operating Lease” shall mean, with respect to each Property, the Lease
Agreement between the Borrower owning such Property, as landlord, and Operating
Lessee, as tenant, relating to such Property, as the same has been and may be
amended, modified, supplemented or replaced from time to time. The Operating
Leases as of the Closing Date are listed on Schedule 5 attached hereto and by
this reference incorporated herein.
     “Operating Lessee” shall mean Ashford TRS Pool I LLC, a Delaware limited
liability company.
     “Other Charges” shall mean all ground rents, maintenance charges,
impositions other than Taxes and any other charges, including, without
limitation, vault charges and license fees for the use of vaults, chutes and
similar areas adjoining any Property, now or hereafter levied or assessed or
imposed against any Property or any part thereof.
     “Other Obligations” shall mean (a) the performance of all obligations of
Borrowers contained herein; (b) the performance of each obligation of Borrowers
contained in any other Loan Document; and (c) the performance of each obligation
of Borrowers contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.
Pool 1

12



--------------------------------------------------------------------------------



 



     “Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.
     “Parking Deficiencies” shall have the meaning set forth in Section 4.1.15.
     “Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.
     “Patriot Act Offense” shall have the meaning set forth in
Section 4.1.13(b).
     “Permitted Encumbrances” shall mean, collectively, (i) the Liens and
security interests created by the Loan Documents; (ii) all encumbrances and
other matters disclosed in any Title Insurance Policy; (iii) Liens, if any, for
Taxes imposed by any Governmental Authority not yet due or delinquent; (iv) any
workers’, mechanics’ or similar Liens on any Property provided any such Lien is
discharged or bonded in accordance with Section 3.6 of the applicable Mortgage;
(v) Leases in effect as of the Closing Date or entered into in accordance with
the terms of the Loan Documents, including, without limitation, the Operating
Leases; (vi) Permitted Indebtedness; (vii) any and all governmental, public
utility and private restrictions, covenants, reservations, easements, licenses
or other agreements which may hereafter be granted by any Borrower with respect
to its Property and which do not materially and adversely affect (A) the ability
of any Borrower to pay any of its obligations to any Person as and when due,
(B) the marketability of title to such Property, (C) the value (including the
Net Cash Flow) of such Property, or (D) the use or operation of such Property;
(viii) such other title and survey exceptions as Lender has approved or may
approve in writing in Lender’s sole discretion; and (viii) to the extent
applicable, the Liens created under the Permitted Mezzanine Debt.
     “Permitted Indebtedness” shall have the meaning set forth in
Section 3.1.24(d).
     “Permitted Investments” shall have the meaning set forth in the Cash
Management Agreement.
     “Permitted Mezzanine Debt” shall mean one or more mezzanine loans procured
after the Closing Date by the Persons owning interests in one or more of the
Borrowers from one or more third party lenders that are Eligible Institutions,
which mezzanine loan(s) shall be secured by equity interests in one or more of
the Borrowers and shall be subject to satisfaction of each of the following
conditions: (i) the combined Debt Service Coverage Ratio of the Loan and all
such mezzanine loans for the twelve (12) full calendar months immediately
preceding such date of determination shall be no less than the Closing DSCR, and
(ii) the combined loan-to-value ratio of the Loan and all such mezzanine loans
shall be no greater than the Closing LTV.
     “Permitted Transferee” shall mean a newly-formed corporation, partnership
or limited liability company (i) acceptable to Lender in its sole discretion,
(ii) that qualifies as a single purpose, bankruptcy remote entity under criteria
established by the Rating Agencies and then being generally applied by the
Rating Agencies in connection with the securitization of
Pool 1

13



--------------------------------------------------------------------------------



 



commercial loans, (iii) whose counsel has delivered to Lender a substantive
non-consolidation opinion acceptable to Lender and the Rating Agencies in their
sole discretion, and (iv) is a reputable Person of good character, creditworthy
and with sufficient financial worth considering the obligations assumed and
undertaken, as evidenced by financial statements and other information
reasonably requested by Lender.
     “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, estate, trust, unincorporated association, any
other entity, any Governmental Authority and any fiduciary acting in such
capacity on behalf of any of the foregoing.
     “Physical Conditions Report” shall mean, with respect to each Property, a
report prepared by a company satisfactory to Lender regarding the physical
condition of such Property, satisfactory in form and substance to Lender in its
sole discretion, which report shall, among other things, confirm that such
Property and its use comply, in all material respects, with all applicable Legal
Requirements (including zoning, subdivision and building codes and laws).
     “Policies” shall have the meaning set forth in Section 5.1.1(b).
     “Prepayment Lockout Expiration Date” shall mean the date that is the
Monthly Payment Date occurring two (2) months prior to the Stated Maturity Date.
     “Properties” shall mean, subject to Sections 2.5.2(b) and 2.6.2 hereof,
collectively, each parcel of real property described on Exhibits A-1 through A-8
attached hereto and made a part hereof, the Improvements on each such parcel of
real property and all personal property relating to each such parcel of real
property owned by any Borrower or Operating Lessee and encumbered by any
Mortgage or the Security Agreement, together with all rights pertaining to each
such parcel of real property and the related Improvements, all as more
particularly described in the granting clauses of the Mortgages and the Security
Agreement.
     “Property” shall mean any one of the Properties, individually.
     “Qualified Carrier” shall have the meaning set forth in Section 5.1.1(h).
     “Qualified Substitute Borrower” shall mean a newly-formed corporation,
partnership or limited liability company (a) that is wholly owned by Ashford
Mezz Borrower LLC, a Delaware limited liability company, (b) that has
organizational documents and structure substantially similar to that of any
Borrower or, if different, that is acceptable to Lender in its sole discretion
or, after the Securitization of the Loan, with respect to which a Rating Agency
Confirmation has been obtained from the applicable Rating Agencies, (c) that
qualifies as a single purpose, bankruptcy remote entity under criteria
established by the Rating Agencies and then being generally applied by the
Rating Agencies in connection with the securitization of commercial loans, and
(d) whose counsel has delivered to Lender a substantive non-consolidation
opinion acceptable to Lender and the Rating Agencies in their sole discretion
(it being acknowledged and agreed that a substantive non-consolidation opinion
in the same form and substance as the substantive non-consolidation opinion
delivered on the Closing Date shall
Pool 1

14



--------------------------------------------------------------------------------



 



be acceptable so long as it addresses all additional facts and circumstances
that have arisen since the Closing Date and may have a bearing on the opinion
stated therein).
     “Qualified Substitute Property” shall have the meaning set forth in
Section 2.6.1 hereof.
     “Rating Agencies” shall mean, prior to the final Securitization of the
Loan, each of S&P, Moody’s and Fitch, or any other nationally-recognized
statistical rating agency which has been designated by Lender and, after the
final Securitization of the Loan, shall mean any of the foregoing that have
rated any of the Securities.
     “Rating Agency Confirmation” shall mean a written affirmation from each of
the Rating Agencies that the credit rating of the Securities by such Rating
Agency immediately prior to the occurrence of the event with respect to which
such Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.
     “REA” shall mean any declaration, restrictive covenant, reciprocal easement
agreement or conditions now or hereafter affecting title to any Property,
including, without limitation, the declarations, restrictive covenants,
reciprocal easement agreements and conditions set forth in the Title Insurance
Policies.
     “Registration Statement” shall have the meaning set forth in
Section 9.2(b).
     “Release Amount” shall mean, with respect to each Property, an amount equal
to (i) one hundred fifteen percent (115%) of the Allocated Loan Amount
applicable to the Property to be released until twenty percent (20.0%) of the
Properties (based on Allocated Loan Amounts) have been released, and thereafter
(ii) one hundred twenty-five percent (125%) of the Allocated Loan Amount
applicable to the Property to be released.
     “Release Date” shall have the meaning set forth in Section 2.5.1(a)(i).
     “Relevant Payment” shall have the meaning set forth in Section 2.7(a).
     “REMIC Trust” shall mean a “real estate mortgage investment conduit” within
the meaning of Section 860D of the Code that holds the Note.
     “Rent Roll Schedules” shall have the meaning set forth in Section 3.1.22.
     “Rents” shall mean all rents, rent equivalents, revenues and credit card
receipts from the rental of guest rooms, guest suites, conference and banquet
rooms, food and beverage facilities, recreational facilities, telephone
services, laundry, vending, television and parking, health club membership fees,
moneys payable as damages (including payments by reason of the rejection of a
Lease in a bankruptcy proceeding) or in lieu of rent or rent equivalents,
royalties (including all oil and gas or other mineral royalties and bonuses),
income, fees, receivables, receipts, revenues, deposits (including security,
utility and other deposits), accounts, cash, issues, profits, charges
Pool 1

15



--------------------------------------------------------------------------------



 



for services rendered, and other payment and consideration of whatever form or
nature received by or paid to or for the account of or benefit of any Borrower,
Operating Lessee, any Manager or any of their agents or employees from any and
all sources arising from or attributable to any Property and/or the Improvements
thereon, including, without limitation, all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of any Property or rendering
of services by any Borrower, Operating Lessee, any Manager or any of their
respective agents or employees, and Insurance Proceeds, if any, from business
interruption or other loss of income insurance, but only to the extent Lender
elects to treat such Insurance Proceeds as business or rental interruption
Insurance Proceeds pursuant to Section 5.4 hereof.
     “Required Repairs” shall have the meaning set forth in Section 6.2.1.
     “Reserve Funds” shall mean, collectively, all funds deposited by Borrowers
with Lender or Deposit Bank pursuant to Article 6 of this Agreement, including,
but not limited to, the Insurance Funds, the Tax Funds and the FF&E Reserve
Funds, and any other funds identified as constituting a portion of the “Reserve
Funds” under any of the Loan Documents.
     “Restoration” shall have the meaning set forth in Section 5.2(a).
     “RICO” shall have the meaning set forth in Section 11.22(i).
     “S&P” shall mean Standard & Poor’s Ratings Group, a division of the
McGraw-Hill Companies.
     “Secondary Market Transaction” shall have the meaning set forth in
Section 9.1(a).
     “Securities” shall have the meaning set forth in Section 9.1(a).
     “Securities Act” shall have the meaning set forth in Section 9.2(a).
     “Securitization” shall have the meaning set forth in Section 9.1(a).
     “Security Agreement” shall mean, with respect to each Property, that
certain Assignment of Leases, Rents and Contracts and Security Agreement, dated
as of the date hereof, among Operating Lessee, the Borrower owning such Property
and Lender, assigning to Lender all of the right, title and interest of
Operating Lessee in and to the Leases and the Rents of such Property as security
for the Loan and granting to Lender a first priority perfected security interest
in and to all personal property and other collateral owned by Operating Lessee
in connection with such Property as security for the Loan, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
     “Servicer” shall have the meaning set forth in Section 11.24.
     “Servicing Agreement” shall have the meaning set forth in Section 11.24.
Pool 1

16



--------------------------------------------------------------------------------



 



     “Severed Loan Documents” shall have the meaning set forth in
Section 10.2(c).
     “Shortfall” shall have the meaning set forth in Section 2.5.1(c).
     “Significant Casualty” shall have the meaning set forth in Section 5.2(b).
     “SPE Party” shall have the meaning set forth in Section 3.1.24(o). As of
the Closing Date, the SPE Party is Ashford Pool I GP LLC, a Delaware limited
liability company, the general partner of each Borrower.
     “Special Member” shall have the meaning set forth in Section 3.1.24(r).
     “Standard Statements” shall have the meaning set forth in
Section 9.1(c)(i).
     “State” shall mean the State or Commonwealth in which each Property or any
part thereof is located.
     “Stated Maturity Date” shall mean December 11, 2014.
     “Subordination Agreement” shall mean, with respect to each Property, that
certain Subordination and Attornment Agreement, dated as of the date hereof,
among Operating Lessee, the Borrower owning such Property and Lender,
subordinating the Operating Lease relating to such Property to the Mortgage
encumbering such Property and the other Loan Documents, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
     “Substitute Allocated Loan Amount” shall have the meaning set forth in
Section 2.6.1(n) hereof.
     “Substituted Property” shall have the meaning set forth in Section 2.6.1
hereof.
     “Substitution Date” shall have the meaning set forth in Section 2.6.1
hereof.
     “Substitution Request” shall have the meaning set forth in Section 2.6.1(c)
hereof.
     “Survey” shall mean, with respect to each Property, a survey of such
Property certified to the Title Companies and Lender and their respective
successors and assigns, in form and content satisfactory to Lender and prepared
by a professional land surveyor licensed in the State where such Property is
located and satisfactory to Lender in accordance with the Accuracy Standards for
ALTA/ACSM Land Title Surveys as adopted by ALTA, American Congress on Surveying
& Mapping and National Society of Professional Surveyors in 1999, which survey
(i) reflects the same legal description contained in the correlative Title
Insurance Policy, (ii) has affixed thereto the surveyor’s seal, and
(iii) includes a certification by the surveyor in form and substance acceptable
to Lender.
     “Sweep Event” shall mean the first to occur of the following events: (i) an
Event of Default, (ii) a default under any Operating Lease that continues
uncured beyond any applicable
Pool 1

17



--------------------------------------------------------------------------------



 



notice and cure periods contained therein, (iii) a default under any Management
Agreement wherein the Manager is an Affiliate of any Borrower that continues
uncured beyond any applicable notice and cure periods contained therein, or
(iv) the Debt Service Coverage Ratio, as calculated by Lender for a trailing
twelve (12) month period as of the last day of any calendar quarter, is less
than 1.10 to 1.00.
     “Syracuse Property” shall have the meaning set forth in Section 4.1.15.
     “Taking” shall have the meaning set forth in Section 5.3(b).
     “Tax Account” shall have the meaning set forth in Section 6.3.1.
     “Tax Funds” shall have the meaning set forth in Section 6.3.1.
     “Taxes” shall mean all real estate and personal property taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against any Property or part thereof, together with all interest and
penalties thereon.
     “Tenant” shall mean any Person obligated by contract or otherwise to pay
monies (including a percentage of gross income, revenue or profits) under any
Lease now or hereafter affecting any Property.
     “Term” shall mean the entire term of this Agreement, which shall expire
upon repayment in full of the Debt and full performance of each and every
obligation to be performed by Borrowers pursuant to the Loan Documents (unless
such performance is expressly waived by Lender in writing).
     “Terrorism Exclusion” shall have the meaning set forth in Section 5.1.1(h).
     “Terrorism Insurance Cap” shall have the meaning set forth in
Section 5.1.1(h).
     “Title Companies” shall mean Chicago Title Insurance Company and Lawyers
Title Insurance Corporation, as co-insurers under the Title Insurance Policies.
     “Title Insurance Policies” shall mean each of the ALTA mortgagee title
insurance policies issued with respect to the Properties and insuring the lien
of the Mortgages encumbering the Properties, each of which shall be in a form
customary for similar properties in such State and acceptable to Lender (or, if
any Property is in a State which does not permit the issuance of such ALTA
policy, then with respect to the Mortgage encumbering such Property, such form
as shall be permitted in, and is customary for similar properties in, such State
and acceptable to Lender).
     “Transfer” shall have the meaning set forth in Section 4.2.1.
     “Transfer Fee” shall have the meaning set forth in Section 8.1(b).
     “Trustee” shall mean any trustee holding the Loan in a Securitization.
Pool 1

18



--------------------------------------------------------------------------------



 



     “UBS” shall have the meaning set forth in Section 9.2(b).
     “UBS Group” shall have the meaning set forth in Section 9.2(b).
     “UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code
as in effect in the State of New York unless otherwise specified herein.
     “Undefeased Note” shall have the meaning set forth in
Section 2.5.1(a)(iii).
     “Underwriter Group” shall have the meaning set forth in Section 9.2(b).
     “Updated Information” shall have the meaning set forth in
Section 9.1(b)(i).
     “U.S. Obligations” shall mean any securities issued or guaranteed as to
principal and interest by the United States, or by a person controlled or
supervised by and acting as an instrumentality of the Government of the United
States pursuant to authority granted by the Congress of the United States; that
are not subject to prepayment, call or early redemption.
     “U.S. Person” shall mean any Person that is (i) a citizen or resident of
the United States, (ii) a corporation, partnership or other entity created or
organized under the laws of the United States or any state, commonwealth or
district thereof, or (iii) any estate or trust that is subject to United States
federal income taxation, regardless of the source of its income.
     “Yield Maintenance Premium” shall mean an amount which, when added to the
Outstanding Principal Balance or the portion thereof being prepaid, would be
sufficient to purchase U.S. Obligations that provide for payments (a) on or
prior to, but as close as possible to and including, all successive scheduled
Monthly Payment Dates through the Stated Maturity Date, and (b) in amounts equal
to or greater than the Monthly Interest Payment up to and including December 11,
2009 and the Monthly Debt Service Payment Amount thereafter, in each case with
respect to the Loan or, in the case of a partial prepayment, the amount being
prepaid, as applicable, through and including the Stated Maturity Date, together
with payment in full of the Outstanding Principal Balance or the portion thereof
being prepaid, as applicable, as of the Stated Maturity Date. In no event shall
the Yield Maintenance Premium be less than zero.
     “Zoning Report” shall mean, with respect to each Property, the report
prepared for Lender by The Planning & Zoning Resource Corporation regarding
compliance of such Property with applicable zoning and building codes and laws.
     1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement and the word “including” shall mean “including but not limited to”.
Unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined.
Pool 1

19



--------------------------------------------------------------------------------



 



ARTICLE 2
THE LOAN
     2.1 The Loan.
          2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrowers and
Borrowers shall accept the Loan from Lender on the Closing Date.
          2.1.2 Single Disbursement to Borrowers. Borrowers shall receive only
one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.
          2.1.3 The Note. The Loan shall be evidenced by that certain Promissory
Note of even date herewith, in the stated principal amount of One Hundred Ten
Million Eight Hundred Ninety-Nine Thousand and No/100 Dollars ($110,899,000.00)
executed by Borrowers and payable to the order of Lender in evidence of the Loan
(as the same may hereafter be amended, supplemented, restated, increased,
extended, severed or consolidated from time to time, the “Note”) and shall be
repaid in accordance with the terms of this Agreement and the Note.
          2.1.4 Use of Proceeds. Borrowers shall use proceeds of the Loan to
(i) pay and discharge any existing loans relating to the Properties, (ii) pay
all past-due Taxes, Insurance Premiums and Other Charges, if any, in respect of
the Properties, (iii) make initial deposits of the Reserve Funds, (iv) pay costs
and expenses incurred in connection with the closing of the Loan as approved by
Lender, and (v) fund any working capital requirements of the Property as
approved by Lender. Any excess proceeds may be used for any lawful purpose.
     2.2 Interest Rate.
          2.2.1 Interest Rate. Interest on the Outstanding Principal Balance
shall accrue throughout the Term at the Interest Rate.
          2.2.2 Default Rate. In the event that, and for so long as, any Event
of Default shall have occurred and be continuing, the Outstanding Principal
Balance and, to the extent permitted by law, overdue interest in respect of the
Loan, shall accrue interest at the Default Rate, calculated from the date such
payment was due without regard to any grace or cure periods contained herein.
Interest at the Default Rate shall be paid immediately upon demand, which demand
may be made as frequently as Lender shall elect.
          2.2.3 Interest Calculation. Interest on the Outstanding Principal
Balance shall be calculated by multiplying (a) the actual number of days elapsed
in the period for which the calculation is being made, by (b) a daily rate based
on a three hundred sixty (360) day year (that is, the Interest Rate or the
Default Rate, as then applicable), expressed as an annual rate divided by 360),
by (c) the Outstanding Principal Balance. The accrual period for calculating
interest due on each Monthly Payment Date shall be the Interest Period
immediately prior to such Monthly Payment Date.
Pool 1

20



--------------------------------------------------------------------------------



 



          2.2.4 Usury Savings. This Agreement and the other Loan Documents are
subject to the express condition that at no time shall Borrowers be required to
pay interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrowers are at any time required or obligated to pay interest on
the principal balance due hereunder at a rate in excess of the Maximum Legal
Rate, the Interest Rate or the Default Rate, as the case may be, shall be deemed
to be immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.
     2.3 Loan Payments.
          2.3.1 Payments. Borrowers shall pay to Lender (a) on the date hereof,
an amount equal to interest only on the Outstanding Principal Balance from the
Closing Date up to and including December 11, 2005 (the “Initial Interest
Period”); (b) on each Monthly Payment Date thereafter beginning on January 11,
2006 up to and including December 11, 2009, a payment of interest only computed
at the Interest Rate on the Outstanding Principal Balance for the applicable
Interest Period (the “Monthly Interest Payment”); (c) on each Monthly Payment
Date thereafter beginning on January 11, 2010 and continuing throughout the
balance of the Term, a payment of principal and interest in an amount equal to
the Monthly Debt Service Payment Amount, which payments shall be applied first
to accrued and unpaid interest and the balance to the Outstanding Principal
Balance; and (d) all amounts required in respect of Reserve Funds as set forth
in Article 6 hereof.
          2.3.2 Payments Generally. After the Initial Interest Period, each
interest accrual period thereafter (each, an “Interest Period”) shall commence
on the eleventh (11th) day of each calendar month during the Term and shall end
on and include the tenth (10th) day of the next occurring calendar month. For
purposes of making payments hereunder, but not for purposes of calculating
interest accrual periods, if the day on which such payment is due is not a
Business Day, then amounts due on such date shall be due on the immediately
preceding Business Day. Lender shall have the right from time to time, in its
sole discretion, upon not less than thirty (30) days prior written notice to
Borrowers, to change the Monthly Payment Date to a different calendar day each
month which is not more than five (5) days earlier nor more than five (5) days
later than the eleventh day of each calendar month; provided, however, that if
Lender shall have elected to change the Monthly Payment Date as aforesaid,
Lender shall have the option, but not the obligation, to adjust the Interest
Period accordingly. With respect to payments of principal due on the Maturity
Date, interest shall be payable at the Interest Rate or the Default Rate, as the
case may be, through and including the day immediately preceding such
Pool 1

21



--------------------------------------------------------------------------------



 



Maturity Date. All amounts due pursuant to this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever.
          2.3.3 Payment on Maturity Date. Borrowers shall pay to Lender on the
Maturity Date the Outstanding Principal Balance, all accrued and unpaid interest
and all other amounts due hereunder and under the Note, the Mortgages and the
other Loan Documents.
          2.3.4 Late Payment Charge. If any principal, interest or any other sum
due under the Loan Documents, including the payment of principal due on the
Maturity Date, is not paid by Borrowers on the date on which it is due,
Borrowers shall pay to Lender upon demand an amount equal to the lesser of three
percent (3%) of such unpaid sum or the maximum amount permitted by applicable
law in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Mortgages and the
other Loan Documents.
          2.3.5 Method and Place of Payment.
          (a) Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 1:00 P.M., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.
          (b) Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.
          (c) All payments required to be made by Borrowers hereunder or under
the Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.
     2.4 Prepayments.
          2.4.1 Voluntary Prepayments. Except as otherwise provided herein,
Borrowers shall not have the right to prepay the Loan in whole or in part prior
to the Stated Maturity Date. On any Monthly Payment Date occurring prior to the
Securitization of the Loan and so long as no Event of Default has occurred and
is continuing, Borrowers may, at their option and upon not less than thirty
(30) days prior written notice to Lender, prepay the Outstanding Principal
Balance in whole but not in part provided that such prepayment is accompanied by
an amount equal to the greatest of (a) the Yield Maintenance Premium, (b) one
percent (1.0%) of the Outstanding Principal Balance, and (c) Hedge Losses. On
the Prepayment Lockout Expiration Date, or on any Monthly Payment Date
thereafter, Borrowers may, at their option and upon not less than thirty
(30) days prior written notice to Lender, prepay the Outstanding Principal
Balance in whole but not in part without payment of the Yield Maintenance
Premium.
Pool 1

22



--------------------------------------------------------------------------------



 



          2.4.2 Mandatory Prepayments.
          (a) If Lender is not obligated to make Net Proceeds available to any
Borrower for Restoration, on the next occurring Monthly Payment Date following
the date on which (i) Lender actually receives any Net Proceeds, and (ii) Lender
has determined that such Net Proceeds shall be applied against the Outstanding
Principal Balance, Borrowers shall prepay, or authorize Lender to apply Net
Proceeds as a prepayment of, the Outstanding Principal Balance in an amount
equal to one hundred percent (100%) of such Net Proceeds. So long as no Event of
Default has occurred and is continuing, no Yield Maintenance Premium shall be
due in connection with any prepayment made pursuant to this Section 2.4.2. Any
partial prepayment under this Section 2.4.2 shall be applied to the last
payments of principal due under the Loan.
          (b) If any prepayment under this Section 2.4.2 results in the payment
in full of all principal and interest due on the Loan and all other amounts due
under the Loan Documents, Lender shall, upon the written request and at the
expense of Borrowers, release the Liens of the Mortgages and the other Loan
Documents.
          (c) In the event that following the occurrence of a Casualty or a
Condemnation with respect to any Property, Lender is not obligated to make the
Net Proceeds available to the applicable Borrower for Restoration and has
determined that such Net Proceeds shall be applied against the Outstanding
Principal Balance pursuant to Section 2.4.2(a), then, provided that no Event of
Default shall have occurred and be continuing, the Borrower that owns such
Property shall have the right, at its sole cost and expense, to obtain a release
of the Liens of the Mortgage encumbering such Property and the other related
Loan Documents by: (i) delivering written notice to Lender of its election to
obtain a release of such Property within ten (10) days after receiving notice
from Lender that Lender intends to apply such Net Proceeds to the Outstanding
Principal Balance, and (ii) paying to Lender within sixty (60) days after
receiving notice from Lender that Lender intends to apply such Net Proceeds to
the Outstanding Principal Balance, in addition to such Net Proceeds, an amount
equal to the sum of (A) the Release Amount for such Property minus the amount of
such Net Proceeds applied to the Outstanding Principal Balance, plus (B) if such
prepayment occurs on a day other than a Monthly Payment Date, interest at the
Interest Rate on the amount so prepaid through, but not including, the next
succeeding Monthly Payment Date. Such Borrower shall prepare and submit to
Lender the release of Mortgage (and related Loan Documents) for the Property to
be released for execution by Lender, which documents shall be in a form
appropriate for the jurisdiction in which such Property is located; provided
that such Borrower’s obligation to indemnify and hold harmless Lender pursuant
to the provisions of the Loan Documents shall survive any such release to the
extent expressly stated therein.
          2.4.3 Prepayments After Default. If after the occurrence and during
the continuance of an Event of Default, payment of all or any part of the Debt
is tendered by Borrowers or otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed
(a) to have been made on the next occurring Monthly Payment Date together with
the Monthly Interest Payment or the Monthly Debt Service Payment Amount, as
applicable, and (b) to be a voluntary prepayment by Borrowers in violation of
the prohibition against prepayment set forth in Section 2.4.1 hereof, and
Borrowers shall pay,
Pool 1

23



--------------------------------------------------------------------------------



 



in addition to the Debt, (i) an amount equal to the Yield Maintenance Premium
that would be required if a Defeasance Event had occurred in an amount equal to
the Outstanding Principal Balance, or portion thereof, being prepaid or
satisfied, and (ii) if such repayment occurs prior to the final sale of the Loan
in a Secondary Market Transaction, Hedge Losses.
     2.5 Defeasance.
          2.5.1 Conditions to Defeasance.
          (a) Provided no Event of Default has occurred and is continuing, at
any time (and from time to time) after the date which is (1) two (2) years after
the “startup day,” within the meaning of Section 860G(a)(9) of the Code, of a
“real estate mortgage investment conduit,” within the meaning of Section 860D of
the Code, that holds the Note (or if the Note has been severed pursuant to
Section 9.4 or Section 10.2(c) hereof, that holds the last Note) or (2) three
(3) years after the date hereof, whichever shall first occur, and before the
Prepayment Lockout Expiration Date, Borrowers may cause the release of all of
the Properties or any individual Property (or Properties), as the case may be,
from the Lien of the Mortgages and the other Loan Documents encumbering the same
(a “Defeasance Event”) upon the satisfaction of the each of the following
conditions:
               (i) not less than thirty (30) days prior written notice shall be
given to Lender specifying a date (the “Release Date”) on which the Defeasance
Collateral is to be delivered, such Release Date to occur only on a Monthly
Payment Date;
               (ii) all accrued and unpaid interest and all other sums due under
the Note and under the other Loan Documents up to the Release Date, including,
without limitation, all costs and expenses incurred by Lender or its agents in
connection with such release (including, without limitation, the fees and
expenses incurred by attorneys and accountants in connection with the review of
the proposed Defeasance Collateral and the preparation of the Defeasance
Security Agreement and related documentation), shall be paid in full on or prior
to the Release Date;
               (iii) in the event only a portion of the Loan is the subject of a
defeasance, Lender, at Borrowers’ expense, shall prepare all necessary documents
to modify any applicable Loan Documents and to amend and restate the Note and
issue two substitute notes, one note having a principal balance equal to the
defeased portion of the original Note (the “Defeased Note”) and the other note
having a principal balance equal to the undefeased portion of the Note (the
“Undefeased Note”). The Defeased Note and the Undefeased Note shall have
identical terms as the Note except for the principal balance. The principal
balance of the Defeased Note shall equal or exceed the Release Amount for the
Property being released. A Defeased Note cannot be the subject of any further
defeasance; and
Pool 1

24



--------------------------------------------------------------------------------



 



               (iv) Borrowers shall deliver to Lender on or prior to the Release
Date:
                    (A) an amount equal to that which is sufficient to purchase
U.S. Obligations that provide for payments (1) on or prior to, but as close as
possible to and including, all successive scheduled Monthly Payment Dates after
the Release Date through the Prepayment Lockout Expiration Date, and (2) in
amounts equal to or greater than the Monthly Interest Payment up to and
including December 11, 2009 and the Monthly Debt Service Payment Amount
thereafter, in each case with respect to the Loan or, in the case of a partial
defeasance, the Defeased Note, as applicable, through and including the
Prepayment Lockout Expiration Date, together with payment in full of the
Outstanding Principal Balance of the Loan or the outstanding principal balance
of the Defeased Note, as applicable, in each case, as of the Prepayment Lockout
Expiration Date (the “Defeasance Collateral”), each of which shall be duly
endorsed by the holder thereof as directed by Lender or accompanied by a written
instrument of transfer in form and substance wholly satisfactory to Lender
(including, without limitation, such instruments as may be required by the
depository institution holding such securities to effectuate book-entry
transfers and pledges through the book-entry facilities of such institution) in
order to create a first priority security interest therein in favor of the
Lender in conformity with all applicable state and federal laws governing
granting of such security interests;
                    (B) a pledge and security agreement, in form and substance
satisfactory to Lender in its sole discretion, creating a first priority
security interest in favor of Lender in the Defeasance Collateral (the
“Defeasance Security Agreement”), which shall provide, among other things, that
any excess received by Lender from the Defeasance Collateral over the amounts
payable by Borrowers hereunder shall be refunded to Borrowers promptly after
each Monthly Payment Date;
                    (C) a certificate of Borrowers certifying that all of the
requirements set forth in this Section 2.5 have been satisfied;
                    (D) an opinion of counsel for Borrowers in form and
substance and delivered by counsel satisfactory to Lender in its sole discretion
stating among other things, that (1) Lender has a perfected first priority
security interest in the Defeasance Collateral and that the Defeasance Security
Agreement is enforceable against Borrowers in accordance with its terms; and
(2) any REMIC Trust formed pursuant to a Securitization will not fail to
maintain its status as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code as a result of such defeasance;
                    (E) a Rating Agency Confirmation from the applicable Rating
Agencies with respect to the collateral substitution (or a written waiver from
such Rating Agencies indicating that a Rating Agency Confirmation is not
required);
Pool 1

25



--------------------------------------------------------------------------------



 



                    (F) a certificate from a firm of independent public
accountants acceptable to Lender certifying that the Defeasance Collateral is
sufficient to satisfy the provisions of Section 2.5.1(a)(iv)(A) above; and
                    (G) such other certificates, documents or instruments as
Lender may reasonably require.
          (b) In connection with the conditions set forth in
Section 2.5.1(a)(iv) above, each Borrower hereby appoints Lender as its agent
and attorney-in-fact for the purpose of using the amounts delivered pursuant to
Section 2.5.1(a)(iv)(A) above to purchase the Defeasance Collateral.
          (c) Any Borrower may obtain the release of its Property from the lien
of the related Mortgage (and the other Loan Documents) only upon the
satisfaction of the additional following covenants:
               (i) Borrowers must certify to Lender that after giving effect to
such partial defeasance, the Debt Service Coverage Ratio for the remaining
Properties that will remain subject to the lien of the Mortgages shall be not
less than the greater of (A) the Closing DSCR, and (2) the Debt Service Coverage
Ratio (determined by including the Property to be released) for the twelve
(12) full calendar months immediately preceding the Release Date, which
certification shall be accompanied by such evidence in support thereof as Lender
may reasonably require;
               (ii) Borrowers must certify to Lender that after giving effect to
such partial defeasance, the Net Cash Flow generated from the remaining
Properties that will remain subject to the lien of the Mortgages is sufficient
to pay all rent payable pursuant to the terms of the Operating Leases relating
to such Properties, which certification shall be accompanied by such evidence in
support thereof as Lender may reasonably require, provided that if the Net Cash
Flow generated from the remaining Properties that will remain subject to the
lien of the Mortgages is not sufficient to pay all rent payable pursuant to the
terms of the Operating Leases relating to such Properties (the amount of such
insufficiency being referred to herein as the “Shortfall”), and if the
establishment of the escrow hereinafter provided will not violate any of the
provisions of the federal income tax law relating to real estate mortgage
investment conduits and related provisions and regulations (including any
applicable proposed regulations) and rulings promulgated thereunder, as the
foregoing may be in effect from time to time, or otherwise adversely impact the
status of any REMIC Trust formed pursuant to a Securitization as a “real estate
mortgage investment conduit”, then Borrowers may satisfy this requirement by
establishing a cash escrow with Lender on the Release Date in an amount equal to
the aggregate amount of the Shortfall for the remaining term of the Loan (which
escrow shall constitute a portion of the “Reserve Funds” under this Agreement
and additional collateral for the Loan and shall be disbursed to Borrowers in
equal monthly installments so long as both (A) no Event of Default is continuing
under the Loan and (B) prior to each such disbursement Borrowers have delivered
evidence satisfactory to Lender that no monetary default has occurred under any
Operating Lease); and
Pool 1

26



--------------------------------------------------------------------------------



 



               (iii) Borrowers shall deliver to Lender, at Borrowers’ sole cost
and expense, an endorsement to the Title Insurance Policies (or an irrevocable
commitment to issue such endorsement), in form and substance satisfactory to
Lender and insuring the priority of Lender’s remaining liens created by the
Mortgages and the other Loan Documents on the remaining Properties after giving
effect to the partial defeasance.
          2.5.2 Release of Property.
          (a) Upon compliance with the requirements of this Section 2.5.2, all
of the Properties shall be released from the Lien of the Mortgages and the other
Loan Documents (or, in the case of a partial defeasance, the applicable Property
shall be released from the Lien of the related Mortgage and the other Loan
Documents), and the Defeasance Collateral shall constitute the only collateral
which shall secure the Note or the Defeased Note, as the case may be. Lender
will, at Borrowers’ expense, execute and deliver any agreements reasonably
requested by Borrowers to release the Lien of the Mortgages and the other Loan
Documents from all of the Properties (or, in the case of a partial defeasance,
to release the Lien of the related Mortgage and the related Loan Documents from
the applicable Property). Borrowers, pursuant to the Defeasance Security
Agreement, shall authorize and direct that the payments received from Defeasance
Collateral be made directly to Lender and applied to satisfy the Obligations
under the Note or the Defeased Note, as applicable, including payment in full of
the Outstanding Principal Balance of the Loan or the outstanding principal
balance of the Defeased Note, as applicable, as of the Prepayment Lockout
Expiration Date. In the case of a partial defeasance, Lender shall refund to the
applicable Borrower owning the Property being defeased that portion of the
Reserve Funds then held by Lender that are allocated to the Property being
defeased as reasonably determined by Lender. Notwithstanding anything to the
contrary contained in this Section 2.5 or elsewhere in this Agreement, in the
event that, in connection with one or more partial defeasances, Borrowers
deliver Defeasance Collateral in an aggregate amount sufficient to repay in full
the Outstanding Principal Balance and all accrued and unpaid interest thereon,
all remaining Properties shall be released from the Lien of the Mortgages.
          (b) Upon the occurrence of any Defeasance Event, other than a
Defeasance Event affecting all of the Properties, all references herein to the
term “Properties” or the term “Property” shall be deemed to exclude the Property
affected by such Defeasance Event.
          2.5.3 Successor Borrower. Upon the release of the Properties or an
individual Property, as the case may be, in accordance with Section 2.5.2,
Borrowers (or in the case of a partial defeasance, the applicable Borrower) may,
or at the option of Lender shall, assign all of their (or its) Obligations under
the Note or the Defeased Note, as applicable, together with the pledged
Defeasance Collateral, to a successor entity designated by Borrowers (or in the
case of a partial defeasance, the applicable Borrower) and approved by Lender in
its sole discretion. Such successor entity shall execute an assumption agreement
in form and substance satisfactory to Lender in its sole discretion pursuant to
which it shall assume the Obligations of Borrowers under the Note (or, if
applicable, the Undefeased Note and the Defeased Note) and the Defeasance
Security Agreement. As conditions to such assignment and assumption, Borrowers
shall (a) deliver to Lender an opinion of counsel in form and substance and
delivered by counsel satisfactory to Lender in its sole discretion stating,
among other things, that such assumption
Pool 1

27



--------------------------------------------------------------------------------



 



agreement is enforceable against Borrowers and such successor entity in
accordance with its terms and that the Note (or, if applicable, the Undefeased
Note and the Defeased Note), the Defeasance Security Agreement and the other
Loan Documents, as so assumed, are enforceable against such successor entity in
accordance with their respective terms, and (b) pay all costs and expenses
incurred by Lender or its agents in connection with such assignment and
assumption (including, without limitation, the review of the proposed transferee
and the preparation of the assumption agreement and related documentation). Upon
such assumption, Borrowers (or in the case of a partial defeasance, the
applicable Borrower) shall be relieved of their (or its) Obligations hereunder,
under the other Loan Documents and under the Defeasance Security Agreement other
than those Obligations which are specifically intended to survive the
termination, satisfaction or assignment of this Agreement or the exercise of
Lender’s rights and remedies hereunder, and the term “Borrowers” or the term
“Borrower” shall be deemed revised accordingly.
          2.5.4 Appointment as Attorney in Fact. Upon the release of any
Property or Properties in accordance with Section 2.5.2, Borrowers shall have no
further right to prepay the Note or the Defeased Note, as applicable, pursuant
to the other provisions of this Section 2.5 or otherwise. In connection with the
conditions set forth in this Section 2.5, each Borrower hereby appoints Lender
as its agent and attorney-in-fact for the purpose of purchasing the Defeasance
Collateral with funds provided by Borrowers. Borrowers shall pay any and all
expenses incurred in the purchase of the Defeasance Collateral and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Note or the Defeased Note, as applicable, or
otherwise required to accomplish the agreements of this paragraph.
     2.6 Substitution of Properties.
          2.6.1 Conditions to Substitution. Notwithstanding anything to the
contrary set forth in this Agreement or the other Loan Documents, subject to the
terms and conditions set forth in this Section 2.6.1, a Borrower may, at any
time after the first anniversary of the Closing Date, obtain a release of the
Lien of the applicable Mortgage and the other Loan Documents encumbering its
Property (each, a “Substituted Property”) by substituting therefor another
improved parcel of real property of like kind, use, utility and quality that is
acquired in fee simple by an Affiliate of such Borrower who is a Qualified
Substitute Borrower, which property is in a similar geographical area as the
Substituted Property and shall in no event be part of a vertical subdivision, be
subject to a declaration of condominium or other similar type of agreement or be
subject to a ground lease (a “Qualified Substitute Property”), provided that
each of the following conditions precedent are satisfied (with all due diligence
materials enumerated below being received by Lender at least forty-five
(45) days prior to the date of substitution (the “Substitution Date”)):
          (a) Borrowers shall be entitled to substitute (from time to time) no
more than fifty percent (50.0%) (by Allocated Loan Amounts) of the Properties
during the Term;
          (b) The Substitution Date shall occur prior to the date that is six
(6) months prior to the Maturity Date;
Pool 1

28



--------------------------------------------------------------------------------



 



          (c) Such Borrower shall have submitted to Lender a written request for
substitution (each, a “Substitution Request”) at least sixty (60) days prior to
the anticipated closing date of such substitution, together with evidence that
such Borrower has delivered a copy of such Substitution Request to any mezzanine
lender under any Permitted Mezzanine Debt then in effect, which Substitution
Request shall state the anticipated closing date of such substitution, shall
identify the Qualified Substitute Property, the Substituted Property and the
Qualified Substitute Borrower, and shall include an Officer’s Certificate
providing a certification that as of the date of the Substitution Request, no
Event of Default has occurred and is continuing;
          (d) At least one (1) Business Day prior to the Substitution Date,
Lender shall have received evidence that the Operating Lease relating to the
Substituted Property will be terminated on the Substitution Date;
          (e) Lender shall have received an appraisal of the Qualified
Substitute Property and of the Substituted Property, each acceptable to Lender
in all respects, dated no more than sixty (60) days prior to the Substitution
Date, by an appraiser doing business in the State where each such property is
located with at least five (5) years experience in appraising properties similar
to such property and who is acceptable to Lender and, if a Securitization has
occurred, the Rating Agencies;
          (f) Lender shall have received evidence satisfactory to Lender that
the fair market value of the Qualified Substitute Property is stable and is not
less than the fair market value of the Substituted Property as of the date
immediately preceding the Substitution Date determined based on the appraisals
delivered pursuant to clause (e) above;
          (g) Lender shall have received evidence satisfactory to Lender that
the Loan-to-Value Ratio (determined without taking into account the appraised
value of the Substituted Property and including the appraised value of the
Qualified Substitute Property) immediately following, and after giving effect
to, the substitution shall be no greater than the lesser of (i) the Closing LTV
and (ii) the Loan-to-Value Ratio (determined by including the appraised value of
the Substituted Property and excluding the appraised value of the Qualified
Substitute Property) immediately prior to the Substitution Date;
          (h) Lender shall have received evidence satisfactory to Lender that,
after giving effect to the substitution, the Debt Service Coverage Ratio for the
Loan for all of the Properties (excluding the Substituted Property and including
the Qualified Substitute Property) for the twelve (12) month period immediately
preceding the last day of the calendar month immediately preceding the
Substitution Date is not less than the greater of (i) the Closing DSCR and
(ii) the Debt Service Coverage Ratio for the Loan for all of the Properties
(including the Substituted Property and excluding the Qualified Substitute
Property) for the twelve (12) month period immediately preceding the last day of
the calendar month immediately preceding the Substitution Date;
          (i) Lender shall have received evidence satisfactory to Lender that
(A) the Net Cash Flow (as adjusted and determined in accordance with Lender’s
standard underwriting practice and procedures as used in connection with the
underwriting of the Loan) for the
Pool 1

29



--------------------------------------------------------------------------------



 



Qualified Substitute Property for the twelve (12) month period immediately
preceding the last day of the calendar month immediately preceding the
Substitution Date is equal to or greater than the Net Cash Flow (as adjusted and
determined in accordance with Lender’s standard underwriting practice and
procedures as used in connection with the underwriting of the Loan) for the
Substituted Property for the twelve (12) month period immediately preceding the
last day of the calendar month immediately preceding the Substitution Date,
(B) the Net Cash Flow (as adjusted and determined in accordance with Lender’s
standard underwriting practice and procedures as used in connection with the
underwriting of the Loan) for the Qualified Substitute Property does not show a
downward trend over the three (3) years immediately prior to the Substitution
Date, and (C) after giving effect to the substitution, the Net Cash Flow
generated from all of the Properties (excluding the Substituted Property and
including the Qualified Substitute Property) is sufficient to pay all rent
payable pursuant to the terms of the Operating Leases relating to such
Properties;
          (j) If the Loan is part of a Securitization, Lender shall have
received a Rating Agency Confirmation from the applicable Rating Agencies with
respect to such substitution (or a written waiver from such Rating Agencies
indicating that a Rating Agency Confirmation is not required). If the Loan is
not part of a Securitization, Lender shall have consented in writing to such
substitution, which consent shall not be unreasonably withheld or delayed;
          (k) No Event of Default shall have occurred and be continuing at the
time of the submission by such Borrower of the Substitution Request or at the
time of the closing of such substitution;
          (l) Lender shall have received an Officer’s Certificate stating that
the representations and warranties of Borrowers contained in this Agreement and
the other Loan Documents are true and correct on and as of the Substitution Date
with respect to the Qualified Substitute Borrower and the Qualified Substitute
Property and that no Event of Default has occurred and is continuing;
          (m) Lender shall have received a certified copy of an Operating Lease
between such Qualified Substitute Borrower and Operating Lessee, which Operating
Lease shall be substantially the same in form and substance as the Operating
Lease in effect for the Substituted Property immediately prior to the
Substitution Date as approved by Lender, and Operating Lessee shall have
executed and delivered to Lender a Security Agreement, a Subordination Agreement
and UCC-1 financing statements, each in form and substance substantially the
same as the counterpart of such documents executed and delivered with respect to
the related Substituted Property (all of which documents shall be covered by the
opinion required pursuant to clause (t) below);
          (n) The Qualified Substitute Borrower shall have executed,
acknowledged and delivered to Lender a Mortgage, an Assignment of Leases and two
UCC-1 financing statements with respect to the Qualified Substitute Property,
together with a letter from such Qualified Substitute Borrower countersigned by
a Title Company acknowledging receipt of such Mortgage, Assignment of Leases and
UCC-1 financing statements and agreeing to record or file, as applicable, such
Mortgage, Assignment of Leases and one of the UCC 1 financing statements
Pool 1

30



--------------------------------------------------------------------------------



 



in the real estate records for the county in which the Qualified Substitute
Property is located and to file one of the UCC 1 financing statements in the
office of the Secretary of State (or other central filing office) of the state
in which such Qualified Substitute Borrower is organized, so as to effectively
create upon such recording and filing valid and enforceable perfected first
priority Liens upon the Qualified Substitute Property in favor of Lender (or
such trustee as may be desired under local law), subject only to the Permitted
Encumbrances. All of the Borrowers, the Qualified Substitute Borrower and, where
applicable, Operating Lessee and each Guarantor shall have executed,
acknowledged and delivered to Lender (i) a Joinder Agreement, (ii) an amended
and restated Note, (iii) an amended and restated Environmental Indemnity,
modified to include the Qualified Substitute Property and the Qualified
Substitute Borrower (on a joint and several basis), and (iv) amendments to each
Carveout Guaranty, the Clearing Account Agreement, the Cash Management Agreement
and such of the other Loan Documents as Lender may reasonably require to reflect
the joinder of the Qualified Substitute Borrower, the release of the Substituted
Property and the addition of the Qualified Substitute Property. In addition,
Borrowers shall have caused each Guarantor to acknowledge and confirm its
obligations under the Loan Documents. The Mortgage, the Assignment of Leases,
the UCC-1 financing statements and the Environmental Indemnity referenced above
shall be the same in form and substance as the counterparts of such documents
executed and delivered with respect to the related Substituted Property, subject
to modifications reflecting only the Qualified Substitute Borrower and the
Qualified Substitute Property and such modifications reflecting the laws of the
state in which the Qualified Substitute Property is located as shall be
recommended for similar transactions by the counsel admitted to practice in such
state and delivering the opinion as to the enforceability of such documents
required pursuant to clause (t) below. The Mortgage encumbering the Qualified
Substitute Property shall secure all amounts evidenced by the Note, provided
that in the event that the jurisdiction in which the Qualified Substitute
Property is located imposes a mortgage recording, intangibles or similar tax and
does not permit the allocation of indebtedness for the purpose of determining
the amount of such tax payable, the principal amount secured by such Mortgage
shall be equal to one hundred twenty-five percent (125%) of the fair market
value of the Qualified Substitute Property. The principal amount of the Loan
allocated to the Qualified Substitute Property (such amount being hereinafter
referred to as the “Substitute Allocated Loan Amount”) shall equal the Allocated
Loan Amount of the related Substituted Property;
          (o) Lender shall have received (i) a Title Insurance Policy (or a
marked, signed and redated commitment to issue such Title Insurance Policy)
insuring that such Qualified Substitute Borrower owns a fee simple estate in the
entire Qualified Substitute Property and insuring the Lien of the Mortgage
encumbering the Qualified Substitute Property, issued by the Title Companies and
dated as of the Substitution Date, with reinsurance and direct access agreements
or co-insurance endorsements in the same form as such agreements or endorsements
issued in connection with the Title Insurance Policy insuring the Lien of the
Mortgage encumbering the Substituted Property, and (ii) to the extent available,
a “tie in” or similar endorsement to each Title Insurance Policy insuring the
Lien of an existing Mortgage as of the Substitution Date with respect to the
Title Insurance Policy insuring the Lien of the Mortgage encumbering the
Qualified Substitute Property. The Title Insurance Policy issued with respect to
the Qualified Substitute Property shall (A) provide coverage in the amount of
the Substitute Allocated Loan Amount if the “tie-in” or similar endorsement
described above is available or, if
Pool 1

31



--------------------------------------------------------------------------------



 



such endorsement is not available, in an amount equal to the least of one
hundred twenty-five percent (125%) of the fair market value of the Qualified
Substitute Property, one hundred fifty percent (150%) of the Substitute
Allocated Loan Amount and the maximum amount (if any) permitted under applicable
Legal Requirements in the state where the Qualified Substitute Property is
located, (B) insure Lender that the relevant Mortgage creates a valid first lien
on the Qualified Substitute Property encumbered thereby, free and clear of all
exceptions from coverage other than Permitted Encumbrances and standard
exceptions and exclusions from coverage (as modified by the terms of any
endorsements), (C) contain such endorsements and affirmative coverages as are
then available and are contained in the Title Insurance Policies insuring the
Liens of the existing Mortgages, including insuring that the Qualified
Substitute Property constitutes a separate tax lot, and (D) name Lender, its
successors and assigns, as the insured. Lender also shall have received copies
of paid receipts or other evidence showing that all premiums in respect of such
endorsements and Title Insurance Policy have been paid;
          (p) Lender shall have received a current survey for the Qualified
Substitute Property, certified to the Title Companies and Lender and their
successors and assigns, in the same form and having the same content as the
certification of the survey of the Substituted Property, prepared by a
professional land surveyor licensed in the State in which the Qualified
Substitute Property is located and acceptable to the Rating Agencies in
accordance with the Accuracy Standards for ALTA/ACSM Land Title Surveys as
adopted by ALTA, the American Congress on Surveying & Mapping and the National
Society of Professional Surveyors in 1999. Such survey shall reflect the same
legal description contained in the Title Insurance Policy relating to the
Qualified Substitute Property and shall include, among other things, a metes and
bounds description of the real property comprising part of the Qualified
Substitute Property (unless such real property has been satisfactorily
designated by lot number on a recorded plat). The surveyor’s seal shall be
affixed to such survey and such survey shall certify whether or not the surveyed
property is located in a “one-hundred-year flood hazard area”;
          (q) Lender shall have received valid certificates of insurance
indicating that the requirements for the policies of insurance required for a
Property hereunder have been satisfied with respect to the Qualified Substitute
Property and evidence of the payment of all premiums payable for the existing
policy period;
          (r) Lender shall have received a Phase I environmental report issued
and certified by a recognized environmental consultant reasonably acceptable to
Lender and in form and substance acceptable to Lender and each Rating Agency
and, if recommended under the Phase I environmental report, a Phase II
environmental report acceptable to Lender and each Rating Agency, which reports
conclude that the Qualified Substitute Property does not contain any hazardous
materials, is not subject to any risk of contamination from any off-site
hazardous materials and complies in every respect with all environmental laws
and that there is no further action or investigation required or recommended
with regard to the Qualified Substitute Property;
          (s) Such Qualified Substitute Borrower shall have delivered or caused
to be delivered to Lender (i) a structure chart for such Qualified Substitute
Borrower, (ii) copies of all organizational documentation related to such
Qualified Substitute Borrower certified as being
Pool 1

32



--------------------------------------------------------------------------------



 



complete and correct copies thereof by such Qualified Substitute Borrower, which
organizational documentation shall be in form and substance satisfactory to
Lender and the Rating Agencies, (iii) certificates dated as of a recent date
from the Secretary of State or other appropriate authority, evidencing the good
standing of such Qualified Substitute Borrower in the jurisdiction of its
organization and in each other jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires it to qualify as a
foreign Person, (iv) resolutions of such Qualified Substitute Borrower
authorizing the substitution and any actions taken in connection with such
substitution and including an incumbency provision, and (v) an Officer’s
Certificate from such Qualified Substitute Borrower stating that the
substitution and the related transactions are arms length transactions and do
not constitute a fraudulent conveyance under applicable bankruptcy and
insolvency laws. Upon receipt of the structure chart for such Qualified
Substitute Borrower, Lender shall order, and Borrowers shall pay the cost of,
Uniform Commercial Code, judgment, litigation and tax lien filings that may have
been filed with respect to such Qualified Substitute Borrower and its
principals, and the results of such search shall not show any adverse matter;
          (t) Lender shall have received the following opinions of such
Qualified Substitute Borrower’s counsel: (i) an opinion or opinions of counsel
stating (A) that the Loan Documents delivered with respect to the Qualified
Substitute Borrower and the Qualified Substitute Property are valid and
enforceable in accordance with their terms, subject to the laws applicable to
creditors’ rights and equitable principles, (B) that such Qualified Substitute
Borrower is validly formed, duly existing and in good standing under the laws of
the State of its formation, (C) that such Qualified Substitute Borrower is
qualified to do business and in good standing under the laws of the jurisdiction
where the Qualified Substitute Property is located or that such Qualified
Substitute Borrower is not required by applicable law to qualify to do business
in such jurisdiction, and (D) such other opinions substantially the same as the
opinions that were rendered in connection with the origination of the Loan
(modified to reflect the current transaction) as Lender may require; (ii) an
opinion of counsel stating that the Loan Documents delivered with respect to the
Qualified Substitute Borrower and the Qualified Substitute Property were duly
authorized, executed and delivered by the party or parties executing the same
and that the execution and delivery of such Loan Documents and the performance
by the parties thereto of their obligations thereunder will not cause a breach
of, or a default under, any agreement, document or instrument to which it is a
party or to which it or its properties are bound; (iii) an opinion of counsel
stating that subjecting the Qualified Substitute Property to the Lien of the
related Mortgage and the execution and delivery of the related Loan Documents
does not and will not affect or impair the ability of Lender to enforce its
remedies under all of the Loan Documents or, subject to any restrictions
required by applicable Legal Requirements, to realize the benefits of the
cross-collateralization provided for thereunder; (iv) an update of the
Insolvency Opinion indicating that the substitution does not affect the opinions
set forth therein; (v) an additional substantive non-consolidation opinion with
respect to the Qualified Substitute Borrower; and (vi) if the Loan is part of a
Securitization and if requested by Lender, an opinion of counsel acceptable to
the Rating Agencies confirming that the substitution shall not constitute a
“significant modification” of the Loan within the meaning of Section 1.1001-3 of
the regulations of the United States Department of the Treasury or otherwise
violate any of the provisions of the federal income tax law relating to real
estate mortgage investment conduits,
Pool 1

33



--------------------------------------------------------------------------------



 



which appear at Section 860A through 860G of Subchapter M of Chapter 1 of the
Code, as amended, and related provisions and regulations (including any
applicable proposed regulations) and rulings promulgated thereunder, as the
foregoing may be in effect from time to time. The counsel rendering the
foregoing opinions shall be admitted, as applicable to the opinions rendered, to
practice under the laws of the State in which the Qualified Substitute Property
is located, the State of New York and the State where the Qualified Substitute
Borrower is organized and shall be acceptable to Lender and, if the Loan is part
of a Securitization, the Rating Agencies;
          (u) Such Qualified Substitute Borrower shall have paid, or escrowed
with Lender, the following costs relating to the Qualified Substitute Property:
(i) accrued but unpaid insurance premiums relating to the Qualified Substitute
Property, (ii) currently due and payable Taxes (including any in arrears)
relating to the Qualified Substitute Property, and (iii) currently due and
payable maintenance charges and other impositions relating to the Qualified
Substitute Property;
          (v) On or prior to the Substitution Date, such Qualified Substitute
Borrower shall have paid or reimbursed Lender for (i) all out-of-pocket costs
and expenses incurred by Lender (including, without limitation, reasonable
attorneys fees and disbursements) in connection with the substitution, (ii) all
recording charges, filing fees, taxes or other expenses (including, without
limitation, transfer, mortgage and intangibles taxes and documentary stamp
taxes) payable in connection with the substitution, and (iii) all costs and
expenses of the Rating Agencies incurred in connection with the substitution;
          (w) Lender shall have received for the Qualified Substitute Property
(i) annual operating statements, balance sheets and occupancy statements for the
three (3) Fiscal Years prior to the Substitution Date (or such shorter period of
existence of the Qualified Substitute Property) and for the trailing twelve
(12) months preceding the Substitution Date; (ii) current budgets, rent rolls
and reports of Capital Expenditures and FF&E Expenses, and (iii) such other
financial statements reasonably requested by Lender, each certified to Lender as
being true, correct and complete, and an Officer’s Certificate from such
Qualified Substitute Borrower certifying that there has been no adverse change
in the financial condition of the Qualified Substitute Property since the date
of such statements;
          (x) Such Qualified Substitute Borrower shall have delivered to Lender
estoppel certificates from any existing commercial tenants under any Major
Leases of the Qualified Substitute Property dated within thirty (30) days of the
Substitution Date. All such estoppel certificates shall expressly state that
they may be relied upon by Lender and its successors and assigns, shall be
substantially in the form approved by Lender and shall indicate that (i) the
subject Lease is a valid and binding obligation of the tenant thereunder,
(ii) there are no existing defaults under such Lease on the part of the landlord
or the tenant thereunder, (iii) the tenant thereunder has no defense or offset
to the payment of rent under such Lease, (iv) no rent under such Lease has been
paid more than one (1) month in advance, (v) the tenant thereunder has no option
under such Lease or otherwise to purchase all or any portion of the Qualified
Substitute Property, and (vi) all tenant improvement work required under such
Lease has been completed and the tenant under such Lease is in actual occupancy
of its leased premises. If an
Pool 1

34



--------------------------------------------------------------------------------



 



estoppel certificate indicates that all tenant improvement work required under
the subject Lease has not yet been completed, such Qualified Substitute Borrower
shall, if required by Lender or by the Rating Agencies after Securitization of
the Loan, establish an escrow reasonably acceptable to Lender for the payment of
all costs related to such tenant improvement work as required under such Lease;
          (y) Lender shall have received copies of all Leases affecting the
Qualified Substitute Property certified by such Qualified Substitute Borrower as
being true, correct and complete;
          (z) Lender shall have received subordination agreements in the form
approved by Lender with respect to tenants under Major Leases at the Qualified
Substitute Property;
          (aa) Lender shall have received a Physical Conditions Report with
respect to the Qualified Substitute Property prepared by a recognized
engineering consultant reasonably acceptable to Lender, stating that the
Qualified Substitute Property and its use comply in all material respects with
all applicable Legal Requirements (including, without limitation, zoning,
subdivision and building codes and laws) and that the Qualified Substitute
Property is in good condition and repair and free of damage or waste or that
adequate funds have been escrowed to remediate any adverse conditions disclosed
in such report as required by this Section 2.6.1(aa). Lender shall have received
additional evidence that the Qualified Substitute Property is a separate tax lot
and complies with all applicable zoning and building laws in all material
respects, including, without limitation, (i) a certificate of an architect
licensed to do business in the State in which the Qualified Substitute Property
is located, a letter from the municipality in which the Qualified Substitute
Property is located, or a report prepared by The Planning & Zoning Resource
Corporation, (ii) if customarily issued in the jurisdiction in which the
Qualified Substitute Property is located, certificates of occupancy for the
buildings located on the Qualified Substitute Property, and (iii) if available
in the jurisdiction in which the Qualified Substitute Property is located, an
ALTA 3.1 zoning endorsement to the Title Insurance Policy relating to the
Qualified Substitute Property. If the Physical Conditions Report recommends that
any immediate repairs be made with respect to the Qualified Substitute Property,
such Physical Conditions Report shall include an estimate of the cost of such
recommended repairs and Borrowers shall deposit with Lender in an Account an
amount equal to one hundred twenty-five percent (125%) of such estimated cost,
which deposit shall be part of the Reserve Funds and constitute additional
security for the Loan and shall be released to Borrowers in the same manner as
provided for FF&E Reserve Funds under Section 6.5.2 hereof;
          (bb) Lender shall have received a certified copy of a Management
Agreement between Operating Lessee and a Manager reflecting the management of
the Qualified Substitute Property by such Manager, which Management Agreement
shall either (i) be substantially the same in form and substance as the
Management Agreement in effect for the Substituted Property immediately prior to
the Substitution Date as approved by Lender or (ii) acceptable to Lender in its
reasonable discretion, and such Manager, Operating Lessee and the Qualified
Substitute Borrower shall have executed and delivered to Lender an Assignment of
Management Agreement in form and substance substantially the same as the
counterpart of such document
Pool 1

35



--------------------------------------------------------------------------------



 



executed and delivered with respect to the related Substituted Property (which
Assignment of Management Agreement shall be covered by the opinion required
pursuant to clause (t) above);
          (cc) Lender shall have received a certified copy of a Franchise
Agreement for the Qualified Substitute Property with a Franchisor acceptable to
Lender that is either (i) substantially the same in form and substance as the
Franchise Agreement in effect for the Substituted Property or (ii) acceptable to
Lender in its reasonable discretion, together with a Comfort Letter among such
Qualified Substitute Borrower, Operating Lessee, the Franchisor and Lender
either (A) in form and substance substantially the same as the counterpart of
such document executed and delivered with respect to the related Substituted
Property or (B) meeting the requirements set forth in Section 4.1.14(c) hereof;
          (dd) Lender shall have received evidence satisfactory to Lender that
the Qualified Substitute Property complies with the requirements set forth in
the definition of “Qualified Substitute Property” above;
          (ee) The Qualified Substitute Borrower shall have paid to, or
deposited with, Lender all amounts reasonably required by Lender as reserves in
connection with the Qualified Substitute Property;
          (ff) Lender shall have received such other and further reasonable
approvals, opinions, documents and information in connection with the
substitution as requested by the Rating Agencies, if the Loan is part of a
Securitization, or required by Lender, if the Loan is not part of a
Securitization;
          (gg) Lender shall have received copies of all contracts and agreements
relating to the leasing and operation of the Qualified Substitute Property,
together with a certification of such Qualified Substitute Borrower attached to
each such contract or agreement certifying that the attached copy is a true,
correct and complete copy of such contract or agreement and all amendments
thereto;
          (hh) Such Borrower shall submit to Lender, not less than thirty
(30) days prior to the Substitution Date, a release of Lien (and related Loan
Documents) for the Substituted Property for execution by Lender, provided that
such Borrower’s obligation to indemnify and hold harmless Lender pursuant to the
provisions of the Loan Documents shall survive any such release to the extent
expressly stated therein. Such release shall be in a form appropriate for the
jurisdiction in which the Substituted Property is located;
          (ii) Lender shall have received evidence that all requirements for the
substitution of the Qualified Substitute Property for the Substituted Property
and the release of such Borrower and the joinder of such Qualified Substitute
Borrower set forth in any Permitted Mezzanine Debt then in effect have been
satisfied; and
          (jj) Such Borrower and such Qualified Substitute Borrower shall
deliver an Officer’s Certificate certifying that all of the requirements set
forth in this Section 2.6.1 have been satisfied.
Pool 1

36



--------------------------------------------------------------------------------



 



Upon the satisfaction of the foregoing conditions precedent, Lender, at the sole
cost and expense of Borrowers, will release its Lien from the Substituted
Property to be released and the corresponding Borrower shall no longer be a
Borrower under this Agreement or any of the other Loan Documents except to the
extent of any obligation of such Borrower to indemnify and hold harmless Lender
pursuant to the provisions of the Loan Documents that are expressly stated to
survive a release of any Property or repayment of the Debt. If the substitution
is to occur after the final sale of the Loan in a Securitization, then any and
all approvals or consents of Lender under this Section 2.6.1 shall be made and
determined by Lender based on a reasonable prudent lender standard.
          2.6.2 Definition of Property. Upon the closing of the substitution of
any Property, all references herein to the term “Properties” or the term
“Property” shall be deemed to exclude the Substituted Property and to include
the Qualified Substitute Property, and the Substitute Allocated Loan Amount with
respect to such Qualified Substitute Property shall be deemed to be the
Allocated Loan Amount with respect to such Qualified Substitute Property for all
purposes hereunder.
          2.6.3 Definition of Borrower. Upon the closing of the substitution of
any Property, all references herein to the term “Borrowers” or the term
“Borrower” shall be deemed to include the Qualified Substitute Borrower and to
exclude the Borrower owning the Substituted Property except to the extent of any
obligation of such Borrower to indemnify and hold harmless Lender pursuant to
the provisions of this Agreement that are expressly stated to survive a release
of any Property or repayment of the Debt.
     2.7 Contribution.
          (a) Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, the obligations of each Borrower hereunder and
under the other Loan Documents shall be joint and several. On any date a payment
with respect to any of the Obligations or amounts now or hereafter owing by any
guarantor in respect of the Loan Documents, is made, the right of contribution,
if any, of each Borrower or any guarantor (each an “Obligor”) against each
Contributor (as hereinafter defined) shall be determined as provided in the
immediately succeeding sentence, with the right of contribution of each Obligor
to be revised and restated as of each such date. At any time that a payment (a
“Relevant Payment”) is made by an Obligor in respect of the Obligations and
results in the aggregate payments made by such Obligor in respect of the
Obligations to and including the date of such Relevant Payment exceeding such
Obligor’s Contribution Percentage (as defined below) of the aggregate payments
made by all Obligors in respect of the Obligations to and including such date
(such excess, the “Aggregate Excess Amount”), each such Obligor shall have a
right of contribution against each Contributor who has made payments in respect
of the Obligations to and including such date in an aggregate amount less than
such Contributor’s Contribution Percentage of the aggregate payments made to and
including such date by all Obligors in respect of the Obligations (the aggregate
amount of such deficit, the “Aggregate Deficit Amount”) in an amount equal to
(i) a fraction the numerator of which is the Aggregate Excess Amount of such
Obligor and the denominator of which is the sum of the Aggregate Excess Amounts
of all Obligors multiplied by (ii) the Aggregate Deficit Amount of such
Contributor. An Obligor’s right of contribution, if
Pool 1

37



--------------------------------------------------------------------------------



 



any, pursuant to this paragraph shall arise at the time of each computation,
subject to adjustment at the time of subsequent computations; provided that such
Obligor may not take any action to enforce such right until the Obligations have
been paid in full, it being expressly recognized and agreed by all Obligors that
any Obligor’s right of contribution arising pursuant hereto against any
Contributor shall be expressly junior and subordinate to such Contributor’s
obligations and liabilities in respect of the Obligations. As used in this
Section 2.7, (A) “Contributor” shall mean each Obligor required to make any
payment to any other Obligor pursuant to this Section 2.7(a), (B) the
“Contribution Percentage” of each Obligor shall mean the percentage obtained by
dividing (x) the Benefit Amount (as hereinafter defined) of such Obligor by
(y) the aggregate Benefit Amount of all Obligors and (C) the “Benefit Amount” of
each Obligor shall mean the net value of the benefits to such Obligor from the
credit extensions made under the Loan Documents.
          (b) Each of the Obligors recognizes and agrees that, except for any
right of contribution arising pursuant to this Section 2.7, each Obligor which
makes any payment in respect of the Obligations shall have no right of
contribution, reimbursement or subrogation against any other Obligor in respect
of such payment, any such right of contribution, reimbursement or subrogation
arising under law or otherwise being expressly waived by all Obligors.
          (c) Each of the Obligors recognizes and acknowledges that the rights
to contribution arising hereunder shall constitute an asset in favor of the
party entitled to such contribution. In this connection, each Obligor has the
right to waive its contribution right against any Contributor to the extent that
after giving effect to such waiver such Obligor would remain solvent in the
determination of this Agreement.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     3.1 Borrowers’ Representations. Each Borrower represents and warrants that,
except to the extent (if any) disclosed on Schedule 6 attached hereto with
reference to a specific Section of this Article 3, the following are true and
correct in all material respects as of the Closing Date:
          3.1.1 Organization. Each of each Borrower, SPE Party, Operating Lessee
and each Guarantor is duly organized, validly existing and in good standing with
full power and authority to own its assets and conduct its business, and is duly
qualified in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification, except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its Obligations hereunder, and each Borrower, Operating
Lessee and each Guarantor has taken all necessary action to authorize the
execution, delivery and performance by it of this Agreement and the other Loan
Documents to which it is a party, and has the power and authority to execute,
deliver and perform under this Agreement, the other Loan Documents it which it
is a party and all the transactions contemplated hereby and thereby.
Pool 1

38



--------------------------------------------------------------------------------



 



          3.1.2 Proceedings. This Agreement and the other Loan Documents have
been duly authorized, executed and delivered by each Borrower, Operating Lessee
and each Guarantor, as applicable, and constitute a legal, valid and binding
obligation of each Borrower, Operating Lessee and each Guarantor, as the case
may be, enforceable against each such Person in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
          3.1.3 No Conflicts. The execution and delivery by each Borrower,
Operating Lessee and each Guarantor of this Agreement and the other Loan
Documents to which they are respectively a party and the performance of their
Obligations hereunder and thereunder will not conflict with any provision of any
law or regulation to which any Borrower, Operating Lessee or any Guarantor is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the organizational
documents of any Borrower, Operating Lessee or any Guarantor or any agreement or
instrument to which any Borrower, Operating Lessee or any Guarantor is a party
or by which it is bound, or any order or decree applicable to any Borrower,
Operating Lessee or any Guarantor, or result in the creation or imposition of
any Lien on any of the assets or property of any Borrower, Operating Lessee or
any Guarantor (other than pursuant to the Loan Documents).
          3.1.4 Litigation. Except as set forth on Schedule 6 attached hereto,
there is no action, suit, proceeding or investigation pending or, to Borrowers’
knowledge, threatened against any Borrower, SPE Party, Operating Lessee, any
Guarantor, any Manager or any Property in any court or by or before any other
Governmental Authority which, if adversely determined, would materially and
adversely affect the condition (financial or otherwise) or business of any
Borrower (including the ability of any Borrower to carry out the transactions
contemplated by this Agreement), SPE Party, Operating Lessee, any Guarantor or
any Manager or the condition or ownership of the Properties; provided that if a
Manager is not an Affiliate of any Borrower, the representation set forth in
this Section 3.1.4 as to such Manager is made to Borrowers’ knowledge.
          3.1.5 Agreements. None of any Borrower, Operating Lessee or any
Guarantor is in default with respect to any order or decree of any court or any
order, regulation or demand of any Governmental Authority, which default might
have consequences that would materially and adversely affect the condition
(financial or other) or operations of such Borrower, Operating Lessee or such
Guarantor or its properties or might have consequences that would adversely
affect its performance hereunder or under any of the other Loan Documents to
which it is a party. None of any Borrower, Operating Lessee or any Guarantor is
in default in any material respect in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any Permitted
Encumbrance or any other agreement or instrument to which it is a party or by
which it or any of the Properties is bound.
          3.1.6 Consents. No consent, approval, authorization or order of any
court or Governmental Authority is required for the execution, delivery and
performance by any Borrower, Operating
Pool 1

39



--------------------------------------------------------------------------------



 



Lessee or any Guarantor of, or compliance by any Borrower, Operating Lessee or
any Guarantor with, this Agreement or the other Loan Documents to which it is a
party or the consummation of the transactions contemplated hereby, other than
those which have been obtained by such Person.
          3.1.7 Title. Each Borrower has good, marketable and insurable fee
simple title to the Property with respect to which it has granted a Lien under a
Mortgage, free and clear of all Liens whatsoever except the Permitted
Encumbrances. Each Mortgage, each Assignment of Leases and the Security
Agreement, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority Lien on the
interest of Borrowers and Operating Lessee in each of the Properties, subject
only to Permitted Encumbrances, and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances. There are no mechanics’, materialman’s or
other similar Liens or claims which have been filed for work, labor or materials
affecting any Property which are or may be Liens prior to, or equal or
coordinate with, the Lien of the Mortgage. None of the Permitted Encumbrances
affecting any Property, individually or in the aggregate, (i) materially
interfere with the benefits of the security intended to be provided by the
Mortgages and this Agreement, (ii) materially and adversely affect the value of
any Property, (iii) impair the use or operations of any Property in any material
respect, or (iv) impair Borrowers’ ability to pay the Obligations in a timely
manner.
          3.1.8 No Plan Assets. As of the date hereof and throughout the Term
(a) none of any Borrower or Operating Lessee is or will become an “employee
benefit plan,” as defined in Section 3(3) of ERISA, subject to Title I of ERISA,
(b) none of the assets of any Borrower or Operating Lessee constitute or will
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101, (c) none of any Borrower or Operating Lessee is or
will become a “governmental plan” within the meaning of Section 3(32) of ERISA,
and (d) transactions by or with any Borrower or Operating Lessee are not and
will not be subject to state statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans.
          3.1.9 Compliance. Each Borrower and its Property and the use thereof
comply in all material respects with all applicable Legal Requirements,
including parking, building and zoning and land use laws, ordinances,
regulations and codes, except as set forth in the applicable Zoning Report. None
of any Borrower or Operating Lessee is in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority, the violation
of which might materially adversely affect the condition (financial or
otherwise) or business of such Borrower or Operating Lessee. None of any
Borrower or Operating Lessee has committed any act that may give any
Governmental Authority the right to cause such Borrower or Operating Lessee to
forfeit any Property or any part thereof or any monies paid in performance of
Borrowers’ Obligations under any of the Loan Documents. Each of the Properties
is used exclusively for hotel and other appurtenant and related uses. In the
event that all or any part of the Improvements on any Property are destroyed or
damaged, said Improvements can be legally reconstructed to their condition prior
to such damage or destruction, and thereafter exist for the
Pool 1

40



--------------------------------------------------------------------------------



 



same use without violating any zoning or other ordinances applicable thereto and
without the necessity of obtaining any variances or special permits, except as
set forth in the applicable Zoning Report. No legal proceedings are pending or,
to the knowledge of Borrowers, threatened with respect to the zoning of any
Property. Neither the zoning nor any other right to construct, use or operate
any Property is in any way dependent upon or related to any property other than
the Property owned by such Borrower. The use being made of each of the
Properties is in conformity with the certificate of occupancy (or its
equivalent) issued for such Property, if any, and all other restrictions,
covenants and conditions affecting such Property in all material respects.
          3.1.10 Financial Information. All financial data, including the
statements of cash flow and income and operating expense, that have been
delivered to Lender in respect of each Property (a) are true, complete and
correct in all material respects, (b) accurately represent the financial
condition of such Property as of the date of such reports, and (c) have been
prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. Neither any Borrower nor Operating Lessee has any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are known
to any Borrower and are reasonably likely to have a materially adverse effect on
any of the Properties or the operation thereof, except as referred to or
reflected in said financial statements. Since the date of the financial
statements, there has been no material adverse change in the financial
condition, operations or business of any Borrower, Operating Lessee or the
Properties from that set forth in said financial statements.
          3.1.11 Condemnation. No Condemnation or other proceeding has been
commenced or, to any Borrower’s knowledge, is contemplated with respect to all
or any portion of any Property or for the relocation of roadways providing
access to any Property.
          3.1.12 Easements; Utilities and Public Access. All easements, cross
easements, licenses, air rights and rights-of-way or other similar property
interests (collectively, “Easements”), if any, necessary for the utilization of
the Improvements located on each Property for their intended purposes in all
material respects have been obtained, are described in the Title Insurance
Policies and are in full force and effect without default thereunder. Each
Property has rights of access to public ways and is served by water, sewer,
sanitary sewer and storm drain facilities adequate to service such Property for
its intended uses. All public utilities necessary to the full use and enjoyment
of each Property are located either in the public right-of-way abutting such
Property (which are connected so as to serve such Property without passing over
other property) or in recorded easements serving such Property. All roads
necessary for the use of each Property for its current purpose have been
completed and either (a) such roads have been dedicated to public use and
accepted by all Governmental Authorities or (b) the owner of such Property has
been granted a recorded easement over such road for access to and from such
Property and such easement is set forth in and insured by the Title Insurance
Policy covering such Property.
          3.1.13 Separate Lots. Each Property is comprised of one (1) or more
parcels that constitute separate tax lots and do not constitute a portion of any
other tax lot not a part of such Property.
Pool 1

41



--------------------------------------------------------------------------------



 



          3.1.14 Assessments. Except as set forth in any Title Insurance Policy,
there are no pending or proposed special or other assessments for public
improvements or otherwise affecting any Property, nor are there any contemplated
improvements to any Property that may result in such special or other
assessments.
          3.1.15 Enforceability. The Loan Documents are not subject to any right
of rescission, set-off, counterclaim or defense by any Borrower, including the
defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable, and no Borrower has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.
          3.1.16 Assignment of Leases. Each Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases,
subject only to a license granted to each Borrower or Operating Lessee to
exercise certain rights and to perform certain obligations of the landlord under
the Leases, including the right to operate the related Property. No Person other
than Lender has any interest in or assignment of the Leases or any portion of
the Rents due and payable or to become due and payable thereunder.
          3.1.17 Insurance. Borrowers have obtained and have delivered to Lender
original or certified copies of all of the Policies (or true and correct
specimens of the Policies), with all premiums prepaid thereunder, reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
No claims have been made under any of the Policies, and no Person, including any
Borrower and Operating Lessee, has done, by act or omission, anything that would
impair the coverage of any of the Policies.
          3.1.18 Licenses. All permits and approvals, including, without
limitation, certificates of occupancy (or its equivalent) and any applicable
liquor licenses (except as set forth on Schedule 6 attached hereto), required by
any Governmental Authority for the use, occupancy and/or operation of the
Properties in the manner in which each such Property is currently being used,
occupied and operated have been obtained and are in full force and effect.
          3.1.19 Flood Zone. Except to the extent indicated on a Survey, none of
the Improvements on any Property are located in an area identified by the
Federal Emergency Management Agency as an area having special flood hazards and,
if so located, the flood insurance required pursuant to Section 5.1.1(a)(i)
hereof is in full force and effect with respect to such Property.
          3.1.20 Physical Condition. Except as set forth in the Physical
Conditions Report, the Properties, including all buildings, improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in any of the
Properties, whether latent or otherwise, and neither any Borrower or Operating
Lessee has received notice from any insurance company or bonding company of any
defects or inadequacies in the Property owned by such Borrower, or any part
thereof, which would adversely affect the insurability of the same or
Pool 1

42



--------------------------------------------------------------------------------



 



cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.
          3.1.21 Boundaries. Except to the extent indicated on a Survey, all of
the Improvements which were included in determining the appraised value of each
Property lie wholly within the boundaries and building restriction lines of such
Property, and no improvements on adjoining properties encroach upon any
Property, and no easements or other encumbrances affecting any Property encroach
upon any of the Improvements, so as to affect the value or marketability of any
Property, except those, if any, which are set forth on the related Survey and
insured against by the applicable Title Insurance Policy.
          3.1.22 Leases. The rent roll for each Property attached hereto as
Schedules 7 (collectively, the “Rent Roll Schedules”) is true, complete and
correct in all material respects and none of the Properties is subject to any
Leases other than the related Operating Lease and the Leases described in the
Rent Roll Schedules, as applicable. The Leases identified on the Rent Roll
Schedules are in full force and effect and there are no defaults thereunder by
any party thereto. The copies of the Leases delivered to Lender are true and
complete, and there are no oral agreements with respect thereto. No Rent
(including security deposits) has been paid more than one (1) month in advance
of its due date. All construction work to be performed by each Borrower under
each Lease has been performed as required and has been accepted by the
applicable Tenant. Any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by any
Borrower to any Tenant has already been received by such Tenant. Each Borrower
has delivered to Lender a true, correct and complete list of all security
deposits made by Tenants at the Property owned by such Borrower that have not
been applied (including accrued interest thereon), all of which are held by such
Borrower in accordance with the terms of the applicable Lease and applicable
Legal Requirements. To Borrowers’ knowledge, each Tenant is free from bankruptcy
or reorganization proceedings. To Borrowers’ knowledge, no Tenant under any
Lease is default under the terms and conditions of such Lease. No Tenant under
any Lease (or any sublease) (other than the Operating Leases) is an Affiliate of
any Borrower, except as may be otherwise disclosed on the Rent Roll Schedules,
as appropriate. The Tenants under the Leases have accepted possession of and are
in occupancy of all of their respective demised premises, and are open for
business and paying full, unabated rent. There are no brokerage fees or
commissions due and payable in connection with the leasing of space at any
Property, except as has been previously disclosed to Lender in writing, and no
such fees or commissions will become due and payable in the future in connection
with the Leases, including by reason of any extension of such Lease or expansion
of the space leased thereunder, except as has previously been disclosed to
Lender in writing.
          3.1.23 Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid under applicable Legal Requirements in connection with the transfer of the
Properties to Borrowers have been paid or are being paid simultaneously
herewith. All mortgage, mortgage recording, stamp, intangible or other similar
tax required to be paid under applicable Legal Requirements in connection with
the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including the Mortgages, have been
paid or are being paid simultaneously herewith.
Pool 1

43



--------------------------------------------------------------------------------



 



All taxes and governmental assessments due and owing in respect of any Property
have been paid, or an escrow of funds in an amount sufficient to cover such
payments has been established hereunder, or such taxes and governmental
assessments are insured against by the Title Insurance Policies.
          3.1.24 Single Purpose. Each Borrower hereby represents and warrants
to, and covenants with, Lender that as of the date hereof and until such time as
either (1) the Obligations shall be paid and performed in full or (2) such
Borrower has been released from its obligations under the Loan Documents in
connection with a Defeasance Event pursuant to Section 2.5.3 hereof or a
substitution of properties pursuant to Section 2.6 hereof:
          (a) No Borrower owns or will own any asset or property other than
(i) its respective Property and (ii) incidental personal property necessary for
the ownership or operation of such Property.
          (b) No Borrower has engaged or will engage in any business other than
the ownership, management and operation of its respective Property and each
Borrower will conduct and operate its business as presently conducted and
operated.
          (c) Such Borrower has not entered and will not enter into any contract
or agreement with any Affiliate of any Borrower, any constituent party of any
Borrower or any Affiliate of any constituent party, except (i) upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arms-length basis with third parties other than any
such party, (ii) in connection with the Loan, and (iii) the Operating Lease to
which such Borrower is a party.
          (d) Such Borrower has not incurred and will not incur, and such
Borrower shall not permit Operating Lessee pursuant to the related Operating
Lease to incur, any Indebtedness other than (i) with respect to such Borrower,
the Debt, and (ii) with respect to Operating Lessee, (A) unsecured trade
payables and short term operational debt not evidenced by a note and
(B) equipment financing that is not secured by a Lien on any Property except the
equipment financed, all of which debt under the preceding clauses (A) and (B)
does not and will not exceed in the aggregate, including such trade payables,
short term operational debt and equipment financing of Operating Lessee as to
the Properties owned by the other Borrowers, $2,000,000.00 at any one time;
provided that any Indebtedness incurred pursuant to the preceding clause (ii)(A)
shall not be outstanding for more than sixty (60) days (except to the extent
that such indebtedness or the validity thereof is being duly and diligently
contested by such Borrower in accordance with all applicable Legal Requirements)
and shall be incurred in the ordinary course of business (the Indebtedness
described in the foregoing clauses (i) and (ii) is referred to herein,
collectively, as “Permitted Indebtedness”). No Indebtedness other than the Debt
and Permitted Encumbrances may be secured (subordinate or pari passu) by any of
the Properties.
          (e) Such Borrower has not made and will not make any loans or advances
to any third party (including Operating Lessee, any other Affiliate of such
Borrower or any
Pool 1

44



--------------------------------------------------------------------------------



 



constituent party of such Borrower), and has not and shall not acquire
obligations or securities of its Affiliates.
          (f) Such Borrower is and intends to remain solvent and, except as
contemplated by this Agreement wherein Borrowers are jointly and severally
liable, such Borrower will pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) to the extent of available
funds from its own assets as the same shall become due.
          (g) Such Borrower has done or caused to be done, and will do, all
things necessary to observe organizational formalities and preserve its
existence, and such Borrower will not, nor will such Borrower permit SPE Party
to, (i) terminate or fail to comply with the provisions of its organizational
documents, or (ii) unless (A) Lender has consented in writing and (B) following
a Securitization of the Loan, the applicable Rating Agencies have issued a
Rating Agency Confirmation in connection therewith, amend, modify or otherwise
change any term or provision of its partnership certificate, partnership
agreement, articles of incorporation and bylaws, certificate of formation,
limited liability company operating agreement, trust or other organizational
documents that in any way relates or pertains to the matters set forth in this
Section 3.1.24.
          (h) Such Borrower has maintained and will maintain separate books,
records, financial statements and bank accounts from those of its Affiliates and
any other Person. Such Borrower’s assets will not be listed as assets on the
financial statement of any other Person, provided, however, that such Borrower’s
assets may be included in a consolidated financial statement of its Affiliates
provided that appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of such Borrower and such Affiliates and
to indicate that such Borrower’s assets and credit are not available to satisfy
the debts and other obligations of such Affiliates or any other Person. Such
Borrower will file its own tax returns (to the extent such Borrower is required
to file any such tax returns) and will not file a consolidated federal income
tax return with any other Person. Such Borrower has maintained and shall
maintain its books, records, resolutions and agreements as official records.
          (i) Such Borrower will be, and at all times will hold itself out to
the public as, a legal entity separate and distinct from any other entity
(including Operating Lessee, any other Affiliate of such Borrower or any
constituent party of such Borrower), shall correct any known misunderstanding
regarding its status as a separate entity, shall conduct business in its own
name, shall not identify itself or any of its Affiliates as a division or part
of the other and shall maintain and utilize separate stationery, invoices and
checks bearing its own name.
          (j) Such Borrower has maintained and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations.
          (k) Neither such Borrower nor any constituent party of such Borrower
will seek or effect the liquidation, dissolution, winding up, consolidation,
asset sale or merger, in whole or in part, of such Borrower.
Pool 1

45



--------------------------------------------------------------------------------



 



          (l) Except as contemplated by this Agreement, such Borrower has not
commingled and will not commingle the funds and other assets of such Borrower
with those of any Affiliate or constituent party of such Borrower or any other
Person, and has held and will hold all of its assets in its own name.
          (m) Such Borrower has maintained and will maintain its assets in such
a manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any Affiliate or constituent party
of such Borrower or any other Person.
          (n) Except as contemplated by this Agreement, such Borrower has not
assumed or guaranteed and will not assume or guarantee or become obligated for
the debts of any other Person and does not and will not hold itself out to be
responsible for or have its credit available to satisfy the debts or obligations
of any other Person.
          (o) Each Borrower’s general partner (the “SPE Party”) shall be a
single member limited liability company whose sole asset is its interest in such
Borrower and the other Borrowers, and SPE Party (i) will cause each Borrower to
comply with each of the representations, warranties and covenants contained in
this Section 3.1.24; (ii) will at all times comply with each of the
representations, warranties and covenants contained in this Section 3.1.24
(other than subsections (a), (b) and (d)) as if such representation, warranty or
covenant was made directly by SPE Party; (iii) will not engage in any business
or activity other than owning an interest in each Borrower; (iv) will not
acquire or own any assets other than its partnership interest in each Borrower;
and (v) will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation) other than unsecured trade payables
incurred in the ordinary course of business related to the ownership of an
interest in each Borrower that (A) do not exceed at any one time $50,000.00 in
the aggregate with respect to all Borrowers, and (B) are paid within thirty (30)
days after the date incurred. Upon the withdrawal or the disassociation of SPE
Party from Borrowers, Borrowers shall immediately appoint a new SPE Party whose
certificate of formation and limited liability company operating agreement is
substantially similar to those of such withdrawing SPE Party and deliver a new
non-consolidation opinion to Lender and the Rating Agency or Rating Agencies, as
applicable, with respect to the new SPE Party and its equity owners.
          (p) The organizational documents of SPE Party shall provide that the
business and affairs of SPE Party shall be managed by or under the direction of
a board of one or more directors or managers designated by the sole member of
SPE Party, and at all times there shall be at least two (2) duly appointed
individuals (each, an “Independent Director”) on the board of directors or
managers of SPE Party who are reasonably satisfactory to Lender and who shall
not have been at the time of such individual’s appointment or at any time while
serving as an Independent Director (except pursuant to an express provision in
SPE Party’s operating agreement providing for the appointment of such
Independent Director to become a “special member” upon the sole member of SPE
Party ceasing to be a member of SPE Party), and may not have been at any time
during the preceding five (5) years (i) a stockholder, director (other than as
an Independent Director of SPE Party), officer, employee, partner, member,
attorney or counsel of any Borrower, SPE Party, any Affiliate of any of them or
any direct or indirect parent of any of them, (ii) a customer, supplier or other
person who derives any of its purchases or
Pool 1

46



--------------------------------------------------------------------------------



 



revenues from its activities with any Borrower or any Affiliate of any Borrower,
(iii) a person Controlling any such stockholder, director, officer, employee,
partner, member, customer, supplier or other Person, or (iv) a member of the
immediate family of any such stockholder, director, officer, employee, partner,
member, customer, supplier or other person. A natural person who otherwise
satisfies the foregoing definition except for being the independent director or
independent manager of a “special purpose entity” affiliated with any Borrower
shall not be disqualified from serving as an Independent Director of SPE Party
if such person is an independent director or independent manager provided by a
nationally-recognized company that provides professional independent directors
or managers in the ordinary course of its business. As used herein, the term
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management, policies or activities of such Person,
whether through ownership of voting securities, by contract or otherwise.
          (q) The organizational documents of SPE Party shall provide that the
board of directors or managers of SPE Party shall not take any action which,
under the terms of any certificate of formation, limited liability company
operating agreement or any voting trust agreement, requires an unanimous vote of
the board of directors or managers, including the Independent Directors, of SPE
Party unless at the time of such action there shall be at least two (2) members
of the board of directors or managers who are Independent Directors (and such
Independent Directors shall have participated in such vote). SPE Party will not
without the unanimous written consent of its board of directors or managers,
including the Independent Directors, on behalf of itself or any Borrower,
(i) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, (ii) seek or consent to the appointment
of a receiver, liquidator or any similar official, (iii) take any action that
might cause such entity to become insolvent, or (iv) make an assignment for the
benefit of creditors.
          (r) The organizational documents of SPE Party shall provide that, as
long as any portion of the Obligations remains outstanding, upon the occurrence
of any event that causes the sole member of SPE Party to cease to be a member of
SPE Party (other than (A) upon an assignment by such sole member of all of its
limited liability company interests in SPE Party and the admission of the
transferee, if permitted pursuant to the organizational documents of SPE Party
and the Loan Documents, or (B) the resignation of such sole member and the
admission of an additional member of SPE Party, if permitted pursuant to the
organizational documents of SPE Party and the Loan Documents), one of the
persons acting as an Independent Director of SPE Party shall, without any action
of any Person and simultaneously with the sole member of SPE Party ceasing to be
a member of SPE Party, automatically be admitted as the sole member of SPE Party
(which may be a non-economic member) (the “Special Member”) and shall preserve
and continue the existence of SPE Party without dissolution. The organizational
documents of SPE Party shall further provide that for so long as any portion of
the Obligations is outstanding, no Special Member may resign or transfer its
rights as Special Member unless (i) a successor Special Member has been admitted
to SPE Party as a Special Member, and (ii) such successor Special Member has
also accepted its appointment as an Independent Director.
Pool 1

47



--------------------------------------------------------------------------------



 



          (s) The organizational documents of SPE Party shall provide that, as
long as any portion of the Obligations remains outstanding, except as expressly
permitted pursuant to the terms of this Agreement, (i) the sole member of SPE
Party may not resign, and (ii) no additional member shall be admitted to SPE
Party.
          (t) The organizational documents of SPE Party shall provide that, as
long as any portion of the Obligations remains outstanding: (i) SPE Party shall
be dissolved, and its affairs shall be wound up, only upon the first to occur of
the following: (A) the termination of the legal existence of the last remaining
member of SPE Party or the occurrence of any other event which terminates the
continued membership of the last remaining member of SPE Party in SPE Party
unless the business of SPE Party is continued in a manner permitted by its
operating agreement or the Delaware Limited Liability Company Act (the “Act”),
or (B) the entry of a decree of judicial dissolution under Section 18-802 of the
Act; (ii) upon the occurrence of any event that causes the last remaining member
of SPE Party to cease to be a member of SPE Party or that causes the sole member
of SPE Party to cease to be a member of SPE Party (other than (A) upon an
assignment by such sole member of all of its limited liability company interests
in SPE Party and the admission of the transferee, if permitted pursuant to the
organizational documents of SPE Party and the Loan Documents, or (B) the
resignation of such sole member and the admission of an additional member of SPE
Party, if permitted pursuant to the organizational documents of SPE Party and
the Loan Documents), to the fullest extent permitted by law, the personal
representative of such last remaining member shall be authorized to, and shall,
within ninety (90) days after the occurrence of the event that terminated the
continued membership of such member in SPE Party, agree in writing (1) to
continue the existence of SPE Party, and (2) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of SPE Party, effective as of the occurrence of the event that terminated
the continued membership of such member in SPE Party; (iii) the bankruptcy of
the sole member of SPE Party or a Special Member shall not cause such sole
member or Special Member, respectively, to cease to be a member of SPE Party and
upon the occurrence of such an event, the business of SPE Party shall continue
without dissolution; (iv) in the event of the dissolution of SPE Party, SPE
Party shall conduct only such activities as are necessary to wind up its affairs
(including the sale of its assets in an orderly manner), and the assets of SPE
Party shall be applied in the manner, and in the order of priority, set forth in
Section 18-804 of the Act; and (v) to the fullest extent permitted by law, each
of the sole member of SPE Party and the Special Members shall irrevocably waive
any right or power that they might have to cause SPE Party or any of its assets
to be partitioned, to cause the appointment of a receiver for all or any portion
of the assets of SPE Party or any Borrower, to compel any sale of all or any
portion of the assets of SPE Party or any Borrower pursuant to any applicable
law or to file a complaint or to institute any proceeding at law or in equity to
cause the dissolution, liquidation, winding up or termination of SPE Party or
any Borrower.
          (u) Such Borrower and SPE Party shall conduct their respective
businesses so that the assumptions made with respect to such Borrower and SPE
Party in the Insolvency Opinion shall be true and correct in all respects. In
connection with the foregoing, such Borrower hereby covenants and agrees that it
will comply with or cause the compliance with, (i) all of the facts and
assumptions (whether regarding such Borrower, SPE Party or any other
Pool 1

48



--------------------------------------------------------------------------------



 



Person) set forth in the Insolvency Opinion, (ii) all of the representations,
warranties and covenants in this Section 3.1.24, and (iii) all of the
organizational documents of such Borrower.
          (v) Such Borrower will not permit any Affiliate or constituent party
of such Borrower, other than any other Borrower and other than SPE Party in its
capacity as the general partner of such Borrower, independent access to its bank
accounts.
          (w) Such Borrower has paid and shall pay the salaries of its own
employees (if any) from its own funds and maintain a sufficient number of
employees (if any) in light of its contemplated business operations.
          (x) Such Borrower has compensated and shall compensate each of its
consultants and agents from its own funds for services provided to it and pay
from its own assets all obligations of any kind incurred.
          (y) Such Borrower has not, and without the unanimous consent of all of
its partners (including all Independent Directors of its general partner), will
not (i) file a bankruptcy, insolvency or reorganization petition or otherwise
institute insolvency proceedings or otherwise seek any relief under any laws
relating to the relief from debts or the protection of debtors generally,
(ii) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for such entity or for
all or any portion of its properties, (iii) make any assignment for the benefit
of its creditors, or (iv) take any action that might cause such Borrower to
become insolvent.
          (z) Such Borrower has maintained and will maintain an arm’s-length
relationship with its Affiliates.
          (aa) Except in connection with the Loan, none of the assets of such
Borrower are currently pledged for the benefit of any other Person and such
Borrower will not pledge its assets for the benefit of any other Person.
          (bb) Such Borrower has and will have no obligation to indemnify its
officers, directors, members or partners, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against such Borrower if cash flow in excess of the amount required to pay
the Debt is insufficient to pay such obligation (provided that such
subordination shall not apply to any errors and omissions insurance).
          (cc) The Independent Directors of the general partner of such Borrower
will consider the interests of such Borrower’s creditors in connection with all
partnership actions.
          (dd) Operating Lessee shall be a single member limited liability
company whose sole asset is its interest in the Properties under the Operating
Leases, and Operating Lessee (i) will at all times comply with each of the
representations, warranties and covenants contained in this Section 3.1.24
(other than subsection (a)) as if such representation, warranty or covenant was
made directly by Operating Lessee; (ii) will not engage in any business or
activity other than managing and operating the Properties in accordance with the
terms of the Operating
Pool 1

49



--------------------------------------------------------------------------------



 



Leases; and (iii) will not acquire or own any assets other than its interest in
the Properties under the Operating Leases and personal property related thereto.
          3.1.25 Tax Filings. To the extent required, each Borrower has filed
(or has obtained effective extensions for filing) all federal, state,
commonwealth, district and local tax returns required to be filed and has paid
or made adequate provision for the payment of all federal, state commonwealth,
district and local taxes, charges and assessments payable by such Borrower. Each
Borrower believes that its tax returns (if any) properly reflect the income and
taxes of such Borrower for the periods covered thereby, subject only to
reasonable adjustments required by the Internal Revenue Service or other
applicable tax authority upon audit.
          3.1.26 Solvency. No Borrower (a) has entered into this transaction or
any Loan Document with the actual intent to hinder, delay, or defraud any
creditor, or (ii) failed to receive reasonably equivalent value in exchange for
its Obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrowers’ aggregate assets exceeds and will, immediately
following the making of the Loan, exceed Borrowers’ aggregate total liabilities,
including subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrowers’ aggregate assets is, and immediately following
the making of the Loan, will be, greater than Borrowers’ probable aggregate
liabilities, including the maximum amount of their contingent liabilities on
their debts as such debts become absolute and matured. The assets of each
Borrower do not and, immediately following the making of the Loan will not,
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted. No Borrower intends to, and does not believe that
it will, incur Indebtedness and liabilities (including contingent liabilities
and other commitments) beyond its ability to pay such Indebtedness and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by such Borrower and the amounts to be payable on or in respect
of the obligations of such Borrower).
          3.1.27 Federal Reserve Regulations. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.
          3.1.28 Organizational Chart and Status.
          (a) The organizational chart attached hereto as Schedule 8 and by this
reference incorporated herein, relating to Borrowers and certain Affiliates and
other parties, is true, complete and correct on and as of the Closing Date. No
Person other than those Persons shown on Schedule 8 attached hereto has any
ownership interest in, or right of control, directly or indirectly, in any
Borrower.
          (b) Each Borrower is a Delaware limited partnership and each
Borrower’s exact legal name, Tax Identification Number and Delaware
Organizational ID Number are each set forth on Schedule 1 attached hereto.
Pool 1

50



--------------------------------------------------------------------------------



 



          3.1.29 Bank Holding Company. No Borrower is a “bank holding company”
or a direct or indirect subsidiary of a “bank holding company” as defined in the
Bank Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
          3.1.30 No Casualty. None of the Improvements on any Property have
suffered any material casualty or damage which has not been fully repaired and
the cost thereof fully paid.
          3.1.31 Purchase Options. None of the Properties nor any part thereof
are subject to any purchase options or other similar rights in favor of third
parties.
          3.1.32 FIRPTA. No Borrower is a “foreign person” within the meaning of
Sections 1445 or 7701 of the Code.
          3.1.33 PUHCA. No Borrower is a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company”, all as defined in the Public Utility Holding Company
Act of 1935, as amended.
          3.1.34 Investment Company Act. No Borrower is (a) required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (b) subject to any other United States federal or state law
or regulation which purports to restrict or regulate its ability to borrow
money.
          3.1.35 Use of Properties. Each Property consists solely of a hotel and
related operations and is used for no other purpose.
          3.1.36 Fiscal Year. The fiscal year of each Borrower and Operating
Lessee commences on January 1 and ends on December 31 during each year.
          3.1.37 No Other Financing. No Borrower has borrowed any funds that
have not heretofore been repaid in full, except for the Loan.
          3.1.38 Contracts.
          (a) No Borrower has entered into, or is bound by, any Major Contract
that continues in existence, except its Operating Lease with Operating Lessee.
Operating Lessee has not entered into, and is not bound by, any Major Contract
that continues in existence, except the Operating Leases, the Franchise
Agreements, the Management Agreements and such other Major Contracts as have
been previously disclosed in writing to Lender.
          (b) Each of the Operating Leases, the Franchise Agreements, the
Management Agreements and other Major Contracts is in full force and effect,
there are no monetary or other material defaults by any Borrower or Operating
Lessee thereunder and, to the best knowledge of each Borrower, there are no
monetary or other material defaults thereunder by any other party thereto. None
of any Borrower, Operating Lessee, any Manager or any other Person acting on
Pool 1

51



--------------------------------------------------------------------------------



 



the behalf of any Borrower or Operating Lessee has given or received any notice
of default under any Operating Lease, Franchise Agreement, Management Agreement
or other Major Contract that remains uncured or in dispute.
          (c) Borrowers have delivered true, correct and complete copies of each
Operating Lease, each Franchise Agreement, each Management Agreement and each of
the other Major Contracts (including all amendments and supplements thereto) to
Lender.
          (d) Except for the Operating Lessee under the Operating Agreements and
except for Remington Lodging & Hospitality, L.P. under certain Management
Agreements, no Major Contract has as a party an Affiliate of any Borrower.
          (e) All fees and other compensation for services previously performed
under the Management Agreements have been paid in full.
          3.1.39 Full and Accurate Disclosure. No statement of fact made by any
Borrower in this Agreement or in any of the other Loan Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading as of
the dates made. There is no material fact presently known to any Borrower which
has not been disclosed to Lender which adversely affects, nor as far as any
Borrower can reasonably foresee, might adversely affect, any Property or the
business, operations or condition (financial or otherwise) of any Borrower,
other than with regard to market risk inherent in projecting future operations.
          3.1.40 Other Obligations and Liabilities. No Borrower has any
liabilities or other obligations that arose or accrued prior to the Closing Date
that, either individually or in the aggregate, could have a material adverse
effect on such Borrower, any Property and/or such Borrower’s ability to pay the
Debt. Neither any Borrower nor Operating Lessee has any known contingent
liabilities.
          3.1.41 REAs. Each of the REAs listed in the Title Insurance Policies
is in full force and effect and neither the Borrower that is a party thereto
nor, to Borrowers’ knowledge, any other party thereto is in default thereunder,
and to the best of Borrowers’ knowledge, there are no conditions which, with the
passage of time or the giving of notice, or both, would constitute a default
thereunder. Except as set forth in the Title Insurance Policies, no Borrower has
modified, amended or supplemented any REA listed in the Title Insurance Policies
and, to Borrowers’ knowledge, no predecessor in interest to any Borrower has
modified, amended or supplemented any REA listed in the Title Insurance
Policies.
          3.1.42 Franchise Agreements. Each Franchise Agreement is in full force
and effect and there is no default, breach or violation existing thereunder by
Operating Lessee or any other party thereto and no event has occurred (other
than payments due but not yet delinquent) that, with the passage of time or the
giving of notice, or both, would constitute a default, breach or violation by
Operating Lessee or any other party thereto. There is no property improvement
plan or similar program in effect with respect to any Property pursuant to the
related Franchise Agreement. Neither the execution and delivery of the Loan
Documents, nor Borrowers’ or
Pool 1

52



--------------------------------------------------------------------------------



 



Operating Lessee’s performance thereunder, will adversely affect Operating
Lessee’s rights under any Franchise Agreement, any Management Agreement or any
of the other Major Contracts.
          3.1.43 Recycled Entities. Each Borrower: (i) is and always has been
duly formed, validly existing, and in good standing in the state of its
formation and in all other jurisdictions where it is qualified to do business,
(ii) has no judgments or liens of any nature against it except for tax liens not
yet due; (iii) is in compliance in all material respects with all laws,
regulations, and orders applicable to it and has received all permits necessary
for it to operate; (iv) except as set forth on Schedule 6 attached hereto, is
not aware of any pending or threatened litigation; (v) is not involved in any
dispute with any taxing authority; (vi) has paid all Taxes; (vii) has never
owned any property other than its Property and has never engaged in any business
except the ownership and operation of its Property; (viii) is not now a party to
any on-going lawsuit, arbitration, summons, or legal proceeding, except for
claims that are fully covered by insurance; (ix) has provided Lender with
complete financial statements that reflect a fair and accurate view of its
financial condition; (x) has obtained a Phase I Environmental Site Assessment
for its Property that does not identify the presence of any recognized
environmental condition or is otherwise approved by Lender; (xi) has materially
complied with the separateness covenants set forth in its organizational
documents since its formation; and (xii) has no material contingent or actual
obligations not related to its Property.
     3.2 Survival of Representations. The representations and warranties set
forth in Section 3.1 shall survive until the Obligations have been paid and
performed in full.
ARTICLE 4
BORROWERS’ COVENANTS
     4.1 Borrowers’ Affirmative Covenants. Each Borrower hereby covenants and
agrees with Lender that throughout the Term:
          4.1.1 Payment and Performance of Obligations. Borrowers shall pay and
otherwise perform the Obligations in accordance with the terms of this Agreement
and the other Loan Documents.
          4.1.2 Existence; Compliance with Legal Requirements. Each Borrower,
SPE Party and Operating Lessee shall do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its existence, rights,
licenses, permits and franchises and to comply in all material respects with all
Legal Requirements applicable to it and the Properties.
          4.1.3 Taxes, Other Charges and Liens. Borrowers shall pay all Taxes
and Other Charges now or hereafter levied, assessed or imposed as the same
become due and payable, and shall furnish to Lender receipts for the payment of
the Taxes and Other Charges prior to the date the same shall become delinquent
(provided, however, that Borrowers need not pay directly Taxes nor furnish such
receipts for payment of Taxes to the extent that funds to pay for such Taxes
have been deposited into the Tax Account pursuant to Section 6.3). Borrowers
shall not permit or suffer, and shall promptly cause to be paid and discharged,
any Lien or charge against
Pool 1

53



--------------------------------------------------------------------------------



 



any Property that is prohibited in accordance with Section 4.2.2 hereof, and
shall promptly pay for all utility services provided to any Property. After
prior written notice to Lender, Borrowers, at their own expense, may contest by
appropriate legal proceeding, conducted in good faith and with due diligence,
the amount or validity of any Taxes or Other Charges, provided that (a) no
Default or Event of Default has occurred and remains uncured; (b) such
proceeding shall be permitted under and be conducted in accordance with all
applicable statutes, laws and ordinances; (c) no Property or any part thereof or
interest therein will be subject to being sold, forfeited, terminated, canceled
or lost; (d) Borrowers shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (e) such proceeding
shall suspend the collection of Taxes or Other Charges from the Property or
Properties that are the subject of such contest; and (f) Borrowers shall deposit
with Lender cash, or other security as may be approved by Lender, in an amount
equal to one hundred twenty-five percent (125%) of the contested amount, to
insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon. Lender may pay over any such cash or other
security held by Lender to the claimant entitled thereto at any time when, in
the judgment of Lender, the entitlement of such claimant is established.
          4.1.4 Litigation. Each Borrower shall give prompt notice to Lender of
any litigation or governmental proceedings pending or threatened against any
Borrower, SPE Party, Operating Lessee or any Guarantor which reasonably could be
expected to materially adversely affect any Property or the condition (financial
or otherwise) or business of such Borrower, SPE Party, Operating Lessee or such
Guarantor, including such Borrower’s ability to perform its Obligations
hereunder or under the other Loan Documents.
          4.1.5 Access to Properties. Borrowers shall permit agents,
representatives, consultants and employees of Lender to inspect any Property or
any part thereof at reasonable hours upon reasonable advance notice (which may
be given verbally). Lender or its agents, representatives, consultants and
employees as part of any inspection may take soil, air, water, building material
and other samples from any Property, subject to the rights of Tenants under
their Leases and guests staying at the Property.
          4.1.6 Further Assurances; Supplemental Mortgage Affidavits. Borrowers
shall, and shall cause Operating Lessee to, at Borrowers’ sole cost and expense:
          (a) execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Obligations, as Lender may reasonably
require; and
          (b) do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.
Pool 1

54



--------------------------------------------------------------------------------



 



          4.1.7 Financial Reporting.
          (a) Borrowers shall keep and maintain or will cause to be kept and
maintained proper and accurate books and records, in accordance with GAAP and
the Uniform System of Accounts for Hotels, current edition, reflecting the
financial affairs of each Borrower and Operating Lessee. Lender shall have the
right from time to time during normal business hours upon reasonable notice
(which may be given verbally) to Borrowers to examine such books and records at
the respective office of each Borrower, Operating Lessee or other Person
maintaining such books and records and to make such copies or extracts thereof
as Lender shall desire. After the occurrence of an Event of Default, Borrowers
shall pay any costs incurred by Lender to examine such books, records and
accounts, as Lender shall determine to be necessary or appropriate in the
protection of Lender’s interest.
          (b) Each Borrower shall furnish, or cause to be furnished, to Lender
annually, within ninety (90) days following the end of each Fiscal Year, a
complete copy of the consolidated annual financial statements of Ashford
Hospitality Trust, Inc. audited by a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender prepared in
accordance with GAAP, including consolidated statements of income and expense
and cash flow and a balance sheet. Such annual financial statements shall be
accompanied by (i) a current rent roll for the Property owned by such Borrower,
and (ii) an Officer’s Certificate of such Borrower certifying that (A) such
annual financial statements are true, correct, accurate and complete and fairly
present the financial condition and the results of operations of Ashford
Hospitality Trust, Inc., and (B) whether to the best of such Borrower’s
knowledge there exists an event or circumstance which constitutes a Default or
Event of Default under the Loan Documents and if such Default or Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same.
          (c) Each Borrower will furnish, or cause to be furnished, to Lender on
or before the forty-fifth (45th) day after the end of each calendar quarter
throughout the Term the following items, accompanied by an Officer’s Certificate
of such Borrower certifying that such items are true, correct, accurate and
complete and fairly present the financial condition and results of the
operations of such Borrower, Operating Lessee and the Property owned by such
Borrower in a manner consistent with GAAP and the Uniform System of Accounts for
Hotels, current edition, as applicable:
          (i) quarterly and year-to-date statements of income and expense and
cash flow prepared on a cash basis for such quarter with respect to the Property
owned by such Borrower, with a balance sheet for such quarter for such Borrower
and Operating Lessee;
          (ii) a current rent roll as of the end of such quarter for the
Property owned by such Borrower;
          (iii) a summary report detailing monthly occupancy, including average
daily rate; and
Pool 1

55



--------------------------------------------------------------------------------



 



          (iv) any and all franchise inspection reports received by such
Borrower or Operating Lessee with respect to the Property owned by such Borrower
during the subject quarter.
Borrowers shall also furnish Lender on or before the forty-fifth (45th) day
after the end of each calendar quarter throughout the Term, a statement setting
forth the Net Cash Flow, Gross Revenue and Operating Expenses for the Properties
and the total amount of rent paid by the Operating Lessee under the Operating
Leases, in each case for the subject quarter and the last four quarters, and a
calculation reflecting the Debt Service Coverage Ratio as of the last day of
such quarter, for such quarter and the last four quarters.
          (d) At any time that the Loan is not subject to a Securitization, each
Borrower will furnish Lender on or before the thirtieth (30th) day after the end
of each calendar month the following items, accompanied by an Officer’s
Certificate of such Borrower certifying that such items are true, correct,
accurate and complete and fairly present the financial condition and results of
the operations of such Borrower, Operating Lessee and the Property owned by such
Borrower in a manner consistent with GAAP and the Uniform System of Accounts for
Hotels, current edition, as applicable:
          (i) monthly and year-to-date statements of income and expense and cash
flow prepared on a cash basis for such month with respect to the Property owned
by such Borrower, with a balance sheet as of such month;
          (ii) a comparison of the budgeted income and expenses and the actual
income and expenses for such month and year to date for the Property owned by
such Borrower, together with a detailed explanation of any variances of more
than five percent (5%) between budgeted and actual amounts for such period and
year to date;
          (iii) a current rent roll for the Property owned by such Borrower;
          (iv) a summary report detailing monthly occupancy, including average
daily rate; and
          (v) any and all franchise inspection reports received by such Borrower
or Operating Lessee with respect to the Property owned by such Borrower during
the subject month.
          (e) Each Borrower shall submit to Lender by December 1 of each year
the Annual Budget for such Borrower’s Property for the succeeding Fiscal Year.
          (f) Borrowers shall furnish to Lender, within five (5) Business Days
after request (or as soon thereafter as may be reasonably possible), such
further detailed information with respect to the operation of the Properties
and/or the financial affairs of each Borrower and Operating Lessee as may be
reasonably requested by Lender, including a comparison of the budgeted income
and expenses and the actual income and expenses for a quarter and year to date
Pool 1

56



--------------------------------------------------------------------------------



 



for the Properties, together with a detailed explanation of any variances of
more than five percent (5.0%) between budgeted and actual amounts for such
period and year to date.
          4.1.8 Title to the Properties. Borrowers will warrant and defend the
validity and priority of the Liens of the Mortgages and the Assignments of
Leases on each of the Properties against the claims of all Persons whomsoever,
subject only to the Permitted Encumbrances.
          4.1.9 Estoppel Statements.
          (a) Borrowers shall furnish to Lender, within five (5) Business Days
after any request by Lender (but no more than two times in any calendar year), a
statement, duly acknowledged and certified, stating (i) the Outstanding
Principal Balance of the Note, (ii) the Interest Rate, (iii) the date
installments of interest and/or principal were last paid, (iv) any alleged
offsets or defenses to the payment and performance of the Obligations, if any,
(v) that this Agreement and the other Loan Documents have not been modified or
if modified, giving particulars of such modification, (vi) whether any written
notice of a Default or Event of Default is then outstanding, and (vii) a list of
the Properties then encumbered by the Mortgages.
          (b) Borrowers shall use commercially reasonable efforts to deliver to
Lender, within ten (10) days after any request by Lender, an estoppel
certificate from each Tenant under any Lease; provided that such certificate may
be in the form required under such Lease; and provided, further, that Borrowers
shall not be required to deliver such certificates more frequently than two
(2) times in any calendar year.
          (c) Borrowers shall use commercially reasonable efforts to deliver to
Lender, within thirty (30) days after any request by Lender, estoppel
certificates from each party under any REA designated by Lender; provided that
such certificates may be in the form required under the applicable REA, and
provided further that Borrowers shall not be required to deliver such
certificates with respect to any particular REA more than three (3) times during
the Term and not more frequently than once per calendar year (or twice during
any calendar year in which a Securitization occurs).
          4.1.10 Leases.
          (a) All Leases (other than the Operating Leases) and all renewals of
Leases (other than the Operating Leases) executed after the date hereof shall
(i) provide for economic terms, including rental rates, comparable to existing
local market rates for similar properties, (ii) be on commercially reasonable
terms, (iii) provide that such Lease is subordinate to the Mortgage, the
Assignment of Leases and the Security Agreement encumbering the applicable
Property and that the Tenant thereunder will attorn to Lender and any purchaser
at a foreclosure sale; (iv) be to Tenants that are creditworthy, (v) not be to
an Affiliate of any Borrower or any Guarantor, and (vi) not contain any option
to purchase, any right of first refusal to purchase, any requirement for a
non-disturbance or recognition agreement, or any other terms which would
materially adversely affect Lender’s rights under the Loan Documents. All Major
Leases and all renewals, amendments, modifications and terminations thereof
executed after the date hereof
Pool 1

57



--------------------------------------------------------------------------------



 



shall be subject to Lender’s prior approval, which approval shall not, so long
as no Event of Default is continuing, be unreasonably withheld or delayed.
          (b) Borrowers shall, or shall cause Operating Lessee to, (i) observe
and perform the obligations imposed upon the landlord under the Leases in a
commercially reasonable manner and in all material respects; (ii) promptly send
copies to Lender of all notices of default which any Borrower or Operating
Lessee shall send or receive under any Major Lease; (iii) enforce the terms,
covenants and conditions contained in the Leases upon the part of the Tenants
thereunder to be observed or performed in a commercially reasonable manner and
in all material respects; provided, however, that neither any Borrower nor
Operating Lessee shall terminate or accept a surrender of a Major Lease without
Lender’s prior written approval; (iv) not collect any of the Rents more than one
(1) month in advance (other than security deposits); (v) not execute any
assignment of the landlord’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); and (vi) not alter, modify or change any
Major Lease so as to change the amount of or payment date for rent, change the
expiration date, grant any option for additional space or term, materially
reduce the obligations of the Tenant or increase the obligations of the
landlord. Upon request, Borrowers shall furnish Lender with executed copies of
all Leases. Borrowers or Operating Lessee shall have the right, without the
consent or approval of Lender in any instance, to terminate, modify, amend,
restate or accept a surrender of any Lease that is not a Major Lease.
          (c) All security deposits of Tenants, whether held in cash or any
other form, shall not be commingled with any other funds of Borrowers or
Operating Lessee and, if cash, shall be deposited by Borrowers or Operating
Lessee at a separately designated account under the control of the applicable
Borrower or Operating Lessee at the Clearing Bank. After the occurrence of a
Sweep Event, Borrowers shall, upon Lender’s request, if permitted by applicable
Legal Requirements, cause all such security deposits (and any interest
theretofore earned thereon) to be transferred into the Deposit Account, which
shall then be held by the Deposit Bank in a separate Account subject to the
terms of the Leases. Any letter of credit, bond or other instrument that any
Borrower or Operating Lessee holds in lieu of a cash security deposit (i) shall
be maintained in full force and effect in the full amount of such deposit unless
replaced by a cash deposit as herein above described, (ii) shall be issued by an
institution reasonably satisfactory to Lender, (iii) shall name Lender as payee
or mortgagee thereunder (or at Lender’s option, be fully transferable to Lender
without payment by Lender of any fee or charge), (iv) shall be delivered to and
held by Lender upon Lender’s request, and (v) shall in all respects comply with
any applicable Legal Requirements and otherwise be satisfactory to Lender.
Borrowers shall, upon request, provide Lender with evidence satisfactory to
Lender of Borrowers’ and/or Operating Lessee’s compliance with the foregoing.
          (d) Notwithstanding anything to the contrary contained herein, without
the prior written consent of Lender, which consent may be withheld in Lender’s
sole discretion, no Borrower shall (i) surrender, terminate or cancel the
Operating Lease to which it is a party; (ii) reduce or consent to the reduction
of the term of the Operating Lease to which it is a party; (iii) increase or
consent to the increase of the amount of any charges under the Operating Lease
to which it is a party; (iv) modify, change, supplement, alter, replace or amend
the Operating
Pool 1

58



--------------------------------------------------------------------------------



 



Lease to which it is a party or waive or release any of such Borrower’s rights
and remedies under the Operating Lease, including, without limitation, any
material defaults; or (v) grant its consent or approval as may be requested or
required in connection with the terms and provisions of the Operating Lease to
which it is a party with respect to any matter that would require the consent of
Lender pursuant to the Loan Documents. Notwithstanding the foregoing, Lender
shall not unreasonably withhold its consent to a Borrower renewing any Operating
Lease upon the expiration thereof or to a Borrower entering into a new Operating
Lease with Operating Lessee upon the expiration of the current Operating Lease.
As conditions precedent to a Borrower renewing any Operating Lease or entering
into a new Operating Lease after the date hereof, in addition to obtaining
Lender’s consent to the terms thereof as required above, (A) such Borrower shall
provide written notice to Lender of such renewed or new Operating Lease not less
than thirty (30) days prior to the date on which such renewed or new Operating
Lease shall be effective, which notice shall include a copy of the proposed
renewed or new Operating Lease blacklined to the Operating Lease being replaced,
(B) such Borrower and Operating Lessee shall execute and deliver to Lender (and
record in the appropriate real estate records if required by Lender) a
subordination and attornment agreement in the same form as the Subordination
Agreement executed in connection with the Operating Lease being replaced,
(C) such Borrower and Operating Lessee shall execute and deliver to Lender (and
record in the appropriate real estate records if required by Lender) such
amendments of the Loan Documents to which they are respectively a party as may
be reasonably required by Lender to evidence, preserve and/or protect the
collateral securing or intended to secure the Obligations, and (D) such Borrower
and/or Operating Lessee shall deliver to Lender evidence reasonably acceptable
to Lender that the Franchise Agreement and the Management Agreement relating to
such Borrower’s Property and all other licenses and permits required to operate
such Borrower’s Property as a hotel are and shall remain in full force and
effect.
          4.1.11 Alterations. Lender’s prior approval shall be required in
connection with any alterations to the Improvements located on any Property
(a) that may have a material adverse effect on the financial condition of any
Borrower or Operating Lessee, the value of such Property or the ongoing revenues
and expenses of such Property, or (ii) the cost of which (including any related
alteration, improvement or replacement) is reasonably anticipated to exceed the
Alteration Threshold for such Property (either of the foregoing, a “Material
Alteration”). If the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Improvements on any Property shall at any
time exceed the Alteration Threshold for such Property, Borrowers shall promptly
deliver to Lender as security for the payment of such amounts and as additional
security for the Obligations either (i) a completion guaranty executed by
Guarantors and in form and substance reasonably acceptable to Lender,
guaranteeing to Lender completion of such Material Alteration and payment of all
costs and expenses incurred or to be incurred with respect thereto, or (ii) any
of the following: (A) cash, (B) a Letter of Credit, (C) U.S. Obligations,
(D) other securities acceptable to Lender, provided that Lender shall have
received a Rating Agency Confirmation from the applicable Rating Agencies as to
the form and issuer of same, or (E) a completion bond, provided that Lender
shall have received a Rating Agency Confirmation from the applicable Rating
Agencies as to the form and issuer of same. If Borrowers elect to deliver
security under the preceding clause (ii), such security shall be in an amount
equal to the excess of the total unpaid amounts incurred and to be incurred with
respect
Pool 1

59



--------------------------------------------------------------------------------



 



to such Material Alteration over the Alteration Threshold for the applicable
Property. Upon substantial completion of any Material Alteration, Borrowers
shall provide evidence satisfactory to Lender that (1) the Material Alteration
was constructed in accordance with applicable Legal Requirements, (2) all
contractors, subcontractors, materialmen and professionals who provided work,
materials or services in connection with the Material Alteration have been paid
in full and have delivered unconditional releases of liens, and (3) all material
licenses and permits necessary for the use, operation and occupancy of the
Material Alteration (other than those which depend on the performance of tenant
improvement work) have been issued, whereupon the completion guaranty or the
security (or any remaining portion thereof), as applicable, delivered to Lender
shall be returned to Borrowers.
          4.1.12 Approval of Major Contracts. Each Borrower shall obtain, or
cause Operating Lessee to obtain, Lender’s prior written approval of any and all
Major Contracts affecting the Property owned by such Borrower, which approval
may be granted or withheld in Lender’s sole discretion; provided, however, that
this Section shall not apply to the Management Agreements which are the subject
matter of Article 7 of this Agreement.
          4.1.13 Patriot Act Compliance.
          (a) Each Borrower will use its good faith and commercially reasonable
efforts to comply, and cause Operating Lessee to comply, with the Patriot Act
and all applicable requirements of Governmental Authorities having jurisdiction
over such Borrower, Operating Lessee and/or the Property owned by such Borrower,
including those relating to money laundering and terrorism. Lender shall have
the right to audit any Borrower’s and/or Operating Lessee’s compliance with the
Patriot Act and all applicable requirements of Governmental Authorities having
jurisdiction over such Borrower, Operating Lessee and/or the Property owned by
such Borrower, including those relating to money laundering and terrorism. In
the event that any Borrower or Operating Lessee fails to comply with the Patriot
Act or any such requirements of Governmental Authorities, then Lender may, at
its option, cause such Borrower to comply therewith, or cause such Borrower to
cause Operating Lessee to comply therewith, and any and all costs and expenses
incurred by Lender in connection therewith shall be secured by the Mortgages and
the other Loan Documents and shall be immediately due and payable by Borrowers
to Lender.
          (b) Borrowers hereby warrant and represent that none of any Borrower,
Operating Lessee or any owner of a direct or indirect interest in any Borrower
or Operating Lessee (i) is listed on any Government Lists, (ii) is a person who
has been determined by competent authority to be subject to the prohibitions
contained in Presidential Executive Order No. 13224 (Sept. 23, 2001) or any
other similar prohibitions contained in the rules and regulations of OFAC or in
any enabling legislation or other Presidential Executive Orders in respect
thereof, (iii) has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any Patriot Act Offense,
or (iv) is currently under investigation by any Governmental Authority for
alleged criminal activity; provided that this representation is made to the
knowledge of Borrowers with respect to the shareholders of Ashford Hospitality
Trust, Inc. For purposes hereof, the term “Patriot Act Offense” means any
violation of the criminal laws of the United States of America or of any of the
several states, or
Pool 1

60



--------------------------------------------------------------------------------



 



that would be a criminal violation if committed within the jurisdiction of the
United States of America or any of the several states, relating to terrorism or
the laundering of monetary instruments, including any offense under (A) the
criminal laws against terrorism; (B) the criminal laws against money laundering,
(C) the Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of
1986, as amended, or (E) the Patriot Act. “Patriot Act Offense” also includes
the crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means
(1) the Specially Designated Nationals and Blocked Persons Lists maintained by
the Office of Foreign Assets Control (“OFAC”), (2) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Lender notified Borrowers in writing is
now included in “Government Lists”, or (3) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other Government Authority or pursuant to any Executive Order of the
President of the United States of America that Lender notified Borrowers in
writing is now included in “Government Lists”
          4.1.14 Hotel Covenants. Each Borrower further covenants and agrees
with Lender as follows:
          (a) Such Borrower shall cause the hotel located on the Property owned
by such Borrower to be operated in all material respects pursuant to the
Franchise Agreement applicable to such Borrower’s Property.
          (b) Such Borrower shall: (i) promptly perform and/or observe, or cause
Operating Lessee to promptly perform and/or observe, all of the covenants and
agreements required to be performed and observed by such Borrower or Operating
Lessee under the Franchise Agreement applicable to such Borrower’s Property in
all material respects and do, or cause Operating Lessee to do, all things
necessary to preserve and to keep unimpaired the material rights of such
Borrower or Operating Lessee thereunder; (ii) promptly notify Lender of any
default under the Franchise Agreement applicable to such Borrower’s Property of
which it is aware; (iii) promptly deliver, or cause Operating Lessee to promptly
deliver, to Lender a copy of each financial statement, business plan, capital
expenditures plan, notice, report and estimate received by such Borrower or
Operating Lessee under the Franchise Agreement applicable to such Borrower’s
Property; and (iv) promptly enforce, or cause Operating Lessee to promptly
enforce, in all material respects the performance and observance of all of the
covenants and agreements required to be performed and/or observed by the
Franchisor under the Franchise Agreement applicable to such Borrower’s Property.
          (c) If any Borrower or Operating Lessee shall enter into any new or
amended Franchise Agreement with respect to any Property, such Borrower shall
deliver to Lender within sixty (60) days following the execution of such
Franchise Agreement a comfort letter from the Franchisor under such Franchise
Agreement in which such Franchisor shall agree: (i) that Lender shall have the
right, but not the obligation, to cure any defaults under such Franchise
Agreement, (ii) to give Lender written notice of, and a reasonable time to cure,
any default of such Borrower or Operating Lessee under such Franchise Agreement,
(iii) not to assert against Lender any defaults which by their nature are
personal to such Borrower or Operating Lessee
Pool 1

61



--------------------------------------------------------------------------------



 



and not curable by Lender; (iv) to allow Lender to change operators or managers
of the hotel operated at such Property; (v) that, if Lender or its Affiliate
shall acquire title to such Property, Lender or its Affiliate shall have an
option to succeed to the interest of such Borrower or Operating Lessee under
such Franchise Agreement (or to be granted a new license agreement on the same
terms as such Franchise Agreement) without payment of any fees to Franchisor;
(vi) that such Franchise Agreement will remain in effect during any foreclosure
proceedings by Lender provided Lender cures all monetary defaults under such
Franchise Agreement; (vii) not to modify, cancel, surrender or otherwise
terminate such Franchise Agreement during the Term without the prior written
consent of Lender; and (viii) that if Lender or its Affiliate succeeds to the
interest of such Borrower or Operating Lessee under such Franchise Agreement,
Lender may assign its rights therein to any entity which acquires such Property
from Lender or its Affiliate (subject to such Franchisor’s reasonable approval).
The foregoing to the contrary notwithstanding, Lender will not unreasonably
withhold approval of any Franchisor’s standard form of “comfort letter”.
          4.1.15 Zoning Matters. Borrowers acknowledge that there are the
following parking deficiencies at certain of the Properties (collectively, the
“Parking Deficiencies”): (i) according to the existing zoning laws of the City
of Herndon, Virginia, the number of automobile parking spaces on the Property
known as Embassy Suites — Dulles Airport located at 13341 Woodland Park Road in
Herndon, Virginia (the “Dulles Property”), is deficient by two (2) spaces, and
(ii) according to the existing zoning laws of the City of Syracuse, New York,
the number of automobile parking spaces on the Property known as Embassy Suites
— Syracuse located at 6646 Old Collamer Road in East Syracuse, New York (the
“Syracuse Property”), is deficient by five (5) spaces. Borrowers hereby
represent and warrant to Lender that there is sufficient vacant land area on
each of the Dulles Property and the Syracuse Property to enable Borrowers to
eliminate the Parking Deficiencies by restriping the parking spaces on the
Dulles Property and the Syracuse Property, respectively. Borrowers hereby
covenant and agree that if Borrowers receive any violation notice with respect
to any of the Parking Deficiencies or if the applicable Governmental Authority
shall otherwise require that any of the Parking Deficiencies be remedied,
Borrowers shall continuously and diligently take, or cause to be taken, all
actions and do, or cause to be done, all things necessary to eliminate such
Parking Deficiencies, which actions shall in all events be taken in compliance
with all applicable Legal Requirements. Borrowers shall keep Lender advised
beforehand as to the actions to be taken by Borrowers to comply with the
provisions of this Section 4.1.15, shall provide Lender with true and correct
copies of all submittals regarding, concerning or relating to the elimination of
the Parking Deficiencies prior to the submission of the same to any Governmental
Authority, shall provide Lender with true and correct copies of all documents
regarding, concerning or relating to the elimination of the Parking Deficiencies
prior to the execution of the same, and shall promptly advise Lender of all
material developments regarding, concerning or relating to the Parking
Deficiencies or the elimination thereof.
          4.1.16 Representations and Warranties. Subject to the rights of
Borrowers under this Agreement, for the period after the Closing Date until the
date on which the Loan is repaid in full, Borrowers hereby jointly and severally
covenant and agree to cause the statements set forth in Sections 3.1.1 through
3.1.3, 3.1.5 through 3.1.10, 3.1.12, 3.1.13, 3.1.15, 3.1.16, 3.1.18,
Pool 1

62



--------------------------------------------------------------------------------



 



3.1.21, 3.1.23 through 3.1.26, 3.1.29, 3.1.31 through 3.1.36 and 3.1.39 hereof
to remain true and correct in all material respects.
     4.2 Borrowers’ Negative Covenants. Each Borrower covenants and agrees with
Lender that throughout the Term:
          4.2.1 Due on Sale and Encumbrance; Transfers of Interests. Without the
prior written consent of Lender, but, in each instance, subject to the
provisions of Article 8 (which set forth certain permitted transfers that
supersede the terms of this Section 4.2.1), none of any Borrower, SPE Party,
Operating Lessee or any other Person having a direct or indirect ownership or
beneficial interest in any Borrower, SPE Party or Operating Lessee shall sell,
convey, mortgage, grant, bargain, encumber, pledge, assign or transfer any
Property or any part thereof, or any interest, direct or indirect, in any
Borrower, SPE Party or Operating Lessee, whether voluntarily or involuntarily (a
“Transfer”). A Transfer within the meaning of this Section 4.2.1 shall be deemed
to include (a) an installment sales agreement wherein any Borrower or Operating
Lessee agrees to sell any Property or any part thereof for a price to be paid in
installments; (b) other than the Operating Leases, an agreement by any Borrower
or Operating Lessee for the leasing of all or a substantial part of any Property
for any purpose other than the actual occupancy by a space tenant thereunder or
a sale, assignment or other transfer of, or the grant of a security interest in,
any Borrower’s or Operating Lessee’s right, title and interest in and to any
Leases or any Rents; (c) if any Borrower, SPE Party, Operating Lessee, any
Guarantor or any general partner, managing member or controlling shareholder of
any Borrower, SPE Party, Operating Lessee or any Guarantor is a corporation, the
voluntary or involuntary sale, conveyance or transfer of such corporation’s
stock (or the stock of any corporation directly or indirectly controlling such
corporation by operation of law or otherwise) or the creation or issuance of new
stock in one or a series of transactions by which an aggregate of more than ten
percent (10%) of such corporation’s stock shall be vested in a party or parties
who are not now stockholders or any change in the control of such corporation;
(d) if any Borrower, SPE Party, Operating Lessee, any Guarantor or any general
partner, managing member or controlling shareholder of any Borrower, SPE Party,
Operating Lessee or any Guarantor is a limited or general partnership, joint
venture or limited liability company, the change, removal, resignation or
addition of a general partner, managing partner, limited partner, joint venturer
or member or the transfer of the partnership interest of any general partner,
managing partner or limited partner or the transfer of the interest of any joint
venturer or member; and (e) any pledge, hypothecation, assignment, transfer or
other encumbrance of any direct or indirect ownership interest in any Borrower,
SPE Party or Operating Lessee.
          4.2.2 Liens. No Borrower shall, or shall cause or permit Operating
Lessee to, create, incur, assume or permit to exist any Lien on any direct or
indirect interest in such Borrower, SPE Party or Operating Lessee or any portion
of any of the Properties, except for (a) the Permitted Encumbrances, and (b) the
Permitted Mezzanine Debt or as otherwise permitted in the Loan Documents.
          4.2.3 Dissolution. No Borrower shall, or shall cause or permit
Operating Lessee to, (a) engage in any dissolution, liquidation or consolidation
or merger with or into any other business entity, (b) engage in any business
activity not related to the ownership and operation of
Pool 1

63



--------------------------------------------------------------------------------



 



the Properties, (c) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of its property or assets
except to the extent expressly permitted by the Loan Documents, or (d) cause,
permit or suffer SPE Party to (i) dissolve, wind up or liquidate or take any
action, or omit to take any action, as a result of which SPE Party would be
dissolved, wound up or liquidated in whole or in part, or (ii) amend, modify,
waive or terminate the limited liability company operating agreement of SPE
Party, in each case without obtaining the prior written consent of Lender.
          4.2.4 Change in Business. No Borrower shall enter into any line of
business other than the ownership and operation of its respective Property. No
Borrower shall change the current use of its respective Property in any material
respect.
          4.2.5 Debt Cancellation. No Borrower shall, or shall permit Operating
Lessee to, cancel or otherwise forgive or release any claim or debt (other than
the termination of Leases in accordance herewith) owed to such Borrower or
Operating Lessee by any Person, except for adequate consideration and in the
ordinary course of its business.
          4.2.6 Affiliate Transactions. No Borrower shall, or shall cause or
permit Operating Lessee to, enter into, or be a party to, any transaction with
an Affiliate of such Borrower or Operating Lessee or any of the partners,
members or shareholders, as applicable, of such Borrower or Operating Lessee
except (a) in the ordinary course of business and on terms which are fully
disclosed to Lender in advance and are no less favorable to such Borrower,
Operating Lessee or such Affiliate than would be obtained in a comparable
arm’s-length transaction with an unrelated third party, (b) in connection with
the Loan, and (c) the Operating Leases.
          4.2.7 Zoning. No Borrower shall initiate or consent to any zoning
reclassification of any portion of any of the Properties or seek any variance
under any existing zoning ordinance or use or permit the use of any portion of
any of the Properties, in each of the foregoing cases in any manner that could
result in such use becoming a non-conforming use under any zoning ordinance or
any other applicable land use law, rule or regulation, without the prior consent
of Lender.
          4.2.8 Assets. No Borrower shall, or shall cause or permit Operating
Lessee to, purchase or own any property other than the Property it currently
owns and any property necessary or incidental for the operation of such
Property.
          4.2.9 No Joint Assessment. No Borrower shall suffer, permit or
initiate the joint assessment of any of the Properties (a) with each other,
(b) with any other real property constituting a tax lot separate from any of the
Properties, or (c) with any portion of any Property which may be deemed to
constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to any Property.
Pool 1

64



--------------------------------------------------------------------------------



 



          4.2.10 Principal Place of Business. No Borrower shall change its
principal place of business from the address set forth on the first page of this
Agreement without first giving Lender thirty (30) days prior written notice.
          4.2.11 Change of Name, Identity or Structure. No Borrower shall change
such Borrower’s name, identity (including its trade name or names) or, if not an
individual, such Borrower’s corporate, partnership or other structure without
notifying Lender of such change in writing at least thirty (30) days prior to
the effective date of such change and, in the case of a change in such
Borrower’s structure, without first obtaining the prior written consent of
Lender. Each Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interests granted
herein. At the request of Lender, each Borrower shall execute a certificate in
form satisfactory to Lender listing the trade names under which such Borrower
intends to operate its Property, and representing and warranting that such
Borrower does business under no other trade name with respect to its Property.
          4.2.12 Special Purpose. Without in any way limiting the provisions of
this Article 4, no Borrower shall take or permit any action that would result in
any Borrower, SPE Party or Operating Lessee not being in compliance with the
representations, warranties and covenants set forth in Section 3.1.24.
          4.2.13 ERISA.
          (a) Neither any Borrower nor Operating Lessee shall engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights under the Note, this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA.
          (b) Each Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the Term, as requested by Lender in its
sole discretion, that (i) each of such Borrower and Operating Lessee is not and
does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(3) of ERISA; (ii) each of such Borrower and Operating
Lessee is not subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (C) one or more of the
following circumstances is true:
     (i) Equity interests in such Borrower or Operating Lessee, as applicable,
are publicly offered securities, within the meaning of 29 C.F.R
§2510.3-101(b)(2);
     (ii) Less than twenty-five percent (25%) of each outstanding class of
equity interests in such Borrower or Operating Lessee, as applicable, are held
by “benefit plan investors” within the meaning of 29 C.F.R §2510.3-101(f)(2); or
Pool 1

65



--------------------------------------------------------------------------------



 



     (iii) Such Borrower or Operating Lessee, as applicable, qualifies as an
“operating company” or a “real estate operating company” within the meaning of
29 C.F.R §2510.3-101(c) or (e).
          4.2.14 Modification of Permitted Encumbrances. No Borrower will
modify, waive in any material respect or release any Easements, restrictive
covenants or other Permitted Encumbrances, or suffer, consent to or permit the
foregoing, without Lender’s prior written consent, if such modification, waiver
or release is reasonably likely to materially and adversely affect (i) the
ability of any Borrower to pay any of its obligations to any Person as and when
due, (ii) the marketability of title to any Property, (iii) the value (including
the Net Cash Flow) of any Property, or (iv) the use or operation of any
Property.
          4.2.15 Embargoed Person. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of any Borrower, Operating
Lessee or any Guarantor shall constitute property of, or shall be beneficially
owned, directly or indirectly, by any Person subject to trade restrictions under
United States law, including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder, with the result that the investment in any Borrower, Operating
Lessee or any Guarantor, as applicable (whether directly or indirectly), would
be prohibited by law (each, an “Embargoed Person”), or the Loan made by Lender
would be in violation of law, (b) no Embargoed Person shall have any interest of
any nature whatsoever in any Borrower, Operating Lessee or any Guarantor, as
applicable, with the result that the investment in any Borrower, Operating
Lessee or any Guarantor, as applicable (whether directly or indirectly), would
be prohibited by law or the Loan would be in violation of law, and (c) none of
the funds of any Borrower, Operating Lessee or any Guarantor, as applicable,
shall be derived from any unlawful activity with the result that the investment
in any Borrower, Operating Lessee or any Guarantor, as applicable (whether
directly or indirectly), would be prohibited by law or the Loan would be in
violation of law.
          4.2.16 REAs. No Borrower shall act or neglect to act in such a manner
as to be considered a material default under any REA. Each Borrower agrees that,
without the prior written consent of Lender, such Borrower shall not execute any
modification to any REA if such modification will have a material adverse effect
on the use, operation or value (including the Net Cash Flow) of any Property,
taken as a whole, or the ability of Borrowers to pay or perform any of the
Obligations.
          4.2.17 Hotel Covenants. Neither any Borrower or Operating Lessee
shall, without Lender’s prior written consent (a) surrender, terminate or cancel
any Franchise Agreement unless such Franchise Agreement is being replaced with a
new franchise agreement with a comparable franchisor, and on terms, satisfactory
to Lender in its reasonable discretion and the terms of Section 4.1.14(c) hereof
have been satisfied; (b) reduce or consent to the reduction of the term of any
Franchise Agreement; (c) increase or consent to the increase of the amount of
any charges under any Franchise Agreement; or (d) otherwise modify, change,
Pool 1

66



--------------------------------------------------------------------------------



 



supplement, alter or amend, or waive or release any of its rights and remedies
under, any Franchise Agreement.
ARTICLE 5
INSURANCE, CASUALTY AND CONDEMNATION
     5.1 Insurance.
          5.1.1 Insurance Policies.
          (a) Borrowers, at their sole cost and expense, shall obtain and
maintain during the entire Term, or cause to be maintained, insurance policies
for each Borrower and each Property providing at least the following coverages:
               (i) Casualty insurance against loss or damage by fire, lightning
and such other perils as are included in a standard “special form” policy
(formerly known as an “all-risk” endorsement policy), and against loss or damage
by all other risks and hazards covered by a standard extended coverage insurance
policy, including riot and civil commotion, vandalism, malicious mischief,
burglary and theft (A) in an amount equal to one hundred percent (100%) of the
“Full Replacement Cost” of such Property, which for purposes of this Agreement
shall mean actual replacement value (exclusive of costs of excavations,
foundations, underground utilities and footings) with a waiver of depreciation,
but the amount shall in no event be less than the Outstanding Principal Balance;
(B) containing an agreed amount endorsement with respect to the Improvements and
personal property at such Property waiving all co-insurance provisions;
(C) providing for no deductible in excess of the Twenty-Five Thousand and No/100
Dollars ($25,000.00); and (D) containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement if any of the Improvements or the use of such Property
shall at any time constitute legal non-conforming structures or uses, and
compensating for loss of value or property resulting from operation of law and
the cost of demolition and the increased cost of construction in such amounts as
required by Lender. In addition, each Borrower shall obtain: (y) if any portion
of the Improvements is currently or at any time in the future located in a
federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the lesser of (1) the Outstanding Principal Balance or (2) the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended, or such greater amount as
Lender shall require; and (z) earthquake insurance in amounts and in form and
substance satisfactory to Lender in the event such Property is located in an
area that is an earthquake zone 3 or zone 4, provided that the insurance
pursuant to clauses (y) and (z) hereof shall be on terms consistent with the
comprehensive all risk insurance policy required under this subsection (i); and
provided, further, that the insurance pursuant to clause (z) shall be provided
by an insurance carrier acceptable to Lender and pursuant to a policy in form
and substance acceptable to Lender and in an amount equal to the greatest of
(A) full replacement cost (without deduction for depreciation), (B) the
Outstanding Principal
Pool 1

67



--------------------------------------------------------------------------------



 



Balance, and (C) such amount as would not cause the insurer to deem any Borrower
to be a co-insurer under said policy;
               (ii) commercial general liability insurance, including a broad
form comprehensive general liability endorsement and coverages against claims
for personal injury, bodily injury, death or property damage occurring upon, in
or about such Property, such insurance (A) to be on the so-called “occurrence”
form and containing minimum limits per occurrence of One Million and No/100
Dollars ($1,000,000.00), with a combined limit per policy year, excluding
umbrella coverage, of not less than Two Million and No/100 Dollars
($2,000,000.00); (B) to continue at not less than the aforesaid limit until
required to be changed by Lender by reason of changed economic conditions making
such protection inadequate; and (C) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations on an “if
any” basis; (3) independent contractors; (4) blanket contractual liability for
all legal contracts; and (5) contractual liability covering the indemnities
contained in Article 9 of the Mortgages to the extent the same is available;
               (iii) rental loss and/or business income interruption insurance
(A) with loss payable to Lender; (B) covering all risks required to be covered
by the insurance provided for in subsection (i) above and Section 5.1.1(h)
below; (C) covering a period of restoration of eighteen (18) months and
containing an extended period of indemnity endorsement which provides that after
the physical loss to the Improvements and Personal Property has been repaired,
the continued loss of income will be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of three (3)
months from the date that such Property is repaired or replaced and operations
are resumed, whichever first occurs, and notwithstanding that the policy may
expire prior to the end of such period; and (D) in an amount equal to one
hundred percent (100%) of the projected Gross Revenue from such Property for a
period of twenty-one (21) months from the date that such Property is repaired or
replaced and operations are resumed. The amount of such rental loss and/or
business income interruption insurance shall be determined prior to the date
hereof and at least once each year thereafter based on the applicable Borrower’s
or Operating Lessee’s reasonable estimate of the Gross Revenue from such
Property for the succeeding twenty-one (21) month period. All proceeds payable
to Lender pursuant to this subsection shall be held by Lender and shall be
applied to the Obligations secured by the Loan Documents from time to time due
and payable hereunder and under the Note; provided, however, that nothing herein
contained shall be deemed to relieve Borrowers of their obligations to pay the
Debt on the respective dates of payment provided for in the Note and the other
Loan Documents except to the extent such amounts are actually paid out of the
proceeds of such rental loss and/or business income interruption insurance;
               (iv) at all times during which structural construction, repairs
or alterations are being made with respect to the Improvements on such Property,
and only if such Property coverage form does not otherwise apply, (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or
Pool 1

68



--------------------------------------------------------------------------------



 



provisions of the above-mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to subsection (i) above,
(3) including permission to occupy such Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;
               (v) workers’ compensation, subject to the statutory limits of the
state or commonwealth in which such Property is located, and employer’s
liability insurance with limits which are required from time to time by Lender
in respect of any work or operations on or about such Property, or in connection
with such Property or its operation (if applicable);
               (vi) comprehensive boiler and machinery insurance, if applicable,
in amounts as shall be reasonably required by Lender on terms consistent with
the commercial property insurance policy required under subsection (i) above;
               (vii) umbrella liability insurance in addition to primary
coverage in an amount not less than the amount set forth on Schedule 9 attached
hereto and by this reference incorporated herein with respect to the applicable
Property per occurrence on terms consistent with the commercial general
liability insurance policy required under subsection (ii) above and subsection
(viii) below;
               (viii) motor vehicle liability coverage for all owned and
non-owned vehicles, including rented and leased vehicles containing minimum
limits per occurrence, including umbrella coverage, with limits which are
required from time to time by Lender;
               (ix) windstorm insurance in an amount equal to the Outstanding
Principal Balance or such lesser amount as agreed to by Lender in writing;
               (x) insurance against employee dishonesty in an amount not less
than one (1) month of Gross Revenue from such Property and with a deductible not
greater than Fifty Thousand and No/100 Dollars ($50,000.00); and
               (xi) upon sixty (60) days’ notice, such other reasonable
insurance and in such reasonable amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for properties similar to such Property located in or
around the region in which such Property is located.
          (b) All insurance provided for in Section 5.1.1(a) shall be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”) and shall be subject to the approval of Lender as to
form and substance, including deductibles, loss payees and insureds. Not less
than ten (10) days prior to the expiration dates of the Policies theretofore
furnished to Lender, certificates of insurance evidencing the Policies
accompanied by evidence satisfactory to Lender of payment of the premiums then
due thereunder (the “Insurance Premiums”), shall be delivered by Borrowers to
Lender.
Pool 1

69



--------------------------------------------------------------------------------



 



          (c) Any blanket insurance Policy shall specifically allocate to each
Property the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate Policy insuring only a
single Property in compliance with the provisions of Section 5.1.1(a).
          (d) All Policies of insurance provided for or contemplated by
Section 5.1.1(a), except for the Policy referenced in Section 5.1.1(a)(v), shall
name the appropriate Borrower or Borrowers as the insured and Lender and its
successors and/or assigns as the additional insured, as its interests may
appear, and in the case of property damage, boiler and machinery, flood and
earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause (or its equivalent) in favor of Lender
providing that the loss thereunder shall be payable to Lender. Additionally, if
any Borrower or Operating Lessee obtains property insurance coverage in addition
to or in excess of that required by Section 5.1.1(a)(i), then such insurance
policies shall also contain a so-called New York standard non-contributing
mortgagee clause (or its equivalent) in favor of Lender providing that the loss
thereunder shall be payable to Lender.
          (e) All Policies of insurance provided for in Section 5.1.1(a), except
for the Policies referenced in Sections 5.1.1(a)(v) and (a)(viii) shall contain
clauses or endorsements to the effect that:
               (i) no act or negligence of any Borrower or Operating Lessee, or
anyone acting for any Borrower or Operating Lessee, or of any Tenant or other
occupant, or failure to comply with the provisions of any Policy, which might
otherwise result in a forfeiture of the insurance or any part thereof, shall in
any way affect the validity or enforceability of the insurance insofar as Lender
is concerned;
               (ii) the Policy shall not be canceled without at least thirty
(30) days’ (or, in the case of cancellation due to non-payment of premium, at
least ten (10) days’) written notice to Lender and any other party named therein
as an additional insured and, if obtainable by any Borrower using commercially
reasonable efforts, shall not be materially changed (other than to increase the
coverage provided thereby) without such a thirty (30) day notice; and
               (iii) Lender shall not be liable for any Insurance Premiums
thereon or subject to any assessments thereunder.
          (f) If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right, without notice to any Borrower, to take such action as Lender deems
necessary to protect its interest in the Properties, including the obtaining of
such insurance coverage as Lender in its sole discretion deems appropriate and
all premiums incurred by Lender in connection with such action or in obtaining
such insurance and keeping it in effect shall be paid by Borrowers to Lender
upon demand and until paid shall be secured by the Mortgages and shall bear
interest at the Default Rate.
          (g) In the event of foreclosure of any Mortgage or other transfer of
title to any of the Properties in extinguishment in whole or in part of the
Obligations, all right, title and
Pool 1

70



--------------------------------------------------------------------------------



 



interest of Borrowers in and to the Policies that are not blanket Policies then
in force concerning any of the Properties and all proceeds payable thereunder
shall thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.
          (h) Notwithstanding anything contained in Section 5.1.1(a) to the
contrary, Borrowers shall be required to obtain and maintain either (i) Policies
which do not contain exclusions for loss, cost, damage or liability caused by
“terrorism” or “terrorist acts” (a “Terrorism Exclusion”), either foreign or
domestic, no matter how defined in such Policies and provided that such
terrorism coverage is available, or (ii) if any of the Policies include any
Terrorism Exclusion(s), terrorism coverage to cover such Terrorism Exclusion(s)
from a carrier which otherwise satisfies the rating criteria specified in
Section 5.1.2 (a “Qualified Carrier”) or, in the event that such terrorism
coverage is not available from a Qualified Carrier, Borrowers shall obtain such
terrorism coverage from the highest rated insurance company providing such
terrorism coverage. If such terrorism coverage is available as aforesaid,
Borrowers shall obtain and maintain such terrorism coverage in an amount equal
to 100% of the Full Replacement Cost of each Property; provided, however, that,
notwithstanding the foregoing, no Borrower shall be required to incur a cost for
terrorism insurance that is in excess of 200% of the total cost of all Policies
(not including the terrorism coverage) for its Property in the aggregate in
respect of the annual policy period (the “Terrorism Insurance Cap”) and in the
event the annual premium for terrorism coverage satisfying the requirements of
this Section 5.1.1(h) shall exceed the Terrorism Insurance Cap, the applicable
Borrower shall only be required to obtain and maintain terrorism coverage for as
much of the coverage as is available for a premium equal to the Terrorism
Insurance Cap.
          5.1.2 Insurance Company. All Policies required pursuant to
Section 5.1.1: (a) shall be issued by companies licensed to do business in the
state or commonwealth where the Properties are located, with a financial
strength and claims paying ability rating of at least A:X from A.M. Best Company
and “A” or better by S&P and the equivalent rating by at least one other Rating
Agency; (b) shall, with respect to all property insurance policies, name Lender
and its successors and/or assigns as their interest may appear as the lender and
mortgagee; (c) shall, with respect to all property insurance policies and rental
loss and/or business income interruption insurance policies, contain a Standard
Mortgagee Clause and a Lender’s Loss Payable Endorsement, or their equivalents,
naming Lender as the person to whom all payments made by such insurance company
shall be paid; (d) shall, with respect to all liability policies, name Lender
and its successors and/or assigns as an additional insured; (e) shall contain a
waiver of subrogation against Lender; (f) shall contain such provisions as
Lender deems reasonably necessary or desirable to protect its interest,
including endorsements providing that none of any Borrower, Operating Lessee,
Lender or any other party shall be a co-insurer under said Policies and that
Lender shall receive at least thirty (30) days’ (or, in the case of cancellation
for non-payment of any premium, ten (10) days’) prior written notice of any
modification, reduction or cancellation; and (g) shall be satisfactory in form
and substance to Lender and shall be approved by Lender as to amounts, form,
risk coverage, deductibles, loss payees and insureds. Borrowers shall arrange
for delivery of the following materials to Lender, c/o UBS Real Estate
Investments Inc., 1285 Avenue of the Americas, 11th Floor, New York, New York
10019, Attention: Robert Pettinato, Director: (i) on or before the date hereof,
certificates of insurance in
Pool 1

71



--------------------------------------------------------------------------------



 



form and substance reasonably acceptable to Lender evidencing the coverage
provided by the Policies, together with certified copies of the Policies or true
and correct specimens of the Policies, (ii) not less than ten (10) days prior to
the expiration of any Policy, a certificate of insurance in form and substance
reasonably acceptable to Lender evidencing the renewal of such Policy and
describing the coverage provided by such Policy, and (iii) within sixty
(60) days after the effective date of any renewal Policies, certified copies of
such Policies or true and correct specimens of such Policies. Borrowers shall
pay the Insurance Premiums annually in advance as the same become due and
payable and shall furnish to Lender evidence of the renewal of each of the
Policies with receipts for the payment of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to Lender (provided, however,
that Borrowers shall not be required to pay such Insurance Premiums nor furnish
such evidence of payment to Lender in the event that the amounts required to pay
such Insurance Premiums have been deposited into the Insurance Account pursuant
to Section 6.4 hereof). In addition to the insurance coverages described in
Section 5.1.1 above, Borrowers shall obtain such other insurance as may from
time to time be reasonably required by Lender in order to protect its interests.
Within thirty (30) days after request by Lender, Borrowers shall obtain such
increases in the amounts of coverage required hereunder as may be reasonably
requested by Lender, taking into consideration changes in the value of money
over time, changes in liability laws, changes in prudent customs and practices,
and the like.
     5.2 Casualty.
          (a) If any Property shall be damaged or destroyed, in whole or in
part, by fire or other casualty (a “Casualty”), the Borrower that owns such
Property shall give prompt written notice thereof to Lender. Following the
occurrence of a Casualty, the Borrower that owns the affected Property,
regardless of whether Insurance Proceeds are available, shall promptly proceed
to restore, repair, replace or rebuild the same to be of at least equal value
and of substantially the same character as prior to such damage or destruction,
all to be effected in accordance with applicable law (a “Restoration”). The
expenses incurred by Lender in the adjustment and collection of Insurance
Proceeds shall become part of the Obligations, shall be secured by the Loan
Documents and shall be reimbursed by Borrowers to Lender upon demand.
Notwithstanding any Casualty, Borrowers shall continue to pay the Obligations in
the time and manner set forth in the Note and in this Agreement. Upon the
occurrence of any Casualty, the Borrower that owns the affected Property shall
(subject to the right of Lender to elect to do so as set forth in
Section 5.2(b)), promptly file a proof of loss with the respective insurance
company or companies insuring such Casualty.
          (b) In the event of a Casualty to any Property, so long as no Event of
Default has occurred, the Borrower that owns such Property may settle and adjust
any claim and agree with the insurance company or companies on the amount to be
paid upon the loss (the “Insurance Proceeds”); provided that such adjustment is
carried out in a competent and timely manner, and provided further that in the
case of a Casualty where the damage to the applicable Property equals or exceeds
the lesser of (x) $150,000.00 and (y) ten percent (10%) of the Allocated Loan
Amount for such Property (a “Significant Casualty”), any such settlement shall
have been approved by Lender, which approval shall not be unreasonably withheld
or delayed.
Pool 1

72



--------------------------------------------------------------------------------



 



In the event the applicable Borrower fails to promptly file a proof of loss with
respect to any Casualty or fails to promptly and diligently proceed to settle
and adjust any claims with respect thereto, or if an Event of Default has
occurred, then notwithstanding anything set forth herein to the contrary, Lender
shall, at the sole cost and expense of Borrowers, have the right to file such
proof of loss, settle and adjust such claim without the consent of any Borrower
and agree with such insurance company or companies on the amount of the
Insurance Proceeds in the place and stead of Borrowers and without the consent
of Borrowers, and each Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to do so. In the case of a Casualty
that is not a Significant Casualty, provided that (i) no Event of Default shall
have occurred, (ii) the Restoration can be completed prior to the earlier to
occur of (A) the date which is twelve (12) months following such Casualty and
(B) the date which is twelve (12) months prior to the Stated Maturity Date, and
(iii) such Restoration is permitted pursuant to the terms of the applicable
Franchise Agreement, then the applicable Borrower is hereby authorized to
collect and receipt for any Insurance Proceeds. Any Insurance Proceeds in
connection with a Significant Casualty (whether or not Lender elects to settle
and adjust the claim or any Borrower settles such claim) shall be due and
payable solely to Lender and held by Lender in accordance with the terms of this
Agreement. In the event any Borrower or any party other than Lender is a payee
on any check representing Insurance Proceeds with respect to any Casualty, such
Borrower shall immediately endorse, and cause all such third parties to endorse,
such check payable to the order of Lender. Each Borrower hereby irrevocably
appoints Lender as its attorney-in-fact, coupled with an interest, to endorse
any such check payable to the order of Lender. The expenses incurred by Lender
in the adjustment and collection of Insurance Proceeds shall become part of the
Obligations, shall be secured by the Loan Documents and shall be reimbursed by
Borrowers to Lender upon demand. Each Borrower hereby releases Lender from any
and all liability with respect to the settlement and adjustment by Lender of any
claims in respect of any Casualty.
          (c) In the event of loss or damages covered by any of the Policies,
the following provisions shall apply with respect to application of Insurance
Proceeds:
               (i) In the event of a Significant Casualty to any Property where
(A) in the reasonable judgment of Lender, the Restoration of such Property can
be completed prior to the earlier to occur of (1) the date which is twelve
(12) months following such Casualty and (2) the date which is twelve (12) months
prior to the Stated Maturity Date, (B) such Restoration is permitted pursuant to
the terms of the applicable Franchise Agreement, and (C) in the reasonable
judgment of Lender, after completion of such Restoration, such Property will
have a value at least equal to the value immediately prior to such Casualty and
the Properties, together, will adequately secure the Outstanding Principal
Balance, then, if no Event of Default shall have occurred, the Net Proceeds
shall be applied to reimburse the Borrower that owns the affected Property for
the cost of the Restoration in the manner set forth below. Borrowers hereby
covenant and agree to commence and diligently to prosecute the Restoration;
provided always, that Borrowers shall pay all costs of such Restoration in
excess of the Net Proceeds made available pursuant to the terms hereof (and if
required by Lender, Borrowers shall deposit such excess amount with Lender in
advance).
Pool 1

73



--------------------------------------------------------------------------------



 



               (ii) Except as provided in Section 5.2(c)(i) above, the Insurance
Proceeds collected upon any Casualty shall, at the option of Lender in its sole
discretion, be applied to the payment of the Obligations or applied to reimburse
the applicable Borrower for the cost of the Restoration of the damaged Property
in the manner set forth below. Throughout the term of the Loan if an Event of
Default has occurred and is continuing, then Borrowers shall pay to Lender, with
respect to any payment of the Obligations pursuant to this Section 5.2(c)(ii),
an additional amount equal to the Yield Maintenance Premium; provided, however,
that if an Event of Default is not continuing, then the Yield Maintenance
Premium shall not be payable. Any such application to the Debt shall (A) be
applied to those payments of principal and interest last due under this
Agreement but shall not postpone any payments otherwise required pursuant
hereunder other than such last due payments and (B) not cause or result in the
Monthly Debt Service Payment Amount being re-cast based upon the reduction of
the Outstanding Principal Balance and the number of months remaining until the
Maturity Date.
               (iii) In the event any Borrower is entitled to reimbursement out
of the Net Proceeds held by Lender, such Insurance Proceeds shall be disbursed
from time to time by Lender so long as the following conditions have been
satisfied:
                    (A) no Event of Default shall have occurred and be
continuing;
                    (B) the Operating Lease relating to the damaged Property
shall remain in full force and effect during and after the completion of the
Restoration without abatement of rent beyond the time required for Restoration,
notwithstanding the occurrence of such Casualty;
                    (C) such Restoration is permitted pursuant to the terms of
the applicable Franchise Agreement;
                    (D) the Borrower that owns the affected Property shall
commence the Restoration as soon as reasonably practicable (but in no event
later than sixty (60) days after such Casualty occurs) and shall diligently
pursue the same to satisfactory completion;
                    (E) Lender shall be satisfied that any operating deficits
and all payments of principal and interest under the Note will be paid during
the period required for Restoration from (1) the Net Proceeds, or (2) other
funds of Borrowers;
                    (F) Lender shall be satisfied that the Restoration will be
completed on or before the earliest to occur of (1) the date that is twelve
(12) months prior to the Stated Maturity Date, (2) the earliest date required
for such completion under the terms of the related Operating Lease or the
related Franchise Agreement, (3) such time as may be required under applicable
Legal Requirements in order to repair and restore the affected Property to the
condition
Pool 1

74



--------------------------------------------------------------------------------



 



it was in immediately prior to such Casualty, or (4) six (6) months prior to the
expiration of the insurance coverage referred to in Section 5.1.1(a)(iii);
                    (G) the affected Property and the use thereof after the
Restoration will be in compliance in all material respects with and permitted
under all applicable Legal Requirements;
                    (H) the Restoration shall be done and completed by such
Borrower in an expeditious and diligent fashion and in compliance in all
material respects with all applicable Legal Requirements; and
                    (I) such Casualty does not result in any loss of access to
the affected Property or the related Improvements which in Lender’s reasonable
determination would adversely affect the operation, use or value of such
Property or the liquidity of the Loan.
     5.3 Condemnation.
          (a) Each Borrower shall promptly give Lender written notice of the
actual or threatened commencement of any Condemnation with respect to all or any
portion of the Property owned by such Borrower and shall deliver to Lender
copies of any and all papers served in connection with such Condemnation.
Following the occurrence of a Condemnation, the Borrower that owns such
Property, regardless of whether an Award is available, shall promptly proceed
with the Restoration of such Property.
          (b) Any and all awards or payments (each, an “Award”) for any taking
accomplished through a Condemnation or any transfer of any Property, or any
portion thereof, in lieu of, or in anticipation of, a Condemnation (any of the
foregoing, a “Taking”) are hereby assigned by each Borrower to Lender and Lender
is hereby authorized to make any compromise or settlement in connection with
such Condemnation, subject to the provisions of this Agreement.
          (c) In the event of any Condemnation affecting any Property where
(i) the Award is in an aggregate amount less than ten percent (10.0%) of the
Allocated Loan Amount for such Property, (ii) in the reasonable judgment of
Lender, the Restoration can be completed prior to the earlier to occur of
(A) the date which is twelve (12) months following such Taking and (B) the date
which is twelve (12) months prior to the Stated Maturity Date, (iii) such
Restoration is permitted pursuant to the terms of the applicable Franchise
Agreement, and (iv) in the reasonable judgment of Lender, after the completion
of such Restoration, such Property will have a value at least equal to the value
immediately prior to such Taking and the Properties, together, will adequately
secure the Outstanding Principal Balance, then, if no Event of Default shall
have occurred and be continuing, the Net Proceeds shall be applied to reimburse
the Borrower that owns the affected Property for the cost of the Restoration,
and such Award shall be disbursed in the same manner as provided in
Section 5.2(c)(iii) for the application of Insurance Proceeds. Borrowers hereby
covenant and agree to commence and diligently to prosecute the Restoration;
provided always, that Borrowers shall pay all costs of the Restoration
Pool 1

75



--------------------------------------------------------------------------------



 



in excess of the Award made available pursuant to the terms hereof (and if
required by Lender, Borrowers shall deposit such excess amount with Lender in
advance). Any surplus that may remain out of the Award received by Lender after
payment of such costs of the Restoration shall, in the sole and absolute
discretion of Lender, be retained by Lender and applied to payment of the
Obligations.
          (d) Except as provided in Section 5.3(c) above, the Award collected
upon any Condemnation shall, at the option of Lender in its sole discretion, be
applied to the payment of the Obligations or applied to reimburse the applicable
Borrower for the cost of the Restoration in the same manner as provided in
Section 5.2(c)(iii) hereof for the application of Insurance Proceeds. Throughout
the term of the Loan if an Event of Default has occurred and is continuing, then
Borrowers shall pay to Lender, with respect to any payment of the Obligations
pursuant to this paragraph, an additional amount equal to the Yield Maintenance
Premium; provided, however, that if an Event of Default is not continuing, then
the Yield Maintenance Premium shall not be payable. Any such application to the
Debt shall (i) be applied to those payments of principal and interest last due
under this Agreement but shall not postpone or reduce any payments otherwise
required hereunder other than such last due payments and (ii) not cause or
result in the Monthly Debt Service Payment Amount being re-cast based upon the
reduction of the Outstanding Principal Balance and the number of months
remaining until the Maturity Date. If the applicable Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of such Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall be
recoverable or shall have been sought, recovered or denied, to receive all or a
portion of said Award sufficient to pay the Obligations.
          (e) Notwithstanding any Taking by any Governmental Authority
(including, without limitation, any transfer made in lieu of or in anticipation
of such a Taking), Borrowers shall continue to pay the Obligations at the time
and in the manner provided for in the Note, this Agreement and the other Loan
Documents and the Obligations shall not be reduced unless and until any Award
shall have been actually received and applied by Lender to expenses of
collecting the Award and to discharge of the Obligations.
     5.4 Casualty and Condemnation Proceeds. Payments received on account of the
rental loss and/or business income interruption insurance specified in
Section 5.1.1(a)(iii) above with respect to any Casualty or Condemnation shall
be deposited directly into the Casualty and Condemnation Account.
Notwithstanding anything to the contrary contained herein, if in connection with
a Casualty any insurance company makes a payment under a property insurance
Policy that any Borrower proposes be treated as rental loss or business income
interruption insurance, then, notwithstanding any designation (or lack of
designation) by the insurance company as to the purpose of such payment, as
between Lender and Borrowers, such payment shall not be treated as rental loss
or business income interruption Insurance Proceeds unless Borrowers have
demonstrated to Lender’s satisfaction that the remaining Net Proceeds that have
been received from the property insurance companies are sufficient to pay one
hundred percent (100%) of the cost of the Restoration or, if such Net Proceeds
are to be applied to repay the Obligations in accordance with the terms hereof,
that such remaining Net Proceeds will be sufficient to satisfy the Obligations
in full.
Pool 1

76



--------------------------------------------------------------------------------



 



     5.5 Additional Conditions for Disbursement of Net Proceeds.
          (a) All plans and specifications required in connection with the
Restoration of any Property shall be subject to the prior approval of Lender and
an independent architect selected by Lender (the “Casualty Consultant”). The
plans and specifications shall require that the Restoration be completed in a
first-class workmanlike manner at least equivalent to the quality and character
of the original work in the Improvements on such Property (provided, however,
that in the case of a partial Condemnation, the Restoration shall be done to the
extent reasonably practicable after taking into account the consequences of such
partial Condemnation), so that upon completion thereof, the affected Property
shall be at least equal in value and general utility to the affected Property
prior to the Casualty or Condemnation, as applicable; it being understood,
however, that Borrowers shall not be obligated to restore the affected Property
to the precise condition of the affected Property prior to such Casualty or
Condemnation, as applicable, provided the affected Property is restored, to the
extent practicable, to be of at least equal value and of substantially the same
character as prior to the Casualty or Condemnation, as applicable. Borrowers
shall restore all Improvements such that when they are fully restored and/or
repaired, such Improvements and their contemplated use fully comply with all
applicable material Legal Requirements and the terms of the related Franchise
Agreement. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to the approval of Lender and the Casualty Consultant.
All costs and expenses incurred by Lender in connection with recovering, holding
and advancing the Net Proceeds for the Restoration, including, without
limitation, reasonable attorneys’ fees and disbursements and the Casualty
Consultant’s fees and disbursements, shall be paid by Borrowers.
          (b) In no event shall Lender be obligated to make disbursements of the
Net Proceeds in excess of an amount equal to the costs actually incurred from
time to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.5(b), be less than the amount actually held back by any
Borrower from contractors, subcontractors and materialmen engaged in the
Restoration. The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Article 5 and that all approvals
necessary for the re-occupancy and use of the affected Property have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which (i) the Casualty Consultant certifies to
Lender that such contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of such contractor’s, subcontractor’s or materialman’s contract,
(ii) the contractor, subcontractor
Pool 1

77



--------------------------------------------------------------------------------



 



or materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the Title Companies, and (iii) Lender receives an
endorsement to the applicable Title Insurance Policy insuring the continued
priority of the Lien of the Mortgage encumbering the affected Property and
evidence of payment of any premium payable for such endorsement. If required by
Lender, the release of any such portion of the Casualty Retainage shall be
approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.
          (c) Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.
          (d) If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration of any Property, Borrowers shall deposit the
deficiency (the “Net Proceeds Deficiency”) with Lender (for deposit into the
Casualty and Condemnation Account) before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be deposited by Lender into the Casualty and Condemnation Account and shall be
disbursed for costs actually incurred in connection with the Restoration on the
same conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 5.5(d) shall constitute additional security
for the Obligations.
          (e) The remaining balance, if any, of the Net Proceeds Deficiency
deposited with Lender after the Casualty Consultant certifies to Lender that the
Restoration has been completed in accordance with the provisions of this
Article 5, and the receipt by Lender of evidence satisfactory to Lender that all
costs incurred in connection with the Restoration have been paid in full, shall
be remitted by Lender to Borrowers, provided no Event of Default shall have
occurred and shall be continuing under any of the Loan Documents. As applicable,
(i) all Net Proceeds not required to be made available for the Restoration,
and/or (ii) any excess Net Proceeds remaining after the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Article 5, and the receipt by Lender of evidence
satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, may be retained and applied by Lender toward
the payment of the Obligations, whether or not then due and payable, in such
order, priority and proportions as Lender in its sole discretion shall deem
proper.
ARTICLE 6
CASH MANAGEMENT AND RESERVE FUNDS
     6.1 Cash Management Arrangements. Each Borrower shall cause all Rents to be
transmitted directly by Operating Lessee and any other Tenants of the Property
owned by such Borrower into a trust account (each, a “Clearing Account” and
collectively, the “Clearing Accounts”) established and maintained by such
Borrower at a national bank selected by
Pool 1

78



--------------------------------------------------------------------------------



 



Borrowers and reasonably approved by Lender (the “Clearing Bank”) as more fully
described in the Clearing Account Agreement, and each Borrower shall cause all
receipts payable with respect to the Property owned by such Borrower in
accordance with any merchant’s or other credit card agreements, whether entered
into by such Borrower, by Operating Lessee or by any Manager, to be transferred
by wire transfer or the automated clearinghouse system directly into such
Borrower’s Clearing Account. Without in any way limiting the foregoing, if any
Borrower, Operating Lessee or any Manager receives any Gross Revenue from any
Property, then (i) such amounts shall be deemed to be collateral for the
Obligations and shall be held in trust for the benefit, and as the property, of
Lender, (ii) such amounts shall not be commingled with any other funds or
property of any Borrower, Operating Lessee or any Manager, and (iii) such
Borrower, Operating Lessee or such Manager, as the case may be, shall deposit
such amounts in the applicable Clearing Account within three (3) Business Days
of receipt. There will be a separate Clearing Account for each Property
established by the Borrower owning such Property, all of which will be
maintained at the same Clearing Bank. Funds deposited into the Clearing Accounts
shall be swept by the Clearing Bank on the last Business Day of each week into
operating accounts established and maintained by Operating Lessee with respect
to the Properties at the Clearing Bank, unless a Sweep Event has occurred, in
which event such funds shall be swept on a daily basis into a single Eligible
Account at the Deposit Bank controlled by Lender (the “Deposit Account”) and
applied and disbursed in accordance with this Agreement and the Cash Management
Agreement. Funds in the Deposit Account shall be invested in Permitted
Investments, as more particularly set forth in the Cash Management Agreement.
Lender may also establish subaccounts of the Deposit Account which shall at all
times be Eligible Accounts and may be ledger or book entry accounts and not
actual accounts (such subaccounts are referred to herein as “Accounts”). The
Clearing Accounts, the Deposit Account and all other Accounts will be under the
sole control and dominion of Lender, and none of any Borrower, Operating Lessee
or any Manager shall have any right of withdrawal therefrom. Borrowers shall pay
for all expenses of opening and maintaining all of the above accounts.
     6.2 Required Repairs.
          6.2.1 Performance of Work. Borrowers shall promptly and diligently
perform the repairs and other work at the Properties recommended or required in
the Physical Conditions Reports (such repairs and other work hereinafter
collectively referred to as “Required Repairs”) and shall expend such funds as
may be necessary to perform the Required Repairs, provided that on the Closing
Date, no funds shall be escrowed or deposited with Lender for this purpose.
          6.2.2 Lender Not Liable. Nothing in this Section 6.2 shall (a) make
Lender responsible for performing or completing any Required Repairs;
(b) require Lender to expend funds to complete any Required Repairs;
(c) obligate Lender to proceed with any Required Repairs; or (d) obligate Lender
to demand from any Borrower sums to complete any Required Repairs.
          6.2.3 Inspections. Each Borrower shall permit Lender and Lender’s
agents and representatives (including Lender’s engineer, architect or inspector)
or third parties to enter onto the Property owned by such Borrower during normal
business hours (subject to the rights of Tenants under their Leases and guests
staying at the Property) to inspect the progress of any
Pool 1

79



--------------------------------------------------------------------------------



 



Required Repairs and all materials being used in connection therewith and to
examine all plans and shop drawings relating to such Required Repairs. Each
Borrower shall cause all contractors and subcontractors to cooperate with Lender
or Lender’s representatives or such other Persons described above in connection
with inspections described in this Section 6.2.3.
          6.2.4 Insurance. In addition to any insurance required under the Loan
Documents, Borrowers shall provide or cause to be provided workmen’s
compensation insurance, builder’s risk insurance, public liability insurance and
other insurance to the extent required under applicable law in connection with
the Required Repairs. All such policies shall be in form and amount satisfactory
to Lender.
     6.3 Tax Funds.
          6.3.1 Deposits of Tax Funds. Borrowers shall deposit with Lender
(i) the amount of Four Hundred Thirty-Eight Thousand Two Hundred Sixty-Five and
97/100 Dollars ($438,265.97) on the Closing Date, and (ii) on each Monthly
Payment Date, an amount equal to one-twelfth (1/12th) of the Taxes for all of
the Properties that Lender estimates will be payable during the next ensuing
twelve (12) months, in order to accumulate sufficient funds to pay all such
Taxes at least ten (10) days prior to their respective due dates, which amounts
shall be transferred into an Account established at the Deposit Bank to hold
such funds (the “Tax Account”). Amounts deposited from time to time into the Tax
Account pursuant to this Section 6.3.1 are referred to herein as the “Tax
Funds”. If at any time Lender reasonably determines that the Tax Funds will not
be sufficient to pay the Taxes with respect to all of the Properties, Lender
shall notify Borrowers of such determination and the monthly deposits for Taxes
shall be increased by the amount that Lender estimates is sufficient to make up
the deficiency at least ten (10) days prior to the respective due dates for the
Taxes; provided that if Borrowers receive notice of any deficiency after the
date that is ten (10) days prior to the date that Taxes are due with respect to
any Property, Borrowers will deposit with Lender such amount within one
(1) Business Day after its receipt of such notice.
          6.3.2 Release of Tax Funds. Provided no Event of Default shall exist
and remain uncured, Lender shall direct Servicer to apply the Tax Funds in the
Tax Account to payments of Taxes. In making any payment relating to Taxes,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof. If the amount
of the Tax Funds shall exceed the amounts due for Taxes, Lender shall, in its
sole discretion, return any excess to Borrowers or credit such excess against
future payments to be made to the Tax Funds. Any Tax Funds remaining in the Tax
Account after the Obligations have been paid in full shall be returned to
Borrowers.
     6.4 Insurance Funds.
          6.4.1 Deposits of Insurance Funds. Borrowers shall deposit with Lender
(i) the amount of One Hundred Forty-Eight Thousand Seven Hundred Fifty-One and
50/100 Dollars ($148,751.50) on the Closing Date, and (ii) on each Monthly
Payment Date, an amount equal to
Pool 1

80



--------------------------------------------------------------------------------



 



one-twelfth (1/12th) of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof, in order to accumulate sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies, which amounts shall be transferred into an Account established at the
Deposit Bank to hold such funds (the “Insurance Account”). Amounts deposited
from time to time into the Insurance Account pursuant to this Section 6.4.1 are
referred to herein as the “Insurance Funds”. If at any time Lender reasonably
determines that the Insurance Funds will not be sufficient to pay the Insurance
Premiums, Lender shall notify Borrowers of such determination and the monthly
deposits for Insurance Premiums shall be increased by the amount that Lender
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to expiration of the Policies.
          6.4.2 Release of Insurance Funds. Provided no Event of Default shall
exist and remain uncured, Lender shall direct Servicer to apply the Insurance
Funds in the Insurance Account to payment of Insurance Premiums. In making any
payment relating to Insurance Premiums, Lender may do so according to any bill,
statement or estimate procured from the insurer or its agent, without inquiry
into the accuracy of such bill, statement or estimate. If the amount of the
Insurance Funds shall exceed the amounts due for Insurance Premiums, Lender
shall, in its sole discretion, return any excess to Borrowers or credit such
excess against future payments to be made to the Insurance Funds. Any Insurance
Funds remaining in the Insurance Account after the Obligations have been paid in
full shall be returned to Borrowers.
     6.5 FF&E Reserve Funds.
          6.5.1 Deposits of FF&E Reserve Funds. Borrowers shall deposit with
Lender on each Monthly Payment Date an amount equal to four percent (4.0%) of
the Gross Revenue generated by the Properties for the second calendar month
preceding the month in which such Payment Date occurs, for the repair and
replacement of the furniture, fixtures and equipment at, in or used in the
operation of the Properties (the “FF&E Work”) and for Capital Expenditures Work
that may be incurred following the date hereof, which amounts shall be
transferred into an Account established at the Deposit Bank to hold such funds
(the “FF&E Reserve Account”). Amounts deposited from time to time into the FF&E
Reserve Account pursuant to this Section 6.5.1 are referred to herein as the
“FF&E Reserve Funds”.
          6.5.2 Release of FF&E Reserve Funds.
          (a) Lender shall direct Servicer to disburse the FF&E Reserve Funds to
the applicable Borrower out of the FF&E Reserve Account upon satisfaction by
such Borrower of each of the following conditions with respect to each such
disbursement: (i) such disbursement is for an Approved FF&E Expense or an
Approved Capital Expenditure; (ii) such Borrower shall submit a request for
payment to Lender at least ten (10) days prior to the date on which such
Borrower requests such payment be made, which request shall specify the Approved
FF&E Expenses and/or the Approved Capital Expenditures to be paid; (iii) on the
date such request is received by Lender and on the date such payment is to be
made, no Event of Default shall exist and remain uncured; (iv) Lender shall have
received an Officer’s Certificate from such Borrower (A) stating that the items
to be funded by the requested disbursement are Approved FF&E
Pool 1

81



--------------------------------------------------------------------------------



 



Expenses and/or Approved Capital Expenditures, and a description thereof,
(B) stating that all FF&E Work and all Capital Expenditures Work to be funded by
the requested disbursement has been completed in a good and workmanlike manner
and in accordance with all applicable Legal Requirements and the terms of the
related Franchise Agreement, (C) identifying each Person that supplied materials
or labor in connection with the Approved FF&E Expenses and/or the Approved
Capital Expenditures to be funded by the requested disbursement, (D) stating
that each such Person has been paid in full or will be paid in full upon such
disbursement for work completed and/or materials furnished to date, (E) stating
that the Approved FF&E Expenses and the Approved Capital Expenditures to be
funded have not been the subject of a previous disbursement, and (F) stating
that all previous disbursements of FF&E Reserve Funds have been used to pay the
previously identified Approved FF&E Expenses and/or Approved Capital
Expenditures; (v) Lender shall have received a copy of any license, permit or
other approval required by any Governmental Authority in connection with the
applicable FF&E Work or Capital Expenditures Work and not previously delivered
to Lender; (vi) if the disbursement of FF&E Reserve Funds will exceed
Twenty-Five Thousand and No/100 Dollars ($25,000.00) and if applicable, Lender
shall have received, at Lender’s option, either (A) lien waivers or other
evidence of payment satisfactory to Lender (or, in the case where such Person
will be paid from the requested disbursement, such lien waivers or other
evidence of payment satisfactory to Lender shall be delivered to Lender as a
condition precedent to the next disbursement from the FF&E Reserve Account) or
(B) a title search for the applicable Property indicating that such Property is
free from all Liens, claims and other encumbrances not previously approved by
Lender; and (vii) Lender shall have received such other evidence as Lender shall
reasonably request to demonstrate that the FF&E Work and/or the Capital
Expenditures Work to be funded by the requested disbursement has been completed
and is paid for or will be paid upon such disbursement to the applicable
Borrower. Lender shall not be required to disburse FF&E Reserve Funds more
frequently than once each calendar month, on the same day of such month as any
other Reserve Funds are being disbursed in accordance with the terms hereof. The
insufficiency of any balance in the FF&E Reserve Account shall not relieve
Borrowers from their obligation to fulfill all preservation and maintenance
covenants in the Loan Documents. Any FF&E Reserve Funds remaining in the FF&E
Reserve Account after the Obligations have been paid in full shall be returned
to Borrowers.
          (b) Nothing in this Section 6.5.2 shall (i) make Lender responsible
for performing or completing any FF&E Work or any Capital Expenditures Work;
(ii) require Lender to expend funds in addition to the FF&E Reserve Funds to
complete any FF&E Work or any Capital Expenditures Work; (iii) obligate Lender
to proceed with any FF&E Work or any Capital Expenditures Work; or (iv) obligate
Lender to demand from any Borrower additional sums to complete any FF&E Work or
any Capital Expenditures Work.
          (c) Each Borrower shall permit Lender and Lender’s agents and
representatives (including Lender’s engineer, architect or inspector) or third
parties to enter onto the Property owned by such Borrower during normal business
hours (subject to the rights of Tenants under their Leases and guests staying at
the Property) to inspect the progress of any FF&E Work or any Capital
Expenditures Work and all materials being used in connection therewith and to
examine all plans and shop drawings relating to such FF&E Work or such
Pool 1

82



--------------------------------------------------------------------------------



 



Capital Expenditures Work. Each Borrower shall cause all contractors and
subcontractors to cooperate with Lender or Lender’s representatives or such
other Persons described above in connection with inspections described in this
Section 6.5.2(c).
          (d) If a disbursement of FF&E Reserve Funds relates to any FF&E Work
or any Capital Expenditures Work having a total cost in excess of the Alteration
Threshold for the applicable Property, Lender may require an inspection of the
applicable Property at Borrowers’ expense prior to making a disbursement of FF&E
Reserve Funds in order to verify completion of the FF&E Work and/or the Capital
Expenditures Work for which reimbursement is sought. Lender may require that
such inspection be conducted by an appropriate independent qualified
professional selected by Lender and may require a certificate of completion by
an independent qualified professional architect acceptable to Lender prior to
the disbursement of FF&E Reserve Funds. Borrowers shall pay the expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional architect.
          (e) In addition to any insurance required under the Loan Documents,
Borrowers shall provide or cause to be provided workmen’s compensation
insurance, builder’s risk insurance, public liability insurance and other
insurance to the extent required under applicable law in connection with the
FF&E Work or the Capital Expenditures Work, as applicable. All such policies
shall be in form and amount satisfactory to Lender.
     6.6 Security Interest in Reserve Funds.
          6.6.1 Grant of Security Interest. Borrowers shall be the owner of the
Reserve Funds. Borrowers hereby pledge, assign and grant a security interest to
Lender, as security for the payment and performance of the Obligations, in all
of Borrowers’ right, title and interest in and to the Reserve Funds. The Reserve
Funds shall be under the sole dominion and control of Lender. The Reserve Funds
shall not constitute a trust fund and may be commingled with other monies held
by Lender.
          6.6.2 Income Taxes; Interest. Borrowers shall report on their federal,
state, commonwealth, district and local income tax returns all interest or
income accrued on the Reserve Funds. The Reserve Funds shall earn interest at a
rate commensurate with the rate of interest paid from time to time on money
market accounts at a commercial bank selected by Lender in its sole discretion
from time to time, with interest credited monthly to such Reserve Funds (with
the exception of the Tax Funds and Insurance Funds). All earnings or interest on
each of the Reserve Funds (with the exception of the Tax Funds and Insurance
Funds) shall be and become part of the respective Reserve Fund and shall be
disbursed as provided in the paragraph(s) of this Agreement applicable to each
such Reserve Fund. No earnings or interest on the Tax Funds or the Insurance
Funds shall be payable to Borrowers.
          6.6.3 Prohibition Against Further Encumbrance. No Borrower shall,
without the prior written consent of Lender, further pledge, assign or grant any
security interest in the Reserve Funds or permit any Lien or encumbrance to
attach thereto or any levy to be made thereon or any UCC-1 financing statements
to be filed with respect thereto, except those naming Lender as the secured
party.
Pool 1

83



--------------------------------------------------------------------------------



 



     6.7 Property Cash Flow Allocation.
          6.7.1 Order of Priority of Funds in Deposit Account.
          (a) From and after the occurrence of a Sweep Event, provided no Event
of Default shall have occurred and be continuing, commencing on the first
Business Day of each Interest Period, Lender shall allocate amounts deposited in
the Deposit Account from time to time as they are received during such Interest
Period in the following order and priority, in each case to the extent
sufficient funds remain therefor:
               (i) First, to fund the Tax Account until the amount deposited
therein pursuant to this clause (i) is equal to the amount required to be
deposited in the Tax Account on the related Monthly Payment Date in accordance
with the terms and conditions of Section 6.3 hereof;
               (ii) Second, to fund the Insurance Account until the amount
deposited therein pursuant to this clause (ii) is equal to the amount required
to be deposited in the Insurance Account on the related Monthly Payment Date in
accordance with the terms and conditions of Section 6.4 hereof;
               (iii) Third, to fund the Debt Service Account until the amount
deposited therein pursuant to this clause (iii) is equal to the Monthly Interest
Payment or the Monthly Debt Service Payment Amount due and payable by Borrowers
on the related Monthly Payment Date in accordance with the terms and conditions
of this Agreement;
               (iv) Fourth, to fund the FF&E Reserve Account until the amount
deposited therein pursuant to this clause (iv) is equal to the amount required
to be deposited in the FF&E Reserve Account on the related Monthly Payment Date
in accordance with the terms and conditions of Section 6.5 hereof;
               (v) Fifth, to fund the Debt Service Account until the amount
deposited therein pursuant to this clause (v) is equal to any other amounts then
due and payable under the Loan Documents; and
               (vi) Lastly, payment to Operating Lessee of any and all amounts
remaining in accordance with Section 6.7.1(b) below.
          (b) Provided that no Event of Default is continuing, Lender shall
disburse amounts allocated to the Debt Service Account to Lender on the related
Monthly Payment Date. Amounts deposited into the Reserve Funds shall be
disbursed as provided in the paragraph(s) of this Agreement applicable to each
such Reserve Fund. Amounts payable to Operating Lessee under clause (vi) of
Section 6.7.1(a) above shall be disbursed to Operating Lessee on the last
Business Day of each week into a single operating account established and
maintained by Operating Lessee at the Clearing Bank (as designated by Operating
Lessee to Lender in writing), which funds Borrowers hereby agree shall be use by
Operating Lessee first to pay all Operating Expenses, Capital Expenditures and
FF&E Expenses due and payable with respect to the
Pool 1

84



--------------------------------------------------------------------------------



 



Properties prior to disbursing or paying any such funds to any partner, member
or other owner of Operating Lessee.

Properties prior to disbursing or paying any such funds to any partner, member
or other owner of Operating Lessee.

          6.7.2 Failure to Make Payments. The failure of Borrower to make all of
the payments required under clauses (i) through (v) of Section 6.7.1(a) in full
on each Monthly Payment Date shall constitute an Event of Default under this
Agreement; provided, however, that if adequate funds are available in the
Deposit Account for such payments, and Borrowers are not otherwise in Default
hereunder, the failure by the Deposit Bank to allocate such funds into the
appropriate Accounts shall not constitute an Event of Default.
          6.7.3 Application After Event of Default. Notwithstanding anything to
the contrary contained in this Article 6, upon the occurrence of an Event of
Default, Lender, at its option, may withdraw the Reserve Funds and any other
funds of Borrowers or Operating Lessee then in the possession of Lender,
Servicer or the Deposit Bank (including any Gross Revenue) and apply such funds
to the items for which the Reserve Funds were established or to the payment of
the Debt in such order, proportion and priority as Lender may determine in its
sole discretion. Lender’s right to withdraw and apply any of the foregoing funds
shall be in addition to all other rights and remedies provided to Lender under
the Loan Documents.
ARTICLE 7
PROPERTY MANAGEMENT
          7.1 The Management Agreements. Each Borrower shall, or shall cause
Operating Lessee to, (a) cause the applicable Manager to manage the Property
owned by such Borrower in accordance with the applicable Management Agreement,
(b) diligently perform and observe all of the material terms, covenants and
conditions of such Management Agreement on the part of such Borrower or
Operating Lessee to be performed and observed, (c) promptly notify Lender of any
default under such Management Agreement of which it is aware, (d) promptly
deliver to Lender a copy of each financial statement, business plan, capital
expenditures plan, report and estimate received by it under such Management
Agreement, and (e) promptly enforce the performance and observance of all of the
covenants required to be performed and observed by such Manager under such
Management Agreement in all material respects. If any Borrower or Operating
Lessee shall default in the performance or observance of any material term,
covenant or condition of the applicable Management Agreement on the part of such
Borrower or Operating Lessee to be performed or observed, then, without limiting
Lender’s other rights or remedies under this Agreement or the other Loan
Documents, and without waiving or releasing such Borrower or Operating Lessee
from any of its obligations hereunder or under such Management Agreement, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act as may be appropriate to cause all the material terms, covenants
and conditions of such Management Agreement on the part of such Borrower or
Operating Lessee to be performed or observed.
          7.2 Prohibition Against Termination or Modification. No Borrower
shall, or shall permit or cause Operating Lessee to, (a) surrender, terminate,
cancel, modify, renew or extend any Management Agreement, (b) enter into any
other agreement relating to the management or
Pool 1

85



--------------------------------------------------------------------------------



 



operation of any Property with any Manager or any other Person, (c) consent to
the assignment by any Manager of its interest under any Management Agreement, or
(d) waive or release any of its rights and remedies under any Management
Agreement, in each case without the express written consent of Lender, which
consent shall not be unreasonably withheld; provided, however, that with respect
to a new manager, such consent may be conditioned upon Borrowers delivering a
Rating Agency Confirmation from the applicable Rating Agencies as to such new
manager and management agreement. If at any time Lender consents to the
appointment of a new manager, such new manager, the applicable Borrower or
Borrowers and Operating Lessee shall, as a condition of Lender’s consent,
execute an assignment and subordination of management agreement in the form then
used by Lender. Notwithstanding the foregoing, without the prior consent of
Lender, (i) a Borrower or Operating Lessee shall have the right upon the
expiration of any Management Agreement to renew such Management Agreement or to
include the applicable Property under the existing Management Agreement with
Remington Lodging & Hospitality, L.P., and (ii) if the applicable Borrower or
Operating Lessee is permitted pursuant to the terms of any Management Agreement
to terminate such Management Agreement, the applicable Borrower or Operating
Lessee shall have the right to exercise such right of termination and include
the applicable Property under the existing Management Agreement with Remington
Lodging & Hospitality, L.P., provided that in either case: (A) in the case of
renewal, such renewed Management Agreement is on the same form and contains the
same terms and provisions as the expiring Management Agreement or is otherwise
acceptable to Lender in its reasonable discretion, (B) the applicable Borrower
or Operating Lessee provides written notice to Lender of such renewed Management
Agreement or engagement of Remington Lodging & Hospitality, L.P. not less than
thirty (30) days prior to the date on which the applicable Management Agreement
shall expire or shall be terminated, as the case may be, which notice shall
include either a copy of the proposed renewed Management Agreement (blacklined
to the expiring Management Agreement if on the same form) or the amendment of
the existing Management Agreement with Remington Lodging & Hospitality, L.P. to
include the applicable Property, as the case may be, (C) the applicable
Borrower, Operating Lessee and the applicable Manager shall execute and deliver
to Lender an assignment and subordination of management agreement in the same
form as the Assignment of Management Agreement executed in connection with the
Management Agreement that is expiring or being terminated, and (D) if any
licenses or permits required to operate the related Property as a hotel are held
by the Manager under the Management Agreement that is expiring or being
terminated, the applicable Borrower and/or Operating Lessee shall deliver to
Lender evidence reasonably acceptable to Lender that such licenses and permits
are and shall remain in full force and effect.
          7.3 Replacement of Manager. Lender shall have the right to require
Borrowers to cause Operating Lessee to replace the Manager of one or more or all
of the Properties with a Person chosen by Borrowers and/or Operating Lessee and
approved by Lender upon the occurrence of any one or more of the following
events so long as the applicable Borrower or Operating Lessee has the
contractual right to do so under the related Management Agreement or the
applicable Manager has consented or agreed to the terms of this Section 7.3 in
the related Assignment of Management Agreement: (a) at any time following the
occurrence of an Event of Default, (b) if at any time the Debt Service Coverage
Ratio falls below 1.05 to 1.0 (the “Manager Termination Ratio”) for any three
(3) consecutive calendar quarters, calculated on a
Pool 1

86



--------------------------------------------------------------------------------



 



trailing twelve (12) month basis, as determined by Lender in its sole
discretion, (c) if such Manager shall be in default under any material term or
covenant set forth in its Management Agreement beyond any applicable notice and
cure period, (d) if such Manager shall become insolvent or a debtor in any
bankruptcy or insolvency proceeding and, in the case of an involuntary
bankruptcy or insolvency proceeding, such bankruptcy or insolvency proceeding is
not dismissed within forty-five (45) days after the filing thereof, or (e) if at
any time such Manager has engaged in gross negligence, fraud or willful
misconduct; provided that if Lender requests that Borrowers cause Operating
Lessee to replace the Manager of one or more or all of the Properties as a
result of the occurrence of the Manager Termination Ratio under the preceding
clause (b), then Borrowers may engage an independent third party consultant, at
their sole cost and expense, to review the performance of the Manager or
Managers to be replaced and Borrowers shall only be required to so replace said
existing Manager or Managers if, within thirty (30) days after Lender’s request,
said independent third party consultant also concludes that said existing
Manager or Managers should be replaced.
ARTICLE 8
PERMITTED TRANSFERS
     8.1 Permitted Transfer of the Properties. Lender shall not withhold its
consent to the one-time conveyance of any Property to a Permitted Transferee
provided that: (a) Lender has received a Rating Agency Confirmation from the
applicable Rating Agencies as to the conveyance of such Property to the
Permitted Transferee; (b) Lender has received an agreement, acceptable to it in
its sole discretion, pursuant to which such Permitted Transferee assumes all of
the applicable Borrower’s obligations under the Loan Documents; (c) Lender
receives a transfer fee equal to one-half of one percent (0.5%) of the original
principal amount of the Loan; (d) Lender shall have received such documents,
certificates and legal opinions as it may reasonably request; (e) no Event of
Default shall have occurred and remain uncured; (f) the Permitted Transferee and
its property manager shall have sufficient experience in the ownership and
management of properties similar to such Property, and Lender shall be provided
with reasonable evidence thereof (and Lender reserves the right to approve the
Permitted Transferee without approving the substitution of the property
manager); (g) the Permitted Transferee shall have executed and delivered to
Lender an assumption agreement in form and substance acceptable to Lender,
evidencing such Permitted Transferee’s agreement to abide and be bound by the
terms of the Note, this Agreement and the other Loan Documents, together with
such legal opinions and title insurance endorsements as may be reasonably
requested by Lender; and (h) a Person or Persons associated with the Permitted
Transferee approved by Lender in its reasonable discretion shall have assumed
the obligations of the current Guarantors under each Carveout Guaranty and the
Environmental Indemnity and in connection therewith shall have executed and
delivered to Lender, without any cost or expense to Lender, new guaranty or
indemnity agreements in the same form as the current Carveout Guaranty and
Environmental Indemnity and shall have obtained and delivered to Lender such
legal opinions as may be reasonably requested by Lender in connection therewith,
and upon such assumption by such Person or Persons associated with the Permitted
Transferee in accordance with the terms hereof, the current Guarantors shall be
released from liability under such Carveout Guaranty and Environmental Indemnity
executed in connection with the Loan for any acts or events occurring or
obligations
Pool 1

87



--------------------------------------------------------------------------------



 



arising after the closing of such Transfer (but in no event shall such Transfer
be construed so as to relieve any current Guarantor of its obligations under its
Carveout Guaranty or the Environmental Indemnity for any acts or events
occurring or obligations arising prior to or simultaneously with the closing of
such Transfer).
     8.2 Permitted Transfers of Interest in Borrowers.
          (a) Notwithstanding anything to the contrary contained herein, so long
as no Event of Default shall have occurred and remain uncured under this
Agreement, Borrowers shall be allowed to borrow Permitted Mezzanine Debt
subsequent to the Closing Date; provided that, prior to consummating any such
proposed Permitted Mezzanine Debt, (i) Borrowers shall provide not less than
thirty (30) days’ prior written notice to Lender of any proposed Permitted
Mezzanine Debt financing, including a summary of the material terms and
conditions thereof, (ii) if the Loan has not been securitized, Borrowers shall
obtain Lender’s prior written consent, which shall not be unreasonably withheld
or delayed, and if the Loan has been securitized, Borrowers shall obtain a
Rating Agency Confirmation from the applicable Rating Agencies with respect to
such Permitted Mezzanine Debt, (iii) the holder of such Permitted Mezzanine Debt
shall enter into an intercreditor agreement with Lender, reasonably satisfactory
to Lender and the Rating Agencies in form and substance, and (iv) Borrowers
shall provide Lender with true and complete copies of all loan documents entered
into in connection with any such Permitted Mezzanine Debt.
          (b) Nothing contained in this Agreement or the other Loan Documents
shall in any way restrict or prohibit, nor shall any notice to Lender or consent
of Lender be required in connection with, (i) the transfer or issuance of any
securities or interests in any Key Principal, or (ii) the merger or
consolidation of any Key Principal with or into any other Person (each, a “Key
Principal Transfer”, and collectively, the “Key Principal Transfers”); provided
that if any Key Principal Transfer or series of Key Principal Transfers shall
result in a change in Control of Key Principal or the day to day operations of
any Property, then Lender’s prior written consent shall be required in
connection with such Key Principal Transfer.
          (c) Nothing contained in this Agreement or the other Loan Documents
shall in any way restrict or prohibit the ability of Ashford Hospitality Limited
Partnership to incur any Indebtedness, nor shall any notice to Lender or consent
of Lender be required in connection therewith, so long as no direct or indirect
ownership interests in any Borrower, SPE Party or Operating Lessee are pledged
or otherwise encumbered as security for such debt.
          (d) Notwithstanding anything to the contrary contained in this
Agreement, the limited partners in Ashford Hospitality Limited Partnership shall
have the right to transfer their limited partnership interests in Ashford
Hospitality Limited Partnership to any Person without Lender’s consent; provided
that:
               (i) after giving effect to such transfer, at least fifty-one
percent (51%) of the beneficial interests in Ashford Hospitality Limited
Partnership, each Borrower, SPE Party and Operating Lessee shall be held
(directly or indirectly) by Ashford Hospitality Trust, Inc.;
Pool 1

88



--------------------------------------------------------------------------------



 



               (ii) no such transfer of interest shall result in a change of
Control of Ashford Hospitality Limited Partnership, any Borrower, SPE Party or
Operating Lessee or the day to day operations of any Property; and
               (iii) after taking into account any prior transfers pursuant to
this Section 8.2, whether to the proposed transferee or otherwise, if such
transfer (or series of transfers) shall result in the proposed transferee,
together with all members of his/her immediate family or any affiliates
(including trusts) thereof, owning in the aggregate (directly, indirectly or
beneficially) twenty percent (20%) or more of the limited partnership interests
in Ashford Hospitality Limited Partnership and such proposed transferee,
together with all members of his/her immediate family or any affiliates
(including trusts) thereof, did not own twenty percent (20%) or more of the
limited partnership interests in Ashford Hospitality Limited Partnership as of
the Closing Date, then Borrowers shall give Lender notice of such transfer
together with copies of all instruments effecting such transfer not less than
ten (10) Business Days prior to the date of such transfer and Lender’s prior
written consent shall be required in connection with such transfer.
          (e) Notwithstanding anything to the contrary contained in this
Agreement, holders of limited partnership interests in any Borrower (or holders
of interests in any entity directly or indirectly holding an interest in any
Borrower) shall have the right to transfer such interests to an Affiliate of
such Borrower, and holders of interests in Operating Lessee (or holders of
interests in any entity directly or indirectly holding an interest in Operating
Lessee) shall have the right to transfer such interests to an Affiliate of
Operating Lessee, in either case without Lender’s consent; provided that:
               (i) after giving effect to such transfer, at least fifty-one
percent (51%) of the beneficial interests in Ashford Hospitality Limited
Partnership, each Borrower, SPE Party and Operating Lessee shall be held
(directly or indirectly) by Ashford Hospitality Trust, Inc.;
               (ii) no such transfer of interest shall result in a change of
Control of any Borrower, SPE Party or Operating Lessee or the day to day
operations of any Property;
               (iii) the applicable Borrower or Operating Lessee shall give
Lender written notice of such transfer together with copies of all instruments
effecting such transfer not less than ten (10) Business Days prior to the date
of such transfer;
               (iv) no Event of Default shall have occurred and remain uncured;
               (v) the legal and financial structure of each Borrower, SPE
Party, Operating Lessee and their respective shareholders, partners or members,
and the single purpose nature and bankruptcy remoteness of each Borrower, SPE
Party and Operating Lessee, after such transfer shall satisfy Lender’s then
current applicable underwriting criteria and requirements; and
Pool 1

89



--------------------------------------------------------------------------------



 



               (vi) if, after giving effect to such transfer and any prior
transfers pursuant to this Section 8.2, the proposed transferee, together with
all members of his/her immediate family or any affiliates (including trusts)
thereof, shall own in the aggregate (directly, indirectly or beneficially)
forty-nine percent (49%) or more of the interests in any Borrower, SPE Party or
Operating Lessee and such proposed transferee, together with all members of
his/her immediate family or any affiliates (including trusts) thereof, did not
own forty-nine percent (49%) or more of the interests in such Borrower, SPE
Party or Operating Lessee as of the Closing Date, Borrowers shall have delivered
to Lender a substantive non-consolidation opinion with respect to the applicable
Borrower, SPE Party and/or Operating Lessee, as applicable, and such transferee
in form and substance satisfactory to Lender and the Rating Agencies.
          (f) For purposes of this Section 8.2, a change of Control of a Person
shall be deemed to have occurred if there is any change in the identity of the
individual or entities or group of individuals or entities who have the right,
by virtue of any partnership agreement, articles of incorporation, by-laws,
articles of organization, operating agreement or any other agreement, with or
without taking any formative action, to cause such Person to take some action or
to prevent, restrict or impede such Person from taking some action which, in
either case, such Person could take or could refrain from taking were it not for
the rights of such individuals.
     8.3 Cost and Expenses. Borrowers shall pay all costs and expenses of Lender
in connection with any Transfer, including, without limitation, all reasonable
fees and expenses of Lender’s counsel, whether internal or outside, and the cost
of any required counsel opinions related to REMIC or other securitization or tax
issues.
ARTICLE 9
SALE AND SECURITIZATION OF MORTGAGE
     9.1 Sale of Mortgages and Securitization.
          (a) Lender shall have the right (i) to sell or otherwise transfer the
Loan or any portion thereof as a whole loan, (ii) to sell participation
interests in the Loan, or (iii) to securitize the Loan or any portion thereof in
a single asset securitization or a pooled loan securitization. (The transactions
referred to in clauses (i), (ii) and (iii) shall hereinafter be referred to
collectively as “Secondary Market Transactions” and the transactions referred to
in clause (iii) shall hereinafter be referred to as a “Securitization”. Any
certificates, notes or other securities issued in connection with a
Securitization are hereinafter referred to as “Securities”).
          (b) If requested by Lender, Borrowers shall assist Lender, at Lender’s
expense, in satisfying the market standards to which Lender customarily adheres
or which may be required in the marketplace or by the Rating Agencies in
connection with any Secondary Market Transactions, including to:
               (i) (A) provide updated financial and other information with
respect to each of the Properties, the business operated at each of the
Properties, Borrowers, Operating Lessee and the Managers, (B) provide updated
budgets relating to each of the
Pool 1

90



--------------------------------------------------------------------------------



 



Properties, and (C) provide updated appraisals, market studies, environmental
reviews (Phase I’s and, if appropriate, Phase II’s), property condition reports
and other due diligence investigations of each of the Properties, each at
Lender’s expense (the “Updated Information”), together, if customary, with
appropriate verification of the Updated Information through letters of auditors
or opinions of counsel acceptable to Lender and the Rating Agencies;
               (ii) provide opinions of counsel, which may be relied upon by
Lender, the Rating Agencies and their respective counsel, agents and
representatives, as to non-consolidation, fraudulent conveyance and true sale or
any other opinion customary in Secondary Market Transactions or required by the
Rating Agencies with respect to each of the Properties and Borrowers, Operating
Lessee and their Affiliates, which counsel and opinions shall be satisfactory to
Lender and the Rating Agencies;
               (iii) provide updated, as of the closing date of the Secondary
Market Transaction, representations and warranties made in the Loan Documents
and such additional representations and warranties as the Rating Agencies may
require; and
               (iv) execute amendments to the Loan Documents and to each
Borrower’s organizational documents requested by Lender; provided, however, that
Borrowers shall not be required to modify or amend any Loan Document if such
modification or amendment would (A) change the interest rate, the stated
maturity or the amortization of principal as set forth herein or in the Note, or
(B) modify or amend any other material economic term of the Loan.
          (c) If requested by Lender, each Borrower shall provide Lender with
the following financial statements (it being understood that Lender shall
request (i) full financial statements if it anticipates that the principal
amount of the Loan at the time of a Securitization may, or if the principal
amount of the Loan at any time during which the Loan is included in a
Securitization does, equal or exceed twenty percent (20%) of the aggregate
principal amount of all mortgage loans included in the Securitization, and
(ii) summaries of such financial statements if the principal amount of the Loan
at any such time equals or exceeds ten percent (10.0)% of such aggregate
principal amount) (all references to Regulation S-X in this Section 9.1(c)
referring to Regulation S-X of the Securities Act):
               (i) As of the Closing Date, a balance sheet with respect to each
of the Properties for the two most recent Fiscal Years or for such shorter owned
period, meeting the requirements of Section 210.3-01 of Regulation S-X, and
statements of income and statements of cash flows with respect to each of the
Properties for the three most recent Fiscal Years or for such shorter owned
period, meeting the requirements of Section 210.3-02 of Regulation S-X, and, to
the extent that such balance sheet is more than 135 days old as of the Closing
Date, interim financial statements of each of the Properties meeting the
requirements of Sections 210.3-01 and 210.3-02 of Regulation S-X (all of such
financial statements, collectively, the “Standard Statements”); provided,
however, that if any Property would be deemed to constitute a business and not
real estate under Regulation S-X that has been acquired by the applicable
Borrower from an unaffiliated
Pool 1

91



--------------------------------------------------------------------------------



 



third party, as to which the other conditions set forth in Section 210.3-05 of
Regulation S-X for provision of financial statements in accordance with such
Section have been met, at Lender’s election in lieu of or in addition to the
Standard Statements otherwise required by this Section 9.1(c)(i), the applicable
Borrower shall instead provide the financial statements required by such
Section 210.3-05 of Regulation S-X (“Acquired Property Statements”).
               (ii) Not later than forty-five (45) days after the end of each
fiscal quarter following the Closing Date, a balance sheet of each of the
Properties as of the end of such fiscal quarter, meeting the requirements of
Section 210.3-01 of Regulation S-X, and statements of income and statements of
cash flows of each of the Properties for the period commencing on the day
following the last day of the most recent Fiscal Year and ending on the date of
such balance sheet and for the corresponding period of the most recent Fiscal
Year, meeting the requirements of Section 210.3-02 of Regulation S-X (provided
that if for such corresponding period of the most recent Fiscal Year, Acquired
Property Statements were permitted to be provided hereunder pursuant to
paragraph (i) above, the applicable Borrower or Borrowers shall instead provide
Acquired Property Statements for such corresponding period). If requested by
Lender, each Borrower shall also provide “summarized financial information,” as
defined in Section 210.1-02(bb) of Regulation S-X, with respect to such
quarterly financial statements.
               (iii) Not later than ninety (90) days after the end of each
Fiscal Year following the Closing Date, a balance sheet of each of the
Properties as of the end of such Fiscal Year, meeting the requirements of
Section 210.3-01 of Regulation S-X, and statements of income and statements of
cash flows of each of the Properties for such Fiscal Year, meeting the
requirements of Section 210.3-02 of Regulation S-X. If requested by Lender, each
Borrower shall provide summarized financial information with respect to such
annual financial statements.
               (iv) Within ten (10) Business Days after notice from Lender in
connection with the Securitization of the Loan, such additional financial
statements such that, as of the date (each, a “Disclosure Document Date”) of
each Disclosure Document, each Borrower shall have provided Lender with all
financial statements as described in paragraph (i) above; provided that the
Fiscal Year and interim periods for which such financial statements shall be
provided shall be determined as of such Disclosure Document Date.
               (v) In the event Lender determines, in connection with a
Securitization, that the financial statements required in order to comply with
Regulation S-X or any Legal Requirements are other than as provided herein, then
notwithstanding the provisions of this Section, Lender may request, and each
Borrower shall promptly provide, such combination of Acquired Property
Statements and/or Standard Statements as may be necessary for such compliance.
               (vi) Any other or additional financial statements, or financial,
statistical or operating information, as shall be required pursuant to
Regulation S-X or other Legal
Pool 1

92



--------------------------------------------------------------------------------



 



Requirements in connection with any Disclosure Document or any filing under or
pursuant to the Exchange Act in connection with or relating to a Securitization
(hereinafter an “Exchange Act Filing”) or as shall otherwise be requested by
Lender to meet disclosure, rating agency or marketing requirements.
All financial statements provided by Borrowers pursuant to this Section 9.1(c)
shall be prepared in accordance with GAAP and shall meet the requirements of
Regulation S-X and other applicable Legal Requirements. All financial statements
relating to a Fiscal Year shall be audited by independent accountants in
accordance with GAAP, Regulation S-X and all other applicable Legal
Requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-X and all other applicable Legal Requirements, and shall be further
accompanied by a manually executed written consent of the independent
accountants, in form and substance acceptable to Lender, to the inclusion of
such financial statements in any Disclosure Document and any Exchange Act Filing
and to the use of the name of such independent accountants and the reference to
such independent accountants as “experts” in any Disclosure Document and
Exchange Act Filing, all of which shall be provided at the same time as the
related financial statements are required to be provided. All other financial
statements shall be certified by the chief financial officer of the applicable
Borrower, which certification shall state that such financial statements meet
the requirements set forth in the first sentence of this paragraph. If Borrowers
are required to perform one or more audits in order to comply with the terms of
this Section 9.1(c), Lender shall pay the reasonable out-of-pocket costs of such
audit or audits.
     9.2 Securitization Indemnification.
          (a) Each Borrower understands that information provided to Lender by
such Borrower and its agents, counsel and representatives may be included in
disclosure documents in connection with the Securitization, including an
offering circular, a prospectus, prospectus supplement, private placement
memorandum or other offering document (each, a “Disclosure Document”) and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and may be
made available to investors or prospective investors in the Securities, the
Rating Agencies and service providers relating to the Securitization.
          (b) Borrowers shall provide in connection with each of (i) a
preliminary and a final private placement memorandum or (ii) a preliminary and
final prospectus or prospectus supplement, as applicable, an agreement
(A) certifying that such Borrower has examined such Disclosure Documents
specified by Lender and that each such Disclosure Document, as it relates to
each Borrower, each Borrower’s Affiliates, each of the Properties, Operating
Lessee, the Managers and all other aspects of the Loan, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in light of the circumstances under which
they were made, not misleading, (B) indemnifying Lender (and for purposes of
this Section 9.2, Lender hereunder shall include its officers and directors),
the Affiliate of UBS Real Estate Investments Inc. (“UBS”) that has filed the
registration statement relating to the Securitization (the “Registration
Statement”), each of its directors, each of its
Pool 1

93



--------------------------------------------------------------------------------



 



officers who have signed the Registration Statement and each Person that
controls the Affiliate within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “UBS Group”), and UBS, and any
other placement agent or underwriter with respect to the Securitization, each of
their respective directors and each Person who controls UBS or any other
placement agent or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Underwriter
Group”) for any losses, claims, damages or liabilities (collectively, the
“Liabilities”) to which Lender, the UBS Group or the Underwriter Group may
become subject insofar as the Liabilities arise out of, or are based upon, any
untrue statement or alleged untrue statement of any material fact contained in
such sections or arise out of, or are based upon, the omission or alleged
omission to state therein a material fact required to be stated in such sections
or necessary in order to make the statements in such sections, in light of the
circumstances under which they were made, not misleading, and (C) agreeing to
reimburse Lender, the UBS Group and/or the Underwriter Group for any legal or
other expenses reasonably incurred by Lender, the UBS Group and/or the
Underwriter Group in connection with investigating or defending the Liabilities;
provided, however, that Borrowers will be liable in any such case under clauses
(B) or (C) above only to the extent that any such Liability arises out of, or is
based upon, any such untrue statement or omission made therein in reliance upon,
and in conformity with, information furnished to Lender by or on behalf of
Borrowers in connection with the preparation of the Disclosure Document or in
connection with the underwriting or closing of the Loan, including, without
limitation, financial statements of Borrowers, operating statements and rent
rolls with respect to each of the Properties, which relates to Borrowers, the
Properties, Operating Lessee, the Managers or any other aspect of the Loan. This
indemnity agreement will be in addition to any liability that Borrowers may
otherwise have.
          (c) In connection with any Exchange Act Filing, each Borrower shall
(i) indemnify Lender, the UBS Group and the Underwriter Group for Liabilities to
which Lender, the UBS Group and/or the Underwriter Group may become subject
insofar as the Liabilities arise out of, or are based upon, the omission or
alleged omission to state in the Disclosure Document a material fact required to
be stated in the Disclosure Document in order to make the statements in the
Disclosure Document, in light of the circumstances under which they were made,
not misleading, and (ii) reimburse Lender, the UBS Group and/or the Underwriter
Group for any legal or other expenses reasonably incurred by Lender, the UBS
Group and/or the Underwriter Group in connection with defending or investigating
the Liabilities; provided, however, that Borrowers will be liable in any such
case under clauses (i) or (ii) above only to the extent that any such Liability
arises out of or is based upon any such untrue statement or omission made
therein in reliance upon and in conformity with information furnished to Lender
by or on behalf of Borrowers in connection with the preparation of the
Disclosure Document or in connection with the underwriting or closing of the
Loan, including, without limitation, financial statements of Borrowers,
operating statements and rent rolls with respect to each of the Properties.
          (d) Promptly after receipt by an indemnified party under this
Section 9.2 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 9.2, notify the indemnifying party in writing of the
commencement thereof, but the omission to so notify the
Pool 1

94



--------------------------------------------------------------------------------



 



indemnifying party will not relieve the indemnifying party from any liability
which the indemnifying party may have to any indemnified party hereunder except
to the extent that failure to notify causes prejudice to the indemnifying party.
In the event that any action is brought against any indemnified party, and it
notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled, jointly with any other indemnifying party, to
participate therein and, to the extent that it (or they) may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
satisfactory to such indemnified party. After notice from the indemnifying party
to such indemnified party under this Section 9.2, such indemnified party shall
pay for any legal or other expenses subsequently incurred by such indemnified
party in connection with the defense thereof other than reasonable costs of
investigation; provided, however, that if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party, the indemnified
party or parties shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party at the cost of the indemnifying party. The
indemnifying party shall not be liable for the expenses of more than one
separate counsel unless an indemnified party shall have reasonably concluded
that there may be legal defenses available to it that are different from or
additional to those available to the indemnifying party.
          (e) In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Section 9.2(b) or
Section 9.2(c) is for any reason held to be unenforceable as to an indemnified
party in respect of any Liabilities (or action in respect thereof) referred to
therein which would otherwise be indemnifiable under Section 9.2(b) or
Section 9.2(c), the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such Liabilities (or action in
respect thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) UBS’s and each Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances. Lender and
Borrowers hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.
          (f) The liabilities and obligations of both Borrowers and Lender under
this Section 9.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Obligations.
     9.3 Intentionally Deleted.
     9.4 Severance Documentation. Lender shall have the right, at any time
(whether prior to or after any sale, participation or Securitization of all or
any portion of the Loan), to modify the Loan in order to create one or more
senior and subordinate notes (i.e., an A/B or
Pool 1

95



--------------------------------------------------------------------------------



 



A/B/C structure) and/or one or more additional components of the Note or Notes,
reduce the number of components of the Note or Notes, revise the interest rate
for each component, reallocate the principal balances of the Notes and/or the
components, increase or decrease the monthly debt service payments for each
component or eliminate the component structure and/or the multiple note
structure of the Loan (including the elimination of the related allocations of
principal and interest payments), provided that the Outstanding Principal
Balance of all components immediately after the effective date of such
modification equals the Outstanding Principal Balance immediately prior to such
modification and the weighted average of the interest rates for all components
immediately after the effective date of such modification equals the interest
rate of the original Note immediately prior to such modification. At Lender’s
election, each note comprising the Loan may be subject to one or more
Securitizations. Lender shall have the right to modify the Note and/or Notes and
any components in accordance with this Section 9.4 and, provided that such
modification shall comply with the terms of this Section 9.4, it shall become
immediately effective. If requested by Lender, Borrowers shall promptly execute
an amendment to the Loan Documents to evidence any such modification; provided
that Borrowers shall not be required to modify or amend any Loan Document if
such modification or amendment would (A) change the interest rate, the stated
maturity or the amortization of principal as set forth herein or in the Note, or
(B) modify or amend any other material term of the Loan adverse to Borrowers.
Borrower shall not be required to pay any costs or expenses incurred by Lender
in connection with any modification of the Loan pursuant to this Section 9.4.
ARTICLE 10
DEFAULTS
     10.1 Events of Default.
          (a) Each of the following events shall constitute an event of default
hereunder (each, an “Event of Default”):
               (i) if any monthly installment of principal and/or interest due
under the Note or any payment of Reserve Funds due under this Agreement or the
payment of the Obligations due on the Maturity Date is not paid when due
(subject, after the occurrence of a Sweep Event, to Section 6.7.2 hereof);
               (ii) if any other portion of the Obligations (other than as set
forth in the foregoing clause (i)) is not paid when due and such non-payment
continues for five (5) days following written notice to Borrowers that the same
is due and payable;
               (iii) if any of the Taxes or Other Charges are not paid prior to
becoming delinquent (provided that it shall not be an Event of Default if there
are sufficient funds in the Tax Account to pay such amounts when due, no other
Event of Default is then continuing and Servicer fails to make such payment in
violation of this Agreement);
               (iv) if (A) within sixty (60) days after the effective date of
any renewal Policies, certified copies of such Policies or true and correct
specimens of such Policies
Pool 1

96



--------------------------------------------------------------------------------



 



are not delivered to Lender in accordance with the terms and conditions hereof
and such failure continues for thirty (30) days after written notice from
Lender, or (B) not less than ten (10) days prior to the expiration of any
Policy, a certificate of insurance in form and substance reasonably acceptable
to Lender evidencing the renewal of such Policy and describing the coverage
provided by such Policy is not delivered to Lender in accordance with the terms
and conditions hereof, or (C) the Policies are not kept in full force and effect
in accordance with the terms and conditions hereof;
               (v) subject to the provisions of Section 8.1 and Section 8.2, if
any Borrower or Operating Lessee breaches or permits or suffers a breach of the
provisions of Section 4.2.1;
               (vi) if any representation or warranty made by any Borrower or
any Guarantor herein or in any other Loan Document, or in any report,
certificate, financial statement or other instrument, agreement or document
furnished to Lender, shall have been false or misleading in any material respect
as of the date such representation or warranty was made;
               (vii) if any Borrower, SPE Party, the sole member of SPE Party,
Operating Lessee or any Guarantor shall make an assignment for the benefit of
creditors;
               (viii) if a receiver, liquidator or trustee shall be appointed
for any Borrower, SPE Party, the sole member of SPE Party, Operating Lessee or
any Guarantor or if any Borrower, SPE Party, the sole member of SPE Party,
Operating Lessee or any Guarantor shall be adjudicated a bankrupt or insolvent,
or if any petition for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law, shall be filed by
or against, consented to, or acquiesced in by, any Borrower, SPE Party, the sole
member of SPE Party, Operating Lessee or any Guarantor, or if any proceeding for
the dissolution or liquidation of any Borrower, SPE Party, the sole member of
SPE Party, Operating Lessee or any Guarantor shall be instituted; provided,
however, that if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by such Borrower, SPE Party, the sole member of
SPE Party, Operating Lessee or such Guarantor, as the case may be, the same
shall constitute an Event of Default only upon the same not being discharged,
stayed or dismissed within thirty (30) days following its filing;
               (ix) if any Borrower attempts to assign its rights under this
Agreement or any of the other Loan Documents or any interest herein or therein
in contravention of the Loan Documents;
               (x) if any of the assumptions contained in the Insolvency
Opinion, or in any other non-consolidation opinion delivered to Lender in
connection with the Loan, or in any other non-consolidation opinion delivered
subsequent to the closing of the Loan, is or shall become untrue in any material
respect;
Pool 1

97



--------------------------------------------------------------------------------



 



               (xi) if any Borrower, SPE Party or Operating Lessee breaches any
representation, warranty or covenant contained in Section 3.1.24 or
Section 3.1.43 hereof;
               (xii) if any Borrower shall be in default under any mortgage,
deed of trust, security deed or security agreement covering any part of any
Property, whether it be superior or junior in Lien to any Mortgage;
               (xiii) subject to Borrowers’ right to contest as provided in
Section 3.6 of the Mortgages, if any of the Properties becomes subject to any
mechanic’s, materialman’s or other Lien and the same is not released and
discharged of record within ten (10) days after the filing thereof, except a
Lien for Taxes not then due and payable;
               (xiv) except as permitted in Section 4.1.11 hereof, the
alteration, improvement, demolition or removal of any of the Improvements
without the prior written consent of Lender;
               (xv) if there shall be a material default by any Borrower or
Operating Lessee under any Management Agreement or if, without Lender’s prior
written consent, (i) any Management Agreement is terminated prior to the
expiration of its term unless such termination is expressly permitted or
required under the terms of the Loan Documents, (ii) the ownership, management
or control of any Manager that is an Affiliate of any Borrower is transferred,
or (iii) there is a material change in any Management Agreement;
               (xvi) if any Borrower or Operating Lessee ceases to continuously
operate the Property owned by such Borrower or any material portion thereof as a
hotel for any reason whatsoever (other than temporary cessation in connection
with any repair or renovation thereof undertaken with the consent of Lender);
               (xvii) if any Borrower shall continue to be in Default under any
of the other terms, covenants or conditions of this Agreement not specified in
subsections (i) through (xvi) above, and such Default shall continue for ten
(10) days after notice to Borrowers from Lender, in the case of any such Default
which can be cured by the payment of a sum of money, or for thirty (30) days
after notice to Borrowers from Lender in the case of any other such Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-day period, and provided further that
such Borrower shall have commenced to cure such Default within such 30-day
period and shall thereafter diligently and expeditiously proceed to cure the
same, such 30-day period shall be extended for such time as is reasonably
necessary for such Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days;
               (xviii) if any Borrower, Operating Lessee, SPE Party, any
Guarantor or any Person owning a direct or indirect ownership interest in any
Borrower, Operating Lessee or SPE Party (other than any shareholder of any Key
Principal holding less than twenty percent (20%) of the issued and outstanding
stock of such Key Principal who is
Pool 1

98



--------------------------------------------------------------------------------



 



not an Affiliate of any Borrower and is not an officer, director or other Person
involved in the management and day to day operation of such Key Principal) shall
be convicted of a Patriot Act Offense by a court of competent jurisdiction, and
with respect to the conviction of any shareholder of any Key Principal of a
Patriot Act Offense, such event could in Lender’s reasonably determination have
an adverse effect on the Loan or subject Lender to any penalty, sanction,
inquiry or liability;
               (xix) if any Borrower, Operating Lessee or any Guarantor breaches
the negative covenant contained in Section 4.2.15 hereof;
               (xx) without limiting, modifying or affecting any other Event of
Default enumerated in this Section, if any Borrower or Operating Lessee acts or
neglects to act in such a manner as to be considered a monetary default or a
material non-monetary default as to the applicable Property under any Operating
Lease and such default is not cured within any applicable cure period set forth
in such Operating Lease (with, in the case where a cure period commences upon
the giving of a notice of default, such notice of default having been deemed
given upon the occurrence of such default);
               (xxi) if, without Lender’s prior written consent, there is any
material change in any Franchise Agreement (or any successor franchise
agreement) or in any Operating Lease;
               (xxii) if a default has occurred and continues beyond any
applicable cure period under any Franchise Agreement (or any successor franchise
agreement) if such default permits the Franchisor thereunder to terminate or
cancel such Franchise Agreement (or any successor franchise agreement);
               (xxiii) if any Franchise Agreement shall expire or terminate and,
within one (1) year after such expiration or termination, the applicable
Borrower or Operating Lessee shall not have provided evidence satisfactory to
Lender, in its sole discretion, of (A) the renewal of such Franchise Agreement
on substantially the same terms as the expired Franchise Agreement or (B) the
replacement of such Franchise Agreement in accordance with the terms of this
Agreement by a new franchise agreement with a comparable franchisor, and on
terms, satisfactory to Lender in its reasonable discretion; or
               (xxiv) if there shall be a default under any of the other Loan
Documents beyond any applicable cure periods contained in such Loan Documents,
whether as to any Borrower, Operating Lessee, any Guarantor or any of the
Properties, or if any other such event shall occur or condition shall exist, if
the effect of such event or condition is to accelerate the maturity of any
portion of the Obligations or to permit Lender to accelerate the maturity of all
or any portion of the Obligations.
          (b) Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vii), (viii) or (ix) above) and at any time
thereafter, Lender may, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other
Pool 1

99



--------------------------------------------------------------------------------



 



Loan Documents or at law or in equity, take such action, without notice or
demand, that Lender deems advisable to protect and enforce its rights against
Borrowers and in and to all or any portion of the Properties, including
declaring the Obligations to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrowers and all or any portion of the Properties, including
all rights or remedies available at law or in equity; and upon the occurrence of
any Event of Default described in clauses (vii), (viii) or (ix) above, the
Obligations of Borrowers hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and each Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
     10.2 Remedies.
          (a) Upon the occurrence of an Event of Default, all or any one or more
of the rights, powers, privileges and other remedies available to Lender against
Borrowers under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrowers or at law or in equity may be
exercised by Lender at any time and from time to time, whether or not all or any
of the Obligations shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any portion of the Properties. Any such actions taken by
Lender shall be cumulative and concurrent and may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law, equity or contract or as set forth herein or in the
other Loan Documents. Without limiting the generality of the foregoing, if an
Event of Default is continuing (i) Lender shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
the Mortgages have been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Obligations or the Obligations have been paid in full.
          (b) Upon the occurrence of an Event of Default, Lender shall have the
right from time to time to partially foreclose any Mortgage or to foreclosure
one or more but less than all of the Mortgages in any manner and for any amounts
secured by the Mortgages then due and payable as determined by Lender in its
sole discretion, including the following circumstances: (i) in the event
Borrowers default beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose any
Mortgage one or more but less than all of the Mortgages to recover such
delinquent payments, or (ii) in the event Lender elects to accelerate less than
the entire Outstanding Principal Balance, Lender may foreclose any Mortgage one
or more but less than all of the Mortgages to recover so much of the principal
balance of the Loan as Lender may accelerate and such other sums secured by the
Mortgages as Lender may elect. Notwithstanding one or more partial foreclosures,
the
Pool 1

100



--------------------------------------------------------------------------------



 



Properties shall remain subject to the Mortgages to secure payment of the sums
secured by the Mortgages and not previously recovered.
          (c) Lender shall have the right from time to time to sever the Note
and the other Loan Documents into one or more separate notes, mortgages and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Each Borrower shall
execute and deliver to Lender from time to time, promptly after the request of
Lender, a severance agreement and such other documents as Lender shall request
in order to effect the severance described in the preceding sentence, all in
form and substance reasonably satisfactory to Lender. Each Borrower hereby
absolutely and irrevocably appoints Lender as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect the aforesaid severance, each
Borrower ratifying all that its said attorney shall do by virtue thereof;
provided, however, that Lender shall not make or execute any such documents
under such power until three (3) days after notice has been given to Borrowers
by Lender of Lender’s intent to exercise its rights under such power. Except as
may be required in connection with a Securitization pursuant to Section 9.1
hereof, (i) Borrowers shall not be obligated to pay any costs or expenses
incurred in connection with the preparation, execution, recording or filing of
the Severed Loan Documents, and (ii) the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents.
          (d) Any amounts recovered from the Properties or any other collateral
for the Loan after the occurrence of an Event of Default may be applied by
Lender toward the payment of any interest and/or principal of the Loan and/or
any other amounts due under the Loan Documents, in such order, priority and
proportions as Lender in its sole discretion shall determine.
     10.3 Lender’s Right to Perform. If Borrowers or Operating Lessee fail to
perform any covenant or obligation contained herein and such failure shall
continue for a period of ten (10) Business Days after Borrowers’ receipt of
written notice thereof from Lender, without in any way limiting Lender’s right
to exercise any of its rights, powers or remedies as provided hereunder, or
under any of the other Loan Documents, Lender may, but shall have no obligation
to, perform, or cause the performance of, such covenant or obligation, and all
costs, expenses, liabilities, penalties and fines of Lender incurred or paid in
connection therewith shall be payable by Borrowers to Lender upon demand and if
not paid shall be added to the Obligations (and to the extent permitted under
applicable laws, secured by the Mortgages and the other Loan Documents) and
shall bear interest thereafter at the Default Rate. Notwithstanding the
foregoing, Lender shall have no obligation to send notice to any Borrower of any
such failure.
     10.4 Remedies Cumulative. The rights, powers and remedies of Lender under
this Agreement shall be cumulative and not exclusive of any other right, power
or remedy which Lender may have against any Borrower pursuant to this Agreement
or the other Loan Documents, or existing at law or in equity or otherwise.
Lender’s rights, powers and remedies may be pursued singly, concurrently or
otherwise, at such time and in such order as Lender may determine in Lender’s
sole discretion. No delay or omission to exercise any remedy, right or
Pool 1

101



--------------------------------------------------------------------------------



 



power accruing upon the occurrence of an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
any Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by any Borrower or to impair any remedy, right or power
consequent thereon.
ARTICLE 11
MISCELLANEOUS
     11.1 Successors and Assigns. All covenants, promises and agreements in this
Agreement, by or on behalf of Borrowers, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.
     11.2 Lender’s Discretion.
          (a) Whenever pursuant to this Agreement Lender exercises any right
given to it to approve or disapprove any matter, or any arrangement or term is
to be satisfactory to Lender, the decision of Lender to approve or disapprove
such matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the decision of Lender to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, based upon Lender’s determination of Rating
Agency criteria, shall be substituted therefor.
          (b) Lender may, in Lender’s sole and absolute discretion, accept or
reject any proposed cure of an Event of Default. In no event shall any provision
of this Agreement or any of the other Loan Documents that provides that Lender
shall have certain rights and/or remedies only during the continuance of an
Event of Default be construed so as to require Lender to accept a cure of any
such Event of Default. Unless and until Lender expressly accepts any proposed
cure of an Event of Default in writing, such Event of Default shall be deemed to
be continuing for purposes of this Agreement and the other Loan Documents.
     11.3 Governing Law.
          (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WERE NEGOTIATED IN THE
STATE OF NEW YORK, AND MADE BY LENDER AND ACCEPTED BY EACH BORROWER IN THE STATE
OF NEW YORK, AND THE PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE
Pool 1

102



--------------------------------------------------------------------------------



 



OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.
          (b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY
BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY AND
STATE OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH
BORROWER DOES HEREBY DESIGNATE AND APPOINT:
Moses & Singer LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174-1299
Attention: Mitchell D. Bernstein, Esq.
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH BORROWER AGREES THAT
SERVICE OF PROCESS UPON SAID AUTHORIZED AGENT AT SAID ADDRESS AND WRITTEN NOTICE
OF SAID SERVICE MAILED OR DELIVERED TO EACH BORROWER IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON EACH
BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
Pool 1

103



--------------------------------------------------------------------------------



 



ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE
RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY BORROWER IN ANY
OTHER JURISDICTION.
     11.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party or parties against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on any Borrower, shall entitle any Borrower to any other or
future notice or demand in the same, similar or other circumstances.
     11.5 Delay Not a Waiver. Neither any failure nor any delay on the part of
Lender in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder or
under any other Loan Document, shall operate as or constitute a waiver thereof,
nor shall a single or partial exercise thereof preclude any other future
exercise, or the exercise of any other right, power, remedy or privilege. In
particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement or any other Loan Document,
Lender shall not be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount. Lender shall have the right to waive or reduce any time
periods that Lender is entitled to under the Loan Documents in its sole and
absolute discretion.
     11.6 Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and shall be sent by telefax (with
answer back acknowledged) or by registered or certified mail, postage prepaid,
return receipt requested, or delivered by hand or by reputable overnight
courier, addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 11.6. Any Notice shall be deemed
to have been received: (a) three (3) days after the date such Notice is mailed,
(b) on the date of sending by telefax if sent during business hours on a
Business Day (otherwise on the next Business Day), (c) on the date of delivery
by hand if delivered during business hours on a Business Day (otherwise on the
next Business Day), and (d) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:
Pool 1

104



--------------------------------------------------------------------------------



 



         
 
  If to Lender:   UBS Real Estate Investments Inc.
 
      1285 Avenue of the Americas, 11th Floor
 
      New York, New York 10019
 
      Re: UBS/Ashford (Pool 1)
 
      Attention: Robert Pettinato
 
      Facsimile No. (212) 713-4631
 
       
 
  with a copy to:   UBS Real Estate Investments Inc.
 
      1285 Avenue of the Americas, 11th Floor
 
      New York, New York 10019
 
      Re: UBS/Ashford (Pool 1)
 
      Attention: Tessa L. Peters, Esq.
 
      Facsimile No. (212) 713-1153
 
       
 
  and with a copy to:   Brown Raysman Millstein Felder & Steiner LLP
 
      900 Third Avenue
 
      New York, New York 10022
 
      Re: UBS/Ashford (Pool 1)
 
      Attention: Jeffrey B. Steiner, Esq.
 
      Facsimile No. (212) 895-2900
 
       
 
  and with a copy to   Wachovia Bank, National Association
 
  Servicer:   P.O. Box 563956
 
      Charlotte, North Carolina 28256
 
      Attention: Venus Craig
 
      Facsimile No.: (704) 714-0042
 
      Re: UBS/Ashford (Pool 1)
 
      (or any successor servicer of the Loan)
 
       
 
  If to Borrowers:   14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attention: David A. Brooks Facsimile No.: (972) 490-9605
 
       
 
  with a copy to:   Andrews Kurth LLP
 
      1717 Main Street, Suite 3700
 
      Dallas, Texas 75201
 
      Attention: Brigitte Gawenda Kimichik, Esq.
 
      Facsimile No.: (214) 659-4777

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 11.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
Pool 1

105



--------------------------------------------------------------------------------



 



delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrowers shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.
     11.7 Trial by Jury. EACH BORROWER AND LENDER EACH HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH BORROWER AND LENDER AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER.
     11.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
     11.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     11.10 Preferences. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by any Borrower to any portion
of the Obligations of Borrowers hereunder. To the extent any Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect as if such payment or proceeds had not been received by Lender
until the same is indefeasibly paid in full.
     11.11 Waiver of Notice. No Borrower shall be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrowers and except with respect to matters for
which Borrowers are not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Each Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrowers.
Pool 1

106



--------------------------------------------------------------------------------



 



     11.12 Remedies of Borrowers. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where, by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, neither Lender nor its agents shall be liable for any
monetary damages and Borrowers’ sole remedy shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.
     11.13 Expenses; Indemnity.
          (a) Borrowers shall pay or, if Borrowers fail to pay, reimburse Lender
upon receipt of notice from Lender, for all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by Lender in connection with (i) each Borrower’s ongoing performance of
and compliance with such Borrower’s agreements and covenants contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date, including confirming compliance with environmental
and insurance requirements, except to the extent that it is expressly provided
herein that Lender shall pay such costs and expenses; (ii) Lender’s ongoing
performance of and compliance with all agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, except to the extent that it is expressly
provided herein that Lender shall pay such costs and expenses; (iii) the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by any
Borrower; (iv) the filing and recording fees and expenses, title insurance
premiums and reasonable fees and expenses of counsel for providing to Lender all
required legal opinions, and other similar expenses incurred in creating and
perfecting the Liens in favor of Lender pursuant to this Agreement and the other
Loan Documents; (v) enforcing or preserving any rights, in response to third
party claims or the prosecuting or defending of any action or proceeding or
other litigation, in each case against, under or affecting any Borrower, this
Agreement, the other Loan Documents, any Property or any other security given
for the Loan; and (vi) enforcing any Obligations of or collecting any payments
due from Borrowers under this Agreement, the other Loan Documents or with
respect to the Properties or in connection with any refinancing or restructuring
of the credit arrangements provided under this Agreement in the nature of a
“work-out” or of any insolvency or bankruptcy proceedings; provided, however,
that Borrowers shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the active gross negligence,
illegal acts, fraud or willful misconduct of Lender. Any costs due and payable
to Lender may be paid, at Lender’s election in its sole discretion, from any
amounts in the Deposit Account.
          (b) Borrowers shall indemnify, defend and hold harmless Lender from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Pool 1

107



--------------------------------------------------------------------------------



 



Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by any Borrower of its Obligations under, or any material
misrepresentation by any Borrower contained in, this Agreement or the other Loan
Documents, (ii) the use or intended use of the proceeds of the Loan, (iii) any
information provided by or on behalf of any Borrower, or contained in any
documentation approved by any Borrower; (iv) ownership of any Mortgage, any
Property or any interest therein, or receipt of any Rents; (v) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about any Property or on the adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (vi) any use, nonuse or condition in,
on or about any Property or on adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (vii) performance of any labor or
services or the furnishing of any materials or other property in respect of any
Property; (viii) any failure of any Property to comply with any Legal
Requirement; (ix) any claim by brokers, finders or similar persons claiming to
be entitled to a commission in connection with any Lease or other transaction
involving any Property or any part thereof, or any liability asserted against
Lender with respect thereto; (x) the claims of any tenant of any portion of any
Property or any Person acting through or under any tenant or otherwise arising
under or as a consequence of any Lease; (xi) any and all lawful action that may
be taken by Lender in connection with the enforcement of the provisions of this
Agreement, any Mortgage, the Note or any of the other Loan Documents, whether or
not suit is filed in connection with same, or in connection with any Borrower,
Operating Lessee, any guarantor or indemnitor and/or any partner, member, joint
venturer or shareholder thereof becoming a party of a voluntary or involuntary
federal or state bankruptcy, insolvency or similar proceeding; (xii) any tax on
the making and/or recording of any Mortgage, the Note or any of the other Loan
Documents; and (xiii) a default under Section 4.1.13 of this Agreement
(collectively, the “Indemnified Liabilities”); provided, however, that Borrowers
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrowers shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.
     11.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
     11.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which any Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by any Borrower in any action or proceeding brought by
any such assignee upon such documents and any such right to interpose or assert
any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by Borrowers.
Pool 1

108



--------------------------------------------------------------------------------



 



     11.16 No Joint Venture or Partnership; No Third Party Beneficiaries.
          (a) Each Borrower and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrowers and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common or joint tenancy relationship between any
Borrower and Lender or to grant Lender any interest in the Properties other than
that of mortgagee, beneficiary or lender.
          (b) This Agreement and the other Loan Documents are solely for the
benefit of Lender and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender any right to
insist upon or to enforce the performance or observance of any of the
Obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan (and disburse Reserve Funds) hereunder are imposed
solely and exclusively for the benefit of Lender and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that Lender will refuse to make the Loan (or make
any disbursement of Reserve Funds) in the absence of strict compliance with any
or all thereof and no other Person shall under any circumstances be deemed to be
a beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lender if, in Lender’s sole discretion, Lender deems it
advisable or desirable to do so.
     11.17 Publicity. All news releases, publicity or advertising by Borrowers
or their Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, UBS or any of their affiliates shall be subject to the prior written
approval of Lender.
     11.18 Cross-Collateralization; Waiver of Marshalling of Assets.
          (a) Each Borrower acknowledges that Lender has made the Loan to
Borrowers upon the security of their collective interests in the Properties and
in reliance upon the aggregate of all of the Properties taken together being of
greater value as collateral security than the sum of each individual Property
taken separately.
          (b) To the fullest extent permitted by law, each Borrower, for itself
and its successors and assigns, waives all rights to a marshalling of the assets
of such Borrower, such Borrower’s members or partners, as applicable, and others
with interests in such Borrower, and of the Property owned by such Borrower, and
shall not assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property owned by such Borrower for the collection of the Obligations
without any prior or different resort for collection, or of the right of Lender
to the payment of the Obligations out of the net proceeds of the Property owned
by such Borrower in preference to every other claimant whatsoever.
     11.19 Waiver of Offsets/Defenses/Counterclaims. Borrowers hereby waive the
right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding
Pool 1

109



--------------------------------------------------------------------------------



 



brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents. No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments that Borrowers are obligated to
make under any of the Loan Documents.
     11.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that no Loan
Document shall be subject to the principle of construing its meaning against the
party which drafted the same. Each Borrower acknowledges that, with respect to
the Loan, such Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in any Borrower, and each Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Each Borrower acknowledges that Lender engages in the business of
real estate financings and other real estate transactions and investments that
may be viewed as adverse to or competitive with the business of such Borrower or
its Affiliates.
     11.21 Brokers and Financial Advisors. Each Borrower hereby represents to
Lender that (a) such Borrower has not dealt with any financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the Loan; (b) in the event any Borrower has engaged any financial advisor,
broker, underwriter, placement agent, agent or finder, such Borrower agrees to
pay any and all amounts, including all commissions and other similar fees, owing
to said Person; and (c) each Borrower agrees to indemnify, defend and hold
Lender harmless from and against any and all costs and expenses of any kind
(including, without limitation, attorneys’ fees and expenses) incurred by Lender
as a result of a breach of any of the foregoing. Each Borrower acknowledges that
Lender may pay additional compensation, fees or other payments (“Fees”) to
brokers, finders, correspondents or other parties (collectively,
“Correspondent”) related to the origination, sale and/or securitization of the
Loan, in addition to any other Fees which may be paid by such Borrower directly
to Correspondent. Such Fees may include direct, one-time payments, payments
based on volume of originated loans, profit-sharing payments, and/or an ongoing
financial interest in the Loan. In addition, a Correspondent may act as a
sub-servicer for the Loan and receive additional fees relating to that activity.
Each Borrower consents to a Correspondent being paid such Fees and acting as
sub-servicer for the Loan. Each Borrower acknowledges and agrees that such
Borrower is a sophisticated entity capable of evaluating these and other
circumstances relevant to obtaining financing in the form of the Loan. Each
Borrower acknowledges and agrees that Lender is not responsible for any
recommendation, services (sub-servicing or otherwise) or advice given to such
Borrower by any Correspondent and that no fiduciary or other special
relationship exists or shall exist between
Pool 1

110



--------------------------------------------------------------------------------



 



them. The provisions of this Section 11.21 shall survive the expiration and
termination of this Agreement and the payment of the Obligations.
     11.22 Exculpation.
          (a) Subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrowers to perform and observe the Obligations
contained in the Note, this Agreement, the Mortgages or the other Loan Documents
by any action or proceeding wherein a money judgment shall be sought against any
Borrower, except that Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest in all or any portion of any of
the Properties, the Gross Revenue or any other collateral given to Lender
pursuant to the Loan Documents; provided, however, that, except as specifically
provided herein, any judgment in any such action or proceeding shall be
enforceable against Borrowers only to the extent of each Borrower’s interest in
the Properties, in the Gross Revenue and in any other collateral given to
Lender, and Lender, by accepting the Note, this Agreement, the Mortgages and the
other Loan Documents, shall not sue for, seek or demand any deficiency judgment
against any Borrower in any such action or proceeding under or by reason of or
under or in connection with the Note, this Agreement, the Mortgages or the other
Loan Documents. The provisions of this Section shall not, however,
(1) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (2) impair the right of Lender to name any
Borrower as a party defendant in any action or suit for foreclosure and sale
under any Mortgage; (3) affect the validity or enforceability of any of the Loan
Documents or any guaranty made in connection with the Loan or any of the rights
and remedies of Lender thereunder; (4) impair the right of Lender to obtain the
appointment of a receiver; (5) impair the enforcement of any Assignment of
Leases; (6) constitute a prohibition against Lender to seek a deficiency
judgment against any Borrower in order to fully realize the security granted by
the Mortgages or to commence any other appropriate action or proceeding in order
for Lender to exercise its remedies against all or any portion of the
Properties; or (7) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrowers, by money judgment or otherwise, to the
extent of any loss, damage (including, without limitation, those resulting from
the diminution in value of any Property), cost, expense (including, without
limitation, attorneys’ fees and costs), liability, claim, obligation, cause of
action, suit, demand and judgment, of any nature or description whatsoever,
which may at any time be imposed upon, incurred by or awarded against Lender as
a result of or arising from the following:
          (i) fraud or material misrepresentation by or on behalf of any
Borrower, Operating Lessee or any Guarantor or any of their respective agents or
representatives in connection with the Loan, including, without limitation, by
reason of any claim under the Racketeer Influenced and Corrupt Organizations Act
(“RICO”) and including, without limitation, any misrepresentation by any
Borrower pursuant to any of the Loan Documents or otherwise to induce Lender to
make the Loan, or any advance thereof, or to release monies from any account
held by Lender (including any reserve or escrow) or to take other action with
respect to any of the collateral for the Loan;
Pool 1

111



--------------------------------------------------------------------------------



 



          (ii) the gross negligence or willful misconduct by or on behalf of any
Borrower, Operating Lessee or any Guarantor or any of their respective
authorized agents or representatives in connection with the Loan;
          (iii) the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in any other Loan
Document concerning environmental laws, hazardous substances and/or asbestos and
any indemnification of Lender with respect thereto in any document;
          (iv) wrongful removal or destruction of any portion of any Property
after the occurrence of an Event of Default;
          (v) any intentional, physical waste of any Property resulting from the
action or inaction of any Borrower, Operating Lessee or any Manager which
adversely affects the value of such Property;
          (vi) any Legal Requirement (including RICO) resulting in the
forfeiture by any Borrower of its Property, or any portion thereof, because of
the conduct or purported conduct of criminal activity by any Borrower, Operating
Lessee or any Guarantor or any of their respective agents or representatives in
connection therewith;
          (vii) the misappropriation or conversion by or on behalf of any
Borrower or Operating Lessee of (A) any Insurance Proceeds paid by reason of any
loss, damage or destruction to any Property, (B) any Awards or other amounts
received in connection with the Condemnation of all or a portion of any
Property, or (C) any Gross Revenues (including Rents, security deposits, advance
deposits or any other deposits);
          (viii) failure to pay charges for labor or materials or other charges
that create Liens on any portion of any Property, to the extent (A) such Liens
are not bonded over or discharged in accordance with Section 3.6 of the
applicable Mortgage and (B) Gross Revenue is sufficient for the payment of the
same;
          (ix) any security deposits, advance deposits or any other deposits
collected with respect to the Properties which are not delivered to Lender in
accordance with the provisions of the Loan Documents;
          (x) failure to pay Taxes to the extent Gross Revenue is sufficient for
the payment of the same;
          (xi) failure to obtain and maintain the fully paid for Policies in
accordance with Section 5.1.1 hereof;
          (xii) Borrowers’ indemnification of Lender set forth in Section 9.2
hereof;
          (xiii) any delay in Lender’s right, or inability of Lender, upon the
occurrence of an Event of Default to foreclose upon any Property or other
collateral for
Pool 1

112



--------------------------------------------------------------------------------



 



the Loan, obtain a receiver for any Property or otherwise exercise any of its
remedies or rights under the Loan Documents, which delay or inability would not
have occurred but for the interference by any Borrower, Operating Lessee or any
of their Affiliates with Lender’s rights under the Loan Documents;
          (xiv) any Borrower or Operating Lessee fails to permit on-site
inspections of any Property or fails to provide financial information as
required by, and in accordance with the terms and provisions of, this Agreement
and the Mortgages;
          (xv) the failure of any Borrower to maintain its status as a single
purpose entity prior to the Closing Date, as required by, and in accordance with
the terms and provisions of, Sections 3.1.24 and 3.1.43 of this Agreement;
          (xvi) the failure by any Borrower, SPE Party or Operating Lessee to
maintain its status as a single purpose entity, as required by, and in
accordance with the terms and provisions of, clauses (c), (e), (g), (h), (i),
(j), (v), (w) and (x) of Section 3.1.24 of this Agreement; and/or
          (xvii) if any Borrower or Operating Lessee initiates any wire transfer
or ACH authorization with respect to any Clearing Account, closes any Clearing
Account or performs any other transaction with respect to any Clearing Account,
or authorizes any Manager or any other Person to do so, or adds the right to do
so under the Clearing Bank’s electronic information reporting system.
          (b) Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, (A) Lender shall not be deemed to
have waived any right which Lender may have under Section 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy Code to file a claim for the
full amount of the Obligations or to require that all collateral shall continue
to secure all of the Obligations owing to Lender in accordance with the Loan
Documents, and (B) the Obligations shall be fully recourse to Borrowers in the
event that: (i) the first full monthly payment of interest under the Note is not
paid when due; (ii) any Borrower, SPE Party or Operating Lessee fails to
maintain its status as a single purpose entity as required by, and in accordance
with the terms and provisions of, this Agreement (except with respect to the
terms and provisions of clauses (c), (e), (g), (h), (i), (j), (v), (w) and (x)
of Section 3.1.24 of this Agreement); (iii) any Borrower fails to obtain
Lender’s prior consent to any subordinate financing or other voluntary Lien
encumbering any Property; (iv) Borrowers fail to obtain Lender’s prior consent
to any Transfer of any Property or any interest therein or any Transfer of any
direct or indirect interest in any Borrower, SPE Party or Operating Lessee, in
any such case as required by the Mortgages or this Agreement; (v) any Borrower,
SPE Party, the sole member of SPE Party, Operating Lessee or any Guarantor files
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (vi) an Affiliate, officer, director or
representative which controls, directly or indirectly, any Borrower, SPE Party,
the sole member of SPE Party, Operating Lessee or any Guarantor files, or joins
in the filing of, an involuntary petition against any Borrower, SPE Party, the
sole member of SPE Party, Operating Lessee or any Guarantor under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or solicits or
causes to be solicited petitioning creditors for any
Pool 1

113



--------------------------------------------------------------------------------



 



involuntary petition against any Borrower, SPE Party, the sole member of SPE
Party, Operating Lessee or any Guarantor from any Person; (vii) any Borrower,
SPE Party, the sole member of SPE Party, Operating Lessee or any Guarantor files
an answer consenting to, or otherwise acquiescing in, or joining in, any
involuntary petition filed against it by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or solicits or
causes to be solicited petitioning creditors for any involuntary petition from
any Person; (viii) any Affiliate, officer, director or representative which
controls any Borrower or Operating Lessee consents to, or acquiesces in, or
joins in, an application for the appointment of a custodian, receiver, trustee
or examiner for any Borrower, Operating Lessee or any portion of any Property;
(ix) any Borrower, SPE Party, the sole member of SPE Party, Operating Lessee or
any Guarantor makes an assignment for the benefit of creditors or admits, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due; or (x) any Guarantor (or any Person comprising any
Guarantor), any Borrower, Operating Lessee or any Affiliate of any of the
foregoing, in connection with any enforcement action or exercise or assertion of
any right or remedy by or on behalf of Lender under or in connection with any
Carveout Guaranty, the Note, the Mortgages or any other Loan Document, seeks a
defense, judicial intervention or injunctive or other equitable relief of any
kind, or asserts in a pleading filed in connection with a judicial proceeding
any defense against Lender or any right in connection with any security for the
Loan, which the court in any such action or proceeding determines is without
merit (in the case of a defense) or is unwarranted (in the case of a request for
judicial intervention or injunctive or other equitable relief).
          (c) Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, if the Franchise Agreement for any
Property is terminated or expires and the applicable Borrower or Operating
Lessee has not entered into a replacement franchise agreement acceptable to
Lender in its sole discretion with a comparable franchisor acceptable to Lender
in its sole discretion prior to or concurrently with such termination or
expiration, then the Obligations shall be fully recourse to Borrowers in an
amount not to exceed the Allocated Loan Amount with respect to such Property,
provided that the Obligations shall cease to be fully recourse to Borrowers as a
result of the operation of this clause (c) at such time as the applicable
Borrower or Operating Lessee has entered into a replacement franchise agreement
acceptable to Lender in its sole discretion with a comparable franchisor
acceptable to Lender in its sole discretion so long as such event occurs prior
to the date that is one (1) year after the termination or expiration of the
aforesaid Franchise Agreement.
     11.23 Prior Agreements. This Agreement and the other Loan Documents contain
the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including the Mortgage Loan
Application Letter dated August 17, 2005 (as amended) between Ashford
Hospitality Trust and Lender, are superseded by the terms of this Agreement and
the other Loan Documents.
     11.24 Servicer. At the option of Lender, the Loan may be serviced by a
servicer (the “Servicer”) selected by Lender in its sole and absolute discretion
and Lender may delegate all or any portion of its responsibilities under this
Agreement and the other Loan Documents to the
Pool 1

114



--------------------------------------------------------------------------------



 



Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and the Servicer. Borrowers shall be responsible for any reasonable
set-up fees or any other initial costs relating to or arising under the
Servicing Agreement.
     11.25 Joint and Several Liability. The representations, covenants,
warranties and obligations of Borrowers hereunder shall be joint and several.
     11.26 Creation of Security Interest. Notwithstanding any other provision
set forth in this Agreement, the Note, the Mortgages or any of the other Loan
Documents, Lender may at any time create a security interest in all or any
portion of its rights under this Agreement, the Note, the Mortgages and any
other Loan Document (including the advances owing to it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.
     11.27 Assignments and Participations.
          (a) Lender may, at its sole cost and expense, assign to one or more
Persons all or a portion of its rights and obligations under this Agreement;
provided, however, that Lender shall not assign any ownership interest in the
Loan and the Loan Documents separate from the obligations of Lender associated
with such ownership interest so assigned.
          (b) Upon such execution and delivery, from and after the effective
date specified in the related assignment and acceptance agreement, the assignee
thereunder shall be a party hereto and shall have the rights and obligations of
Lender hereunder to the extent of its interest in the Loan.
          (c) Lender may, at its sole cost and expense, sell participations to
one or more Persons in or to all or a portion of its rights and obligations
under this Agreement; provided, however, that (i) Lender’s obligations under
this Agreement shall remain unchanged, (ii) Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Lender shall remain the holder of any Note for all purposes of this
Agreement, and (iv) Borrowers shall continue to deal solely and directly with
Lender in connection with Lender’s rights and obligations under and in respect
of this Agreement and the other Loan Documents.
          (d) Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 11.27, disclose to
the assignee or participant or proposed assignees or participants, as the case
may be, any information relating to Borrowers or any of their Affiliates or to
any aspect of the Loan that has been furnished to Lender by or on behalf of any
Borrower or any of its Affiliates.
     11.28 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
Pool 1

115



--------------------------------------------------------------------------------



 



     11.29 Set-Off. In addition to any rights and remedies of Lender provided by
this Agreement and by law, Lender shall have the right in its sole discretion,
without prior notice to Borrowers, any such notice being expressly waived by
each Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrowers hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of any Borrower. Lender agrees
promptly to notify Borrowers after any such set-off and application made by
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
[NO FURTHER TEXT ON THIS PAGE]
Pool 1

116



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to
be duly executed by their duly authorized representatives, all as of the day and
year first above written.

                      LENDER:    
 
                    UBS REAL ESTATE INVESTMENTS INC.,         a Delaware
corporation    
 
                    By:   /s/ Greta Guggenheim                           Name:
Greta Guggenheim             Title: Managing Director    
 
                    By:   /s/ Peter A. Smith                           Name:
Peter A. Smith             Title: Managing Director    
 
                    BORROWERS:    
 
                    ASHFORD DULLES LP,         a Delaware limited partnership  
 
 
                    By:   ASHFORD POOL I GP LLC,             a Delaware limited
liability company,             its general partner    
 
               
 
      By:   /s/ David A. Brooks
 
Name: David A. Brooks    
 
          Title: Vice President    
 
                    ASHFORD SYRACUSE LP,         a Delaware limited partnership
   
 
                    By:   ASHFORD POOL I GP LLC,             a Delaware limited
liability company,             its general partner    
 
               
 
      By:   /s/ David A. Brooks
 
Name: David A. Brooks    
 
          Title: Vice President    

[Signatures Continued on Following Page]
Pool 1

 



--------------------------------------------------------------------------------



 



[Signature Page to Loan Agreement Continued]

                      ASHFORD BUENA VISTA LP,         a Delaware limited
partnership    
 
                    By:   ASHFORD POOL I GP LLC,             a Delaware limited
liability company,             its general partner    
 
               
 
      By:   /s/ David A. Brooks    
 
               
 
          Name: David A. Brooks    
 
          Title: Vice President    
 
                    ASHFORD TERRE HAUTE LP,         a Delaware limited
partnership    
 
                    By:   ASHFORD POOL I GP LLC,             a Delaware limited
liability company,             its general partner    
 
               
 
      By:   /s/ David A. Brooks
 
Name: David A. Brooks    
 
          Title: Vice President    
 
                    ASHFORD BUFORD I LP,         a Delaware limited partnership
   
 
                    By:   ASHFORD POOL I GP LLC,             a Delaware limited
liability company,             its general partner    
 
               
 
      By:   /s/ David A. Brooks
 
Name: David A. Brooks    
 
          Title: Vice President    

[Signatures Continued on Following Page]
Pool 1

 



--------------------------------------------------------------------------------



 



[Signature Page to Loan Agreement Continued]

                      ASHFORD BUFORD II LP,         a Delaware limited
partnership    
 
                    By:   ASHFORD POOL I GP LLC,             a Delaware limited
liability company,             its general partner    
 
               
 
      By:   /s/ David A. Brooks
 
Name: David A. Brooks    
 
          Title: Vice President    
 
                    ASHFORD LOUISVILLE LP,         a Delaware limited
partnership    
 
                    By:   ASHFORD POOL I GP LLC,             a Delaware limited
liability company,             its general partner    
 
               
 
      By:   /s/ David A. Brooks
 
Name: David A. Brooks    
 
          Title: Vice President    
 
                    ASHFORD TIPTON LAKES LP,         a Delaware limited
partnership    
 
                    By:   ASHFORD POOL I GP LLC,             a Delaware limited
liability company,             its general partner    
 
               
 
      By:   /s/ David A. Brooks
 
Name: David A. Brooks    
 
          Title: Vice President    

Pool 1

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS

         
STATE OF NEW YORK
  )  
 
  ) :ss.
COUNTY OF NEW YORK
  )  

     On the                      day of November, in the year 2005, before me,
the undersigned, a Notary Public in and for said State, personally appeared
                                                            , personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

         
 
   
 
Notary Public    
 
       
(NOTARIAL SEAL)
       
 
       
 
  My Commission Expires:    

         
STATE OF NEW YORK
  )  
 
  ) :ss.
COUNTY OF NEW YORK
  )  

     On the                      day of November, in the year 2005, before me,
the undersigned, a Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

         
 
   
 
Notary Public    
 
       
(NOTARIAL SEAL)
       
 
       
 
  My Commission Expires:    

Pool 1

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENTS (Continued)

         
STATE OF NEW YORK
  )  
 
  ):ss.
COUNTY OF NEW YORK
  )  

     On the                      day of November, in the year 2005, before me,
the undersigned, a Notary Public in and for said State, personally appeared
David A. Brooks, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacities, and that by his signatures on the instrument, the individual, or the
persons upon behalf of which the individual acted, executed the instrument.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

         
 
   
 
Notary Public    
 
       
(NOTARIAL SEAL)
       
 
       
 
  My Commission Expires:    

Pool 1

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF BORROWERS
AND THEIR TAX IDENTIFICATION NUMBERS
AND DELAWARE ORGANIZATIONAL ID NUMBERS

                  POOL 1             Delaware Organizational ID    
                    Borrower   Tax ID Number   Number
1.
  Ashford Dulles LP   20-0154942     3683158  
 
               
2.
  Ashford Syracuse LP   20-0255613     3708444  
 
               
3.
  Ashford Buena Vista LP   20-0658561     3758177  
 
               
4.
  Ashford Terre Haute LP   20-1377882     3828867  
 
               
5.
  Ashford Buford I LP   20-1296787     3821269  
 
               
6.
  Ashford Buford II LP   20-1296811     3821273  
 
               
7.
  Ashford Louisville LP   20-1378694     3828876  
 
               
8.
  Ashford Tipton Lakes LP   20-1377901     3828868  

Schedule 1
Pool 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
ALLOCATED LOAN AMOUNTS AND ALTERATION THRESHOLDS

                      POOL 1         Allocated Loan     Borrower   Property Name
and Address   Amount   Alteration Threshold
Ashford Dulles LP
  Embassy Suites — Dulles Airport
13341 Woodland Park Road
Herndon, Virginia 20171
(Fairfax County)   $ 26,000,000     $ 4,000,000  
 
                   
Ashford Syracuse LP
  Embassy Suites — Syracuse
6646 Old Collamer Road
East Syracuse, New York 13057
(Onondaga County)   $ 12,877,000     $ 2,000,000  
 
                   
Ashford Buena Vista LP
  Residence Inn Lake Buena Vista
11450 Marbella Palm Court
Orlando, Florida 32836
(Orange County)   $ 25,065,000     $ 4,000,000  
 
                   
Ashford Terre Haute LP
  Hampton Inn — Terre Haute
3325 US Highway 41 South
Terre Haute, Indiana 47802
(Vigo County)   $ 9,466,000     $ 2,000,000  
 
                   
Ashford Buford I LP
  Hampton Inn — Buford
3240 Buford Drive
Buford, Georgia 30519
(Gwinnett County)   $ 7,970,000     $ 2,000,000  
 
                   
Ashford Buford II LP
  Springhill Suites — Buford
3250 Buford Drive
Buford, Georgia 30519
(Gwinnett County)   $ 8,193,000     $ 2,000,000  
 
                   
Ashford Louisville LP
  Courtyard Louisville
819 Phillips Lane
Louisville, Kentucky 40209
(Jefferson County)   $ 15,010,000     $ 4,000,000  
 
                   
Ashford Tipton Lakes LP
  Courtyard Columbus
3888 Mimosa Drive
Columbus, Indiana 47201
(Bartholomew County)   $ 6,318,000     $ 2,000,000  

Schedule 2
Pool 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
LIST OF FRANCHISE AGREEMENTS
     1. Franchise License Agreement dated August 29, 2003, between Ashford
Dulles LP, a Delaware limited partnership, and Ashford TRS Corporation, a
Delaware corporation, collectively as licensees, and Promus Hotels, Inc., a
Delaware corporation, as licensor, as assigned to Ashford TRS Lessee LLC and
amended pursuant to that certain Assignment and Assumption of, and Amendment to,
License Agreement dated September 2, 2004, among Ashford Dulles LP and Ashford
TRS Corporation, collectively as assignors, and Ashford TRS Lessee LLC, as
assignee, and Promus Hotels, Inc., as licensor. (Embassy Suites — Dulles).
     2. Franchise License Agreement dated October 8, 2003, between Ashford
Syracuse LP, a Delaware limited partnership, and Ashford TRS Corporation, a
Delaware corporation, collectively as licensees, and Promus Hotels, Inc., a
Delaware corporation, as licensor, as assigned to Ashford TRS Lessee LLC and
amended pursuant to that certain Assignment and Assumption of, and Amendment to,
License Agreement dated September 2, 2004, among Ashford Syracuse LP and Ashford
TRS Corporation, collectively as assignors, and Ashford TRS Lessee LLC, as
assignee, and Promus Hotels, Inc., as licensor. (Embassy Suites — Syracuse).
     3. Residence Inn by Marriott Amended and Restated Relicensing Franchise
Agreement dated September 2, 2004, between Marriott International, Inc., as
franchisor, and Ashford TRS Lessee LLC, as franchisee. (Residence Inn — Lake
Buena Vista).
     4. Franchise License Agreement dated September 2, 2004, between Ashford TRS
Lessee LLC, a Delaware limited liability company, as licensee, and Promus
Hotels, Inc., a Delaware corporation, as licensor. (Hampton Inn — Terre Haute).
     5. Franchise License Agreement dated July 23, 2004, between Ashford TRS
Corporation, a Delaware corporation, as licensee, and Promus Hotels, Inc., a
Delaware corporation, as licensor, as assigned to Ashford TRS Lessee LLC and
amended pursuant to that certain Assignment and Assumption of, and Amendment to,
License Agreement dated September 2, 2004, among Ashford TRS Corporation, as
assignor, and Ashford TRS Lessee LLC, as assignee, and Promus Hotels, Inc., as
licensor. (Hampton Inn — Buford).
     6. Springhill Suites by Marriott Relicensing Franchise Agreement dated
July 23, 2004, between Marriott International, Inc., as franchisor, and Ashford
TRS Corporation, as franchisee, as assigned to Ashford TRS Lessee LLC pursuant
to that certain Assignment and Assumption of Franchise Agreement dated
September 2, 2004, by and between Ashford TRS Corporation, as assignor, and
Ashford TRS Lessee LLC, as assignee, and thereafter amended by that certain
Amendment to Springhill Suites Franchise Agreement dated October 1, 2004, by and
between Marriott International, Inc. and Ashford TRS Lessee LLC. (Springhill
Suites — Buford).
     7. Courtyard by Marriott Relicensing Franchise Agreement dated September 2,
2004, between Marriott International, Inc., as franchisor, and Ashford TRS
Lessee LLC, as franchisee. (Courtyard by Marriott— Louisville).
Schedule 3 — Page 1
Pool 1

 



--------------------------------------------------------------------------------



 



     8. Courtyard by Marriott Relicensing Franchise Agreement dated September 2,
2004, between Marriott International, Inc., as franchisor, and Ashford TRS
Lessee LLC, as franchisee. (Courtyard by Marriott — Columbus).
Schedule 3 — Page 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
LIST OF MANAGEMENT AGREEMENTS
POOL 1

                  Manager   Property   Date of Agreement(s)
1.
  Remington Lodging & Hospitality, L.P., a Delaware limited partnership  
Embassy Suites — Dulles Airport
13341 Woodland Park Road
Herndon, Virginia 20171
(Fairfax County)   Hotel Master Agreement, dated August 29, 2003; Amendment to
Hotel Master Management Agreement dated October 8, 2003; and Amendment to Hotel
Master
2.
  Remington Lodging & Hospitality, L.P., a Delaware limited partnership  
Embassy Suites — Syracuse
6646 Old Collamer Road
East Syracuse, New York 13057
(Onondaga County)   Management Agreement dated March 24, 2004, as assigned to
Ashford TRS Lessee LLC pursuant to that certain Bill of Sale and Assignment of
Licenses, Permits and Contracts dated September 2, 2004, between Ashford TRS
Corporation and Ashford TRS Lessee LLC.
 
           
3.
  Remington Lodging & Hospitality, L.P., a Delaware limited partnership  
Residence Inn Lake Buena Vista
11450 Marbella Palm Court
Orlando, Florida 32836
(Orange County)  
 
           
4.
  Dunn Hospitality Group Manager, Inc., an Indiana corporation   Hampton Inn —
Terre Haute
3325 US Highway 41 South
Terre Haute, Indiana 47802
(Vigo County)   Hotel Management Agreement, dated September 2, 2004.
 
           
5.
  Sivica Hospitality, Inc., a Georgia corporation   Hampton Inn — Buford
3240 Buford Drive
Buford, Georgia 30519
(Gwinnett County)   Hotel Management Agreement, dated July 23, 2004; Assignment
and Assumption of Management Agreement and Obligations of Manager Under Mortgage
and Mezzanine Loan Documents dated November 30, 2004.

Pool 1
Schedule 4 — Page 1

 



--------------------------------------------------------------------------------



 



POOL 1

                  Manager   Property   Date of Agreement(s)
6.
  Sivica Hospitality, Inc., a Georgia corporation   Springhill Suites — Buford
3250 Buford Drive
Buford, Georgia 30519
(Gwinnett County)   Hotel Management Agreement, dated July 23, 2004; Assignment
and Assumption of Management Agreement and Obligations of Manager Under Mortgage
and Mezzanine Loan Documents dated November 30, 2004.
 
           
7.
  Dunn Hospitality Group Manager, Inc., an Indiana corporation   Courtyard
Louisville
819 Phillips Lane
Louisville, Kentucky 40209
(Jefferson County)   Hotel Management Agreement, dated September 2, 2004.
 
           
8.
  Dunn Hospitality Group Manager, Inc., an Indiana corporation   Courtyard
Columbus
3888 Mimosa Drive
Columbus, Indiana 47201
(Bartholomew County)   Hotel Management Agreement, dated September 2, 2004.

Pool 1
Schedule 4 — Page 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
LIST OF OPERATING LEASES
     1. Lease Agreement dated August 29, 2003, between Ashford Dulles LP, as
lessor, and Ashford TRS Corporation, as lessee, as assigned to Ashford TRS
Lessee LLC pursuant to that certain Bill of Sale and Assignment of Licenses,
Permits and Contracts dated September 2, 2004, between Ashford TRS Corporation
and Ashford TRS Lessee LLC. (Embassy Suites — Dulles).
     2. Lease Agreement dated October 8, 2003, between Ashford Syracuse LP, as
lessor, and Ashford TRS Corporation, as lessee, as assigned to Ashford TRS
Lessee LLC pursuant to that certain Bill of Sale and Assignment of Licenses,
Permits and Contracts dated September 2, 2004, between Ashford TRS Corporation
and Ashford TRS Lessee LLC. (Embassy Suites — Syracuse).
     3. Lease Agreement dated March 24, 2004, between Ashford Buena Vista LP, as
lessor, and Ashford TRS Corporation, as lessee, as assigned to Ashford TRS
Lessee LLC pursuant to that certain Bill of Sale and Assignment of Licenses,
Permits and Contracts dated September 2, 2004, between Ashford TRS Corporation
and Ashford TRS Lessee LLC. (Residence Inn — Lake Buena Vista).
     4. Lease Agreement dated September 2, 2004, between Ashford Terre Haute LP,
as lessor, and Ashford TRS Lessee LLC, as lessee. (Hampton Inn — Terre Haute).
     5. Lease Agreement dated July 23, 2004, between Ashford Buford I LP, as
lessor, and Ashford TRS Corporation, as lessee, as assigned to Ashford TRS
Lessee LLC pursuant to that certain Bill of Sale and Assignment of Licenses,
Permits and Contracts dated September 2, 2004, between Ashford TRS Corporation
and Ashford TRS Lessee LLC. (Hampton Inn — Buford).
     6. Lease Agreement dated July 23, 2004, between Ashford Buford II LP, as
lessor, and Ashford TRS Corporation, as lessee, as assigned to Ashford TRS
Lessee LLC pursuant to that certain Bill of Sale and Assignment of Licenses,
Permits and Contracts dated September 2, 2004, between Ashford TRS Corporation
and Ashford TRS Lessee LLC. (Springhill Suites — Buford).
     7. Lease Agreement dated September 2, 2004, between Ashford Louisville LP,
as lessor, and Ashford TRS Lessee LLC, as lessee. (Courtyard by Marriott —
Louisville).
     8. Lease Agreement dated September 2, 2004, between Ashford Tipton Lakes
LP, as lessor, and Ashford TRS Lessee LLC, as lessee. (Courtyard by Marriott —
Columbus).
Pool 1
Schedule 5

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

1.   With respect to Sections 3.1.4 and 3.1.43, the following litigation:

  (a)   Residence Inn, Buena Vista, FL: Pacheco, Raynaldo v. JHM Enterprises,
Remington Lodging & Hospitality, L.P. and Residence Inn by Marriot, Inc. United
States District Court, Middle District of Florida, Orlando Division; Cause No.
6:05-CV1247-ORL-22-JGC (employee alleges unpaid overtime and unpaid wages.)    
(b)   Embassy Suites, Dulles, VA: Randle, Steven v. Remington Suites Dulles L.P.
and Ashford Dulles L.P. Circuit Court of Fairfax County, VA CL2005-0000050
(general liability — slip and fall)

2.   With respect to Section 3.1.18: Where required by applicable law in
connection with the change in Operating Lessee, the applicable Borrower is
updating its liquor licenses to reflect the new operating lessee.

Pool 1
Schedule 6

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
RENT ROLLS
Except as set forth on the attached rent roll for Embassy Suites, Syracuse, New
York, NONE (NO LEASES) OTHER THAN OPERATING LEASES.
Pool 1
Schedule 7 — Page 1

 



--------------------------------------------------------------------------------



 



Rent Roll
Embassy Suites, Syracuse, NY

     
Lease:
  Restaurant Lease Agreement
 
   
Date:
  July 14, 1997
 
  May 3, 2000 — First Amendment
 
  July 18, 2001 — Second Amendment
 
  May 13, 2002 — Third Amendment
 
   
Landlord:
  DJONT Leasing, L.L.C.
 
   
Tenant:
  Premier Restaurant Operations, L.L.C.
 
   
Rent:
  Fixed Rent
 
   
 
  $33,000.00 annually payable in 12 equal monthly installments of $2,750.00
 
   
 
  Annual Percentage Rent
 
   
 
  Sum of the following, payable on or before the 45th day after the end of each
rental year (calendar year):

  1.   0% of first $850,000 of gross revenues per year;     2.   5% of the next
$200,000 of gross revenues per year, not to exceed $10,000;     3.   6% of the
next $200,000 of gross revenues per year, not to exceed $12,000;     4.   7% of
the next $200,000 of gross revenues per year, not to exceed $14,000;     5.   8%
of the next $200,000 of gross revenues per year, not to exceed $16,000     Any
year gross revenues exceed $2,000,000, rental shall be greater of:     1.   7%
of gross revenues; or

Pool 1
Schedule 7 — Page 2

 



--------------------------------------------------------------------------------



 



  2.   the sum of the fixed rent, plus the annual percentage amounts of gross
revenues set out above         Additional Rent         2.4% of tenant’s gross
monthly sales for preceding month for utilities (gas, water, sewer, electricity,
garbage and refuse collection, excluding telephone services)

Termination Date: May 13, 2007
Schedule 7 — Page 3

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
ORGANIZATIONAL CHARTS OF BORROWERS
[See Attached Chart]
Pool 1
Schedule 8

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
UMBRELLA LIABILITY INSURANCE LIMITS
POOL 1

                      Umbrella Liability Borrower   Property Name and Address  
Insurance Limit
Ashford Dulles LP
  Embassy Suites — Dulles Airport   $ 50,000,000.00  
 
  13341 Woodland Park Road        
 
  Herndon, Virginia 20171        
 
  (Fairfax County)        
 
           
Ashford Syracuse LP
  Embassy Suites — Syracuse   $ 50,000,000.00  
 
  6646 Old Collamer Road        
 
  East Syracuse, New York 13057        
 
  (Onondaga County)        
 
           
Ashford Buena Vista LP
  Residence Inn Lake Buena Vista   $ 50,000,000.00  
 
  11450 Marbella Palm Court        
 
  Orlando, Florida 32836        
 
  (Orange County)        
 
           
Ashford Terre Haute LP
  Hampton Inn — Terre Haute   $ 15,000,000.00  
 
  3325 US Highway 41 South        
 
  Terre Haute, Indiana 47802        
 
  (Vigo County)        
 
           
Ashford Buford I LP
  Hampton Inn — Buford   $ 10,000,000.00  
 
  3240 Buford Drive        
 
  Buford, Georgia 30519        
 
  (Gwinnett County)        
 
           
Ashford Buford II LP
  Springhill Suites — Buford   $ 10,000,000.00  
 
  3250 Buford Drive        
 
  Buford, Georgia 30519        
 
  (Gwinnett County)        
 
           
Ashford Louisville LP
  Courtyard Louisville   $ 15,000,000.00  
 
  819 Phillips Lane        
 
  Louisville, Kentucky 40209        
 
  (Jefferson County)        

Pool 1
Schedule 9 — Page 1

 



--------------------------------------------------------------------------------



 



             
Ashford Tipton Lakes LP
  Courtyard Columbus   $ 15,000,000.00  
 
  3888 Mimosa Drive        
 
  Columbus, Indiana 47201        
 
  (Bartholomew County)        

Pool 1
Schedule 9 -Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1 THROUGH EXHIBIT A-8
LEGAL DESCRIPTIONS
Pool 1
Exhibit A-1 through A-8

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF JOINDER AGREEMENT
Pool 1
Exhibit B

 